Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 1 of 221




                  Exhibit 1
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 2 of 221




                                                           ATF E-Publication 5320.8
                                                           Revised: April 2009
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 3 of 221




                                               PREFACE

This handbook is primarily for the use of persons in the business of importing, manufacturing, and
dealing in firearms defined by the National Firearms Act (NFA) or persons intending to go into an NFA
firearms business. It should also be helpful to collectors of NFA firearms and other persons having
questions about the application of the NFA.

This publication is not a law book. Rather, it is intended as a “user friendly” reference book enabling
the user to quickly find answers to questions concerning the NFA. Nevertheless, it should also be useful
to attorneys seeking basic information about the NFA and how the law has been interpreted by ATF.
The book’s Table of Contents will be helpful to the user in locating needed information.

Although the principal focus of the handbook is the NFA, the book necessarily covers provisions of the
Gun Control Act of 1968 and the Arms Export Control Act impacting NFA firearms businesses and
collectors.

The book is the product of a joint effort between ATF and the National Firearms Act Trade and
Collectors Association. ATF takes this opportunity to express its appreciation to the Association for its
assistance in writing and making this publication possible.




                                                    i
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 4 of 221




TABLE OF CONTENTS


                                       CHAPTER 1. INTRODUCTION
Sec. 1.1        History of the National Firearms Act (NFA) …………………………….……………….1
     1.1.1      The NFA of 1934
     1.1.2      Title II of the Gun Control Act of 1968
     1.1.3      Firearm Owners’ Protection Act
Sec. 1.2        Meaning of terms ................................................................................................................2
     1.2.1      “AECA”
     1.2.2      “ATF”
     1.2.3      “ATF Ruling”
     1.2.4      “CFR”
     1.2.5      “DIO”
     1.2.6      “FFL”
     1.2.7      “FTB”
     1.2.8      “GCA”
     1.2.9      “NFA”
     1.2.10     “NFRTR”
     1.2.11     “SOT”
     1.2.12     “U.S.C.”
Sec. 1.3        Administration and enforcement of Federal firearms laws ...............................................3
Sec. 1.4        What are regulations and rulings? .....................................................................................3
     1.4.1      Regulations
     1.4.2      Rulings
Sec. 1.5        Other ATF publications .....................................................................................................3
     1.5.1      ATF’s internet website
     1.5.2      ATF P 5300.4
Sec. 1.6        ATF points of contact …………………………………………………...……………….4
Sec. 1.7        ATF Forms ……………………………………………………………..……….………..4

               CHAPTER 2. WHAT ARE “FIREARMS” UNDER THE NFA?
Sec. 2.1        Types of NFA Firearms ....................................................................................................5
     2.1.1      Shotgun
     2.1.2      Weapon made from a shotgun
     2.1.3      Rifle
     2.1.4      Weapon made from a rifle
     2.1.5      Any other weapon
     2.1.6      Machinegun
     2.1.7      Silencer
     2.1.8      Destructive device
     2.1.8.1    Explosive devices
     2.1.8.2    Large caliber weapons


                                                                     ii
                Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 5 of 221




     2.1.9            Unserviceable firearm
Sec. 2.2              Antique firearm .................................................................................................................21
Sec. 2.3              Curios or relics ..................................................................................................................21
Sec. 2.4              Applications to remove firearms from the scope of the NFA as collector’s
                      items ..................................................................................................................................22
Sec. 2.5              Removal of firearms from the scope of the NFA by modification/elimination of
                      components ……...............................................................................................................23
      2.5.1           Removal of machineguns and silencers from the scope of the NFA

                           CHAPTER 3. REGISTRATION OF NFA FIREARMS
Sec. 3.1              The National Firearm Registration and Transfer Record (NFRTR) ................................24
Sec. 3.2              Who may register NFA firearms ......................................................................................24
     3.2.1            Amnesty registration
     3.2.2            Registration by State and local agencies
     3.2.3            Registration by makers
     3.2.4            Registration by importers
     3.2.5            Registration by manufacturers
     3.2.6            Registration to transferees
     3.2.6.1          Transfers by persons other than FFLs/SOTs to other such persons
     3.2.6.2          Transfers by FFLs/SOTs to persons other than FFLs/SOTs
     3.2.6.3          Transfers by non-FFLs/SOTs to FFLs/SOTs
     3.2.6.4          Transfers by FFLs/SOTs to other FFLs/SOTs
     3.2.6.5          Transfers to State and local government agencies
Sec. 3.3              Status of unregistered firearms ........................................................................................26
Sec. 3.4              ATF disclosure of NFA registration information ............................................................26
     3.4.1            Restrictive use of information
     3.4.2            Prohibition on ATF’s disclosure of tax returns or tax return information
     3.4.3            Determining the registration status of an NFA firearm
Sec. 3.5              Lost or stolen registration documents ..............................................................................27
Sec. 3.6              Correcting incorrect registration documents ...................................................................27
Sec. 3.7              Maintaining registration documents ................................................................................27
.
                                 CHAPTER 4. TAXES IMPOSED BY THE NFA
Sec. 4.1 Taxes .........................................................................................................................................28
     4.1.1     Making tax
     4.1.2     Transfer tax
     4.1.3     Special (occupational) tax
Sec. 4.2       Exemptions from tax .......................................................................................................29
     4.2.1     Making tax
     4.2.2     Transfer tax
     4.2.2.1 Unserviceable firearms
     4.2.3     Special (occupational) tax
     4.2.4     Exportation of firearms


                                                                              iii
             Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 6 of 221




        CHAPTER 5. QUALIFYING TO DO BUSINESS IN NFA FIREARMS
Sec. 5.1       Licensing under the GCA ................................................................................................30
     5.1.1     Application for GCA license
     5.1.1.1   Definition of “person” for GCA purposes
     5.1.2     License fees
     5.1.2.1    Manufacturers
     5.1.2.2   Importers
     5.1.2.3   Dealers
     5.1.3      Licensing standards under the GCA
     5.1.3.1   Age
     5.1.3.2   Prohibited persons
     5.1.3.3   “Responsible persons”
     5.1.3.4   Removing disabilities
     5.1.3.5   Prior willful violations
     5.1.3.6   False statements
     5.1.3.7   Business premises
     5.1.3.8   May a license be obtained to do business solely away from the licensed
               premises at gun shows?
    5.1.3.9    Gun storage and safety devices
    5.1.4      Multiple business locations
    5.1.4.1    Locations solely for storage
    5.1.5      Establishing a common expiration date for licenses at multiple locations
    5.1.6      Engaging in business as both an importer and a manufacturer
    5.1.7      Do importers and manufacturers need a dealer’s license to deal in the
               firearms they import or manufacture?
     5.1.8     License renewal
     5.1.8.1   Right to operate while renewal application is pending; “letters of continuing operation”
Sec. 5.2       Payment of special (occupational) tax to do business in NFA firearms ………...............33
     5.2.1     Every “person” who engages in the business of importing, manufacturing, or dealing in
               firearms (including pawnbrokers) shall pay a special tax
    5.2.1.1    Definition of “person” for NFA purposes
    5.2.2      Tax must be paid for each business location
    5.2.3      Rate of Tax
    5.2.3.1    Importers and manufacturers
    5.2.3.2    Dealers
    5.2.4      How to pay special tax
    5.2.4.1    Employer identification number (EIN)
    5.2.4.2    Renewal of special tax
    5.2.5      Exemption from special tax
    5.2.6      Collectors acquiring NFA firearms for their personal collections by
               acquiring dealers’ licenses and paying NFA special tax
Sec. 5.3       Registration by firearms manufacturers and exporters with the U.S. Department of State
               (DOS) ………...................................................................................................................34
     5.3.1     How manufacturers should register
Sec. 5.4       Registration by firearms importers with ATF ..................................................................35


                                                                  iv
             Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 7 of 221




     5.4.1     How importers should register
Sec. 5.5       Filing by facsimile transmission .......................................................................................35

             CHAPTER 6. MAKING NFA FIREARMS BY NONLICENSEES
Sec. 6.1       Requirements for making NFA firearms ………………………………………………..36
Sec. 6.2       Preparation of Form 1 ...…………………………………………………………………36
     6.2.1     Description of firearm
     6.2.2     Photograph of applicant
     6.2.3     FBI Form FD-258, fingerprint card
     6.2.4     Law enforcement certification
     6.2.4.1   What if the proposed maker is unable to find any official in his or her
               jurisdiction willing to sign the law enforcement certification?
Sec. 6.3       Submission of Form 1 ………………………………………………………………..…37
     6.3.1     State permit or license for possession of an NFA weapon
Sec. 6.4       Approval of Form 1 …………………………………………………………………..…38
Sec. 6.5       Disapproval of Form 1 ………………………………………………………………..…38
Sec. 6.6       Reactivation of a registered unserviceable NFA firearm ………………….…………….38
Sec. 6.7       Incorrect description of Firearm ………………………………………………………...38
Sec. 6.8       Withdrawal or Cancellation of an ATF Form 1 and Refund if Making Tax …………....39

                   CHAPTER 7. MANUFACTURING NFA FIREARMS
Sec. 7.1       Qualifying to manufacture NFA firearms ........................................................................40
     7.1.1     Licensing under the GCA
     7.1.1.1   Engaging in business at multiple locations
     7.1.1.2   Engaging in business as both an importer and a manufacturer
     7.1.1.3   Do importers and manufacturers need a dealer’s license to deal in the firearms they
               import or manufacture?
     7.1.1.4   Manufacturers of destructive devices
     7.1.2     Payment of special (occupational) tax to do business in NFA firearms
     7.1.3     Registration by firearms manufacturers with the U.S. Department of State
     7.1.3.1   Registration exemption for fabricating articles for “research and development.”
Sec. 7.2       What is a “manufacturer”?; What is “manufacturing”? ..................................................41
     7.2.1     “Manufacturer”
     7.2.2     “Manufacturing”
     7.2.3     What is the difference between manufacturing and gunsmithing?
     7.2.4     Do you know how ATF would classify your product?
     7.2.4.1   ATF classification letters
Sec. 7.3       Registering the manufacture of NFA firearms ..................................................................43
     7.3.1     Preparation of ATF Forms 2
     7.3.2     Filing ATF Forms 2
     7.3.2.1   Existing firearms modified into NFA firearms or reactivated
     7.3.3     Reactivation of a registered unserviceable NFA firearm




                                                                 v
             Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 8 of 221




     7.3.3.1   Incorrect description of firearm
     7.3.3.2   Reactivation of a registered unserviceable NFA firearm
Sec. 7.4       The identification of firearms ……………………………………..…………………….44
     7.4.1     Serial numbers
     7.4.1.1   What is an acceptable serial number?
     7.4.2     Additional information
     7.4.3     Measuring the depth of markings
     7.4.4     Obtaining variances to the marking requirements
     7.4.4.1   Variances in the name and location of the manufacturer
     7.4.4.2   Variances for manufacturers’ contractors
     7.4.4.3   Marking destructive devices
     7.4.4.4   Marking parts, other than frames or receivers, defined as NFA firearms
     7.4.5     Marking frames or receivers that are not complete weapons at the time of
               disposition
     7.4.6     Marking silencer parts
Sec. 7.5       Manufacturing machineguns .............................................................................................47
     7.5.1     Manufacture of machineguns for sale to government agencies or as “sales
               samples”
    7.5.2      Manufacture of machineguns for exportation
    7.5.3      May machineguns be manufactured for distribution to U.S. Government contractors?
    7.5.4      May machinegun receivers be manufactured and used as replacement parts
               for machineguns lawfully registered and possessed prior to May 19, 1986?
Sec. 7.6       Manufacture of NFA firearms by contractors ..................................................................48
     7.6.1     Contractors’ manufacture of machineguns
     7.6.2     Manufacture of machineguns solely for purposes of testing
Sec. 7.7       Manufacturing NFA firearms exclusively for the United States .....................................48
Sec. 7.8       Locations ..........................................................................................................................49

                          CHAPTER 8. IMPORTING NFA FIREARMS
Sec. 8.1       Qualifying to import NFA firearms .................................................................................50
     8.1.1     Licensing under the GCA
     8.1.1.1   Engaging in business at multiple locations
     8.1.1.2   Engaging in business as both an importer and a manufacturer
     8.1.1.3   Do importers and manufacturers need a dealer’s license to deal in the
               firearms they import or manufacture?
     8.1.1.4   Importers of destructive devices
     8.1.2     Payment of special (occupational) tax to do business in NFA firearms
     8.1.3     Registration by importers of U.S. Munitions Import List articles with ATF
Sec. 8.2       What is an “importer”?; What is “importation”? ............................................................51
     8.2.1     “Importer”
     8.2.2     “Importation”
Sec. 8.3       Importation of NFA firearms ..........................................................................................51
     8.3.1     Importation of machineguns
     8.3.2     Importation for use of the United States, qualifying political subdivisions,
               and law enforcement agencies


                                                                     vi
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 9 of 221




      8.3.3   Importation for use by Nuclear Regulatory Commission (NRC) licensees
              and authorized contractors
     8.3.4    Importation for authorized scientific or research purposes
     8.3.5    Importation for use as a model by a registered manufacturer
     8.3.6    Importation for use as a “sales sample”
     8.3.7    Importing multiple quantities of the same model firearm as sales samples
     8.3.8    Importation of NFA weapons classified as curios or relics
     8.3.9    Conditional importation
     8.3.10   Temporary importation of NFA firearms
     8.3.11   Re-importation of NFA firearms temporarily exported from the United
              States by nonlicensees.
     8.3.12   What is the difference between a Customs Bonded Warehouse (CBW) and
              a Foreign Trade Zone (FTZ)?
     8.3.12.1 Customs Bonded Warehouse
     8.3.12.2 Foreign Trade Zone
     8.3.13   Preparation of ATF Forms 6
     8.3.14   “eForm6”
     8.3.15   Preparation of ATF Forms 6A
Sec. 8.4      Registering the importation of NFA firearms....................................................................56
     8.4.1    Preparation of ATF Forms 2
     8.4.2    Filing ATF Forms 2
Sec. 8.5      The identification of firearms ...........................................................................................56
     8.5.1    Serial numbers
     8.5.1.1 What is an acceptable serial number?
     8.5.2    Additional information
     8.5.3    Measuring the depth of markings
     8.5.4    Obtaining variances to the marking requirements
     8.5.4.1 Variances in the name and location of the importer
     8.5.4.2 Marking frames or receivers that are not complete weapons at the time of
              disposition
     8.5.4.3 Marking destructive devices
     8.5.4.4 Marking parts, other than frames or receivers, defined as NFA firearms
     8.5.5    When must markings be applied to imported NFA firearms?

                           CHAPTER 9. TRANSFERS OF NFA FIREARMS
Sec. 9.1           Definition of “transfer” .....................................................................................................59
Sec. 9.2           Only previously registered firearms may be lawfully transferred ....................................59
Sec. 9.3           Interstate transfers of NFA firearms .................................................................................59
Sec. 9.4           ATF forms for use in transferring NFA firearms..............................................................59
     9.4.1         ATF Form 3
     9.4.2         ATF Form 4
     9.4.2.1       Copies of transferees’ State or local licenses or permits
     9.4.2.2       Transfers to entities other than individuals that are not FFLs/SOTs
     9.4.3         ATF Form 5
Sec. 9.5           Conveyances of NFA firearms not treated as “transfers” under the NFA.......................61


                                                                      vii
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 10 of 221




      9.5.1.1Repair of firearm silencers
      9.5.2  Possession of firearms by employees of FFLs/SOTs for employers’
             business purposes
     9.5.3   Distribution of estate firearms
     9.5.3.1 Distributions to heirs
     9.5.3.2 Distributions to persons outside the estate
     9.5.3.3 Uncertainty about the registration status of decedents’ firearms
     9.5.3.4 Unregistered estate firearms
     9.5.3.5 Distribution of decedents’ “sales samples.”
Sec. 9.6     Manufacturers’ use of contractors to perform work on firearms.......................................63
Sec. 9.7     Transfers of unserviceable NFA firearms..........................................................................63
Sec. 9.8     Government-owned firearms ............................................................................................63
Sec. 9.9     Law enforcement certifications.........................................................................................63
     9.9.1   Is a law enforcement officer required to sign the certification?
     9.9.2   Is a law enforcement certification acceptable if signed by an official outside the
             jurisdiction where the transferee resides?
Sec. 9.10    Transfers of imported NFA firearms ................................................................................64
     9.10.1  Firearms imported for government agencies
     9.10.2   “Sales samples”
     9.10.3  Transferring multiple quantities of the same firearm model as “sales samples”
Sec. 9.11    Transfers of machineguns imported or manufactured on after May 19, 1986 .................65
     9.11.1  Machinegun prohibition in 18 U.S.C. 922(o)
     9.11.2  May machineguns subject to section 922(o) be transferred to government
             contractors?
Sec. 9.12    Are FFLs/SOTs required to initiate a background check of the transferee
             under the Brady Law in connection with the transfer of an NFA firearm? ......................65
Sec. 9.13    May an FFL/SOT transfer a personally owned destructive device without
             qualifying to do business in destructive devices? .............................................................66
Section 9.14 Transferable Status and the Form 10 …………………………………………………...66

                          CHAPTER 10. COLLECTORS OF NFA FIREARMS
Sec 10.1       Curios or relics .................................................................................................................67
     10.1.1    Definition of curio or relic
     10.1.2    Curio or relic classification
     10.1.3    NFA firearms classified as curios or relics
     10.1.4    The Firearms Curios or Relics List (ATF P 5300.11)
     10.1.5    DEWATS
     10.1.5.1 Reactivation of DEWATS
Sec. 10.2      Licensed collector ...........................................................................................................69
     10.2.1 Collector of curios or relics license
     10.2.2 Receipt of NFA curios or relics by a licensed collector
     10.2.3 Transfer of NFA curios or relics by a licensed collector
Sec. 10.3      Recordkeeping requirements ..........................................................................................70
     10.3.1    Acquisition and disposition records
     10.3.2    Termination of a collector’s license.


                                                                       viii
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 11 of 221




                        CHAPTER 11. EXPORTATION OF NFA FIREARMS

Sec. 11.1           Arms Export Control Act (AECA), 22 U.S.C. 2778 ......................................................71
     11.1.1         State Department regulations implementing the AECA
     11.1.2         Firearms and firearm component parts subject to the AECA
     11.1.2.1       Category I
     11.1.2.2       Category II
Sec. 11.2           Registration of exporters and manufacturers under the AECA ......................................71
     11.2.1         Submission of registration form, DSP-9
     11.2.2         Transmittal letter must accompany Form DSP-9
     11.2.3         Notification of changes in information furnished by registrants
Sec. 11.3           License requirement for permanent export of a defense article......................................72
Sec. 11.4           License requirement for temporary export of a defense article ......................................72
Sec. 11.5           Prohibited exports and sales to certain countries............................................................ 72
Sec. 11.6           ATF requirements relative to the exportation of firearms ...............................................72
     11.6.1         Applying for an export permit on ATF Form 9
     11.6.2         Transfers to another person for export
     11.6.3         Proof of exportation


                                         CHAPTER 12. RECORDKEEPING

Sec. 12.1     Maintaining proof of registration....................................................................................74
     12.1.1   Manner in which registration documents must be kept
     12.1.2   Recordkeeping where registered firearms are kept on premises other than the registered
              owner’s place of business
Sec. 12.2     Verifying the description of firearms on registration documents ...................................74
Sec. 12.3     Correcting an error in the description of a registered firearm ........................................74
Sec. 12.4     Custody of NFA firearms by employees of FFLs/SOTs ................................................75
     12.4.1   Who is an “employee” of an FFL/SOT?
Sec. 12.5     Firearms acquisition and disposition records..................................................................75
     12.5.1   Commercial records of firearms received
     12.5.2   Variances in the recordkeeping requirements for the acquisition and
              disposition of firearms
     12.5.2.1 Computerized records.
Sec. 12.6     Forms 4473 .....................................................................................................................77
     12.6.1   Firearms acquired from an FFL by an organization
     12.6.2   Return of firearms delivered to an FFL for repair or customizing
     12.6.3   Maintaining Forms 4473
Sec. 12.7     Record retention period...................................................................................................78




                                                                       ix
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 12 of 221




      CHAPTER 13. REQUIRED REPORTS AND NOTIFICATIONS TO ATF
Sec. 13.1       Change of business address ..............................................................................................80
     13.1.1     GCA requirements
     13.1.1.1   Application for amended license
     13.1.2     NFA requirements
Sec. 13.2       Change in trade name ........................................................................................................80
     13.2.1     GCA requirements
     13.2.2     NFA requirements
Sec. 13.3       Change in control ..............................................................................................................81
     13.3.1     Changes in an FFL’s “responsible persons”
     13.3.2     A “change in control” is distinguishable from the sale or transfer of a
                firearms business to another person or entity
Sec. 13.4       Reporting firearms transaction information ......................................................................82
Sec. 13.5       Reporting thefts or losses of firearms ...............................................................................82
     13.5.1     GCA requirements
     13.5.2     NFA requirements
Sec. 13.6       Reporting theft or loss of NFA registration documents ....................................................83
Sec. 13.7       Reporting information in response to ATF trace requests ................................................83
Sec. 13.8       Requesting permission to transport certain firearms in interstate or foreign
                commerce .. .......................................................................................................................83
    13.8.1      A written (letter) request
    13.8.2      Form 5320.20
    13.8.3      One-year approval



                             CHAPTER 14. GOING OUT OF BUSINESS


Sec. 14.1       Disposition of GCA records ..............................................................................................85
     14.1.1     “Records” for purposes of this section
     14.1.2     Transfer of the business to a new owner
     14.1.3     Discontinuance of the business
Sec. 14.2       Disposition of NFA firearms (other than “post-‘86 machineguns”) .................................85
     14.2.1     Sole proprietors
     14.2.2     Corporations, partnerships, and associations
     14.2.2.1   Effect of dissolution of a corporation, partnership, or association
     14.2.3     Avoiding NFA transfer tax
Sec. 14.3       Disposition of “post-‘86 machineguns” ............................................................................86




                                                                      x
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 13 of 221




                               CHAPTER 15. PENALTIES AND SANCTIONS


Sec. 15.1            NFA ..................................................................................................................................88
     15.1.1          Criminal
     15.1.2          Forfeiture
     15.1.3          Assessment of NFA tax
Sec. 15.2            GCA ..................................................................................................................................88
     15.2.1          Criminal
     15.2.2          Forfeiture
     15.2.3          License denial or revocation
Sec. 15.3            AECA ................................................................................................................................89
     15.3.1          Criminal
     15.3.2          Forfeiture

APPENDIX A (NFA, 26 U.S.C. Chapter 53) .......................................................................................90

APPENDIX B (ATF Rulings and articles) ….....................................................................................141

APPENDIX C (ATF Forms) .........................................................................................................................179

APPENDIX D (Sample form letters) ..................................................................................................207




                                                                            xi
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 14 of 221




                                  CHAPTER 1. INTRODUCTION
Section 1.1 History of the National Firearms Act (NFA)

1.1.1 The NFA of 1934. The NFA was originally enacted in 1934.1 Similar to the current NFA, the
original Act imposed a tax on the making and transfer of firearms defined by the Act, as well as a
special (occupational) tax on persons and entities engaged in the business of importing, manufacturing,
and dealing in NFA firearms. The law also required the registration of all NFA firearms with the
Secretary of the Treasury. Firearms subject to the 1934 Act included shotguns and rifles having barrels
less than 18 inches in length, certain firearms described as “any other weapons,” machineguns, and
firearm mufflers and silencers.

While the NFA was enacted by Congress as an exercise of its authority to tax, the NFA had an
underlying purpose unrelated to revenue collection. As the legislative history of the law discloses, its
underlying purpose was to curtail, if not prohibit, transactions in NFA firearms. Congress found these
firearms to pose a significant crime problem because of their frequent use in crime, particularly the
gangland crimes of that era such as the St. Valentine’s Day Massacre. The $200 making and transfer
taxes on most NFA firearms were considered quite severe and adequate to carry out Congress’ purpose
to discourage or eliminate transactions in these firearms. The $200 tax has not changed since 1934.

As structured in 1934, the NFA imposed a duty on persons transferring NFA firearms, as well as mere
possessors of unregistered firearms, to register them with the Secretary of the Treasury. If the possessor
of an unregistered firearm applied to register the firearm as required by the NFA, the Treasury
Department could supply information to State authorities about the registrant’s possession of the
firearm. State authorities could then use the information to prosecute the person whose possession
violated State laws. For these reasons, the Supreme Court in 1968 held in the Haynes case that a person
prosecuted for possessing an unregistered NFA firearm had a valid defense to the prosecution - the
registration requirement imposed on the possessor of an unregistered firearm violated the possessor’s
privilege from self-incrimination under the Fifth Amendment of the U.S. Constitution.2 The Haynes
decision made the 1934 Act virtually unenforceable.

1.1.2 Title II of the Gun Control Act of 1968. Title II amended the NFA to cure the constitutional
flaw pointed out in Haynes.3 First, the requirement for possessors of unregistered firearms to register
was removed. Indeed, under the amended law, there is no mechanism for a possessor to register an
unregistered NFA firearm already possessed by the person. Second, a provision was added to the law
prohibiting the use of any information from an NFA application or registration as evidence against the
person in a criminal proceeding with respect to a violation of law occurring prior to or concurrently with
the filing of the application or registration.4 In 1971, the Supreme Court reexamined the NFA in the
Freed case and found that the 1968 amendments cured the constitutional defect in the original NFA.5


1
  National Firearms Act, Public Law 474, approved June 26, 1934.
2
  Haynes v. U.S., 390 U.S. 85 (1968).
3
  Gun Control Act of 1968, Public Law 90-618, approved October 22, 1968.
4
  26 U.S.C. 5848
5
  U.S. v. Freed, 401 U.S. 601 (1971)



                                                          1
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 15 of 221




Title II also amended the NFA definitions of “firearm” by adding “destructive devices” and expanding
the definition of “machinegun.”

1.1.3 Firearm Owners’ Protection Act. In 1986, this Act amended the NFA definition of “silencer”
by adding combinations of parts for silencers and any part intended for use in the assembly or
fabrication of a silencer.6 The Act also amended the GCA to prohibit the transfer or possession of
machineguns.7 Exceptions were made for transfers of machineguns to, or possession of machineguns
by, government agencies, and those lawfully possessed before the effective date of the prohibition, May
19, 1986.

Section 1.2 Meaning of terms. Certain terms and abbreviations used in this book are defined as
follows:

1.2.1 “AECA” means the Arms Export Control Act, 22 U.S.C. 2778.

1.2.2 “ATF” means the Bureau of Alcohol, Tobacco, Firearms and Explosives, U.S. Department of
Justice.

1.2.3 “ATF Ruling” means a formal ruling published by ATF stating its interpretation of the law and
regulations as applied to a specific set of facts.

1.2.4 “CFR” means the Code of Federal Regulations in which Federal firearms regulations are
published.

1.2.5 “DIO” means an ATF Director of Industry Operations responsible for regulating the firearms
industry within an ATF field division.

1.2.6 “FFL” means a Federal firearms licensee, person or entity having a license to import,
manufacture, or deal in firearms under the GCA.

1.2.7 “FTB” means ATF’s Firearms Technology Branch.

1.2.8 “GCA” means the Gun Control Act of 1968, 18 U.S.C. Chapter 44.

1.2.9 “NFA” means the National Firearms Act, 26 U.S.C. Chapter 53.

1.2.10 “NFRTR” means the National Firearms Registration and Transfer Record containing the
registration of NFA firearms.

1.2.11 “SOT” means a special occupational taxpayer, a person or entity qualified to import,
manufacture, or deal in NFA firearms by having paid the special (occupational) tax to do so under the
NFA.


6
    Firearm Owners’ Protection Act, Public Law 99-308, approved May 19, 1986.
7
    18 U.S.C. 922(o)



                                                            2
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 16 of 221




1.2.12 “U.S.C.” means the United States Code in which Federal firearms laws are codified.

Section 1.3 Administration and enforcement of Federal firearms laws

Until January 24, 2003, authority to administer and enforce Federal firearms laws was the responsibility
of the Bureau of ATF within the U.S. Department of the Treasury. As a result of enactment of Section
1111 of the Homeland Security Act of 2002, ATF and its firearms authorities were transferred to the
U.S. Department of Justice, effective January 24, 2003. ATF’s name was also changed to the Bureau of
Alcohol, Tobacco, Firearms and Explosives. ATF continues to have the authority to administer and
enforce Federal firearms laws. The Department of State retained its authority over the enforcement of
the export provisions of the AECA that relate to firearms.

Section 1.4 What are regulations and rulings?

1.4.1 Regulations. Regulations interpret the statutes (the law) and explain the procedures for
compliance. The Administrative Procedure Act (APA) generally requires agencies to publish proposed
regulations in the Federal Register as a notice of proposed rulemaking, giving the public the opportunity
to comment on the proposals before they may be issued as final regulations. The APA provides no
specific comment period for proposed rules under the NFA.8 As specifically provided for in the GCA,
GCA regulations require a comment period of at least 90 days.9 An exception in the APA eliminates the
need to provide any notice or comment period with respect to AECA regulations. Regulations have the
force and effect of law. Courts will uphold a regulation if they find reasonable legal basis for it and if it
generally is within the scope of the statute.

1.4.2 Rulings. ATF publishes rulings in its periodic bulletins and posts them on the ATF website.
These contain ATF’s interpretation of the law and regulations as they pertain to a particular fact
situation. Rulings do not have the force and effect of law but may be cited as precedent with respect to
substantially similar fact situations. Courts will recognize and apply such rulings if they are determined
to correctly interpret the law and regulations.


Section 1.5 Other ATF publications

1.5.1 ATF’s internet website. This is the best source for up to date information on ATF’s firearms
administration and enforcement activities, including amendments to the law, rulings, regulations, and
open letters to firearms industry members. The website address is http://www.atf.gov.

1.5.2 ATF P 5300.4. This is ATF’s publication, “Federal Firearms Regulations Reference Guide.”
ATF supplies the publication to all FFLs and SOTs. It contains all Federal firearms laws and regulations
(except those pertaining to the firearms and ammunition excise tax and State Department export
regulations), ATF firearms rulings, articles on various firearms issues, and questions and answers. The
publication can be found on ATF’s website, http://www.atf.gov, and downloaded.


8
    5 U.S.C. 552
9
    18 U.S.C. 926(b)



                                                      3
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 17 of 221




Section 1.6 ATF points of contact

Chief, National Firearms Act Branch
Bureau of Alcohol, Tobacco, Firearms and Explosives
244 Needy Road
Martinsburg, WV 25405
Phone: (304) 616-4500
Fax: (304) 616-4501

Chief, Federal Firearms Licensing Center
Bureau of Alcohol, Tobacco, Firearms and Explosives
244 Needy Road
Martinsburg, WV 25405

Phone: (304) 616-4600 or 1-866-662-2750
Fax: (304) 616-4501 or 1-866-257-2749

Chief, Firearms & Explosives Imports Branch
Bureau of Alcohol, Tobacco, Firearms and Explosives
244 Needy Road
Martinsburg, WV 25405
Phone: (304) 616-4550
Fax: (304) 616-4551

Chief, Firearms Technology Branch
Bureau of Alcohol, Tobacco, Firearms and Explosives
244 Needy Road
Martinsburg, WV 25405
Phone: (304) 260-5476
Fax: (304) 260-1701



Section 1.7 ATF Forms

ATF forms may be ordered from ATF’s Distribution Center by use of the Center’s order form on ATF’s
website at http://www.atf.gov. After entering the website, click on “Forms.” They may also be obtained
by calling the Center at (301) 583-4696 or writing the ATF Distribution Center at 1519 Cabin Branch
Drive, Landover, MD 20785-3816.




                                                  4
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 18 of 221




             CHAPTER 2. WHAT ARE “FIREARMS” UNDER THE NFA?
Section 2.1 Types of NFA firearms

The NFA defines the specific types of firearms subject to the provisions of the Act. These definitions
describe the function, design, configuration and/or dimensions that weapons must have to be NFA
firearms. In addition to describing the weapon, some definitions (machinegun, rifle, shotgun, any other
weapon) state that the firearm described also includes a weapon that can be readily restored to fire. A
firearm that can be readily restored to fire is a firearm that in its present condition is incapable of
expelling a projectile by the action of an explosive (or, in the case of a machinegun, will not in its
present condition shoot automatically) but which can be restored to a functional condition by the
replacement of missing or defective component parts. Please be aware that case law is not specific but
courts have held that the “readily restorable” test is satisfied where a firearm can be made capable of
renewed automatic operation, even if it requires some degree of skill and the use of tools and parts.

2.1.1 Shotgun A shotgun is a firearm designed to be fired from the shoulder and designed to use the
energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of
projectiles or a single projectile for each pull of the trigger.10 A shotgun subject to the NFA has a barrel
or barrels of less than 18 inches in length.
                                                      |        15 inches _       |




The ATF procedure for measuring barrel length is to measure from the closed bolt (or breech-face) to
the furthermost end of the barrel or permanently attached muzzle device. Permanent methods of
attachment include full-fusion gas or electric steel-seam welding, high-temperature (1100°F) silver
soldering, or blind pinning with the pin head welded over. Barrels are measured by inserting a dowel rod
into the barrel until the rod stops against the bolt or breech-face. The rod is then marked at the
furthermost end of the barrel or permanently attached muzzle device, withdrawn from the barrel, and
measured.




10
     26 U.S.C. 5845(d)




                                                     5
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 19 of 221




2.1.2 Weapon made from a shotgun. A weapon made from a shotgun is a shotgun type weapon that
has an overall length of less than 26 inches or a barrel or barrels of less than 18 inches in length.

                         |                      25 inches       _     |




The overall length of a firearm is the distance between the muzzle of the barrel and the rearmost portion
of the weapon measured on a line parallel to the axis of the bore.

2.1.3 Rifle. A rifle is a firearm designed to be fired from the shoulder and designed to use the energy of
an explosive in a fixed cartridge to fire only a single projectile through a rifled barrel for each single pull
of the trigger.11 A rifle subject to the NFA has a barrel or barrels of less than 16 inches in length.


                                                      |       12 inches ________|




The ATF procedure for measuring barrel length is to measure from the closed bolt (or breech-face) to
the furthermost end of the barrel or permanently attached muzzle device. Permanent methods of
attachment include full-fusion gas or electric steel-seam welding, high-temperature (1100°F) silver
soldering, or blind pinning with the pin head welded over. Barrels are measured by inserting a dowel rod
into the barrel until the rod stops against the bolt or breech-face. The rod is then marked at the
furthermost end of the barrel or permanently attached muzzle device, withdrawn from the barrel, and
measured.




11
     26 U.S.C. 5845(c)



                                                          6
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 20 of 221




2.1.4 Weapon made from a rifle. A weapon made from a rifle is a rifle type weapon that has an
overall length of less than 26 inches or a barrel or barrels of less than 16 inches in length.

                    |                      18 inches _____________|




The overall length of a firearm is the distance between the muzzle of the barrel and the rearmost portion
of the weapon measured on a line parallel to the axis of the bore.

2.1.5 Any other weapon. Firearms meeting the definition of “any other weapon” are weapons or
devices capable of being concealed on the person from which a shot can be discharged through the
energy of an explosive. Many “any other weapons” are disguised devices such as penguns, cigarette
lighter guns, knife guns, cane guns and umbrella guns.




                                                 pengun




                                                knife gun




                                              umbrella gun

Also included in the “any other weapon” definition are pistols and revolvers having smooth bore barrels
designed or redesigned to fire a fixed shotgun shell.



                                                    7
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 21 of 221




                                           H&R Handy Gun




                                       Ithaca Auto & Burglar Gun

While the above weapons are similar in appearance to weapons made from shotguns, they were
originally manufactured in the illustrated configuration and are not modified from existing shotguns. As
a result, these weapons do not fit within the definition of shotgun12 or weapons made from a shotgun13.

The “any other weapon” definition also includes specifically described weapons with combination
shotgun and rifle barrels 12 inches or more but less than 18 inches in length from which only a single
discharge can be made from either barrel without manual reloading. The firearm most commonly
associated with this portion of the definition is the Marble’s Game Getter.




                                         Marble’s Game Getter




12
     26 U.S.C. 5845(d)
13
     26 U.S.C. 5845(a)(2)



                                                    8
             Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 22 of 221




NOTE: One version of the Marble’s Game Getter was produced with 18-inch barrels and a folding
shoulder stock. This model of the Game Getter, as manufactured, is not subject to the provisions of the
NFA because it has barrels that are 18 inches in length and the overall length of the firearm, with stock
extended, is more than 26 inches. However, if the shoulder stock has been removed from the 18-inch
barrel version of the Game Getter, the firearm has an overall length of less than 26 inches and is an
NFA weapon. Specifically, the firearm is classified as a weapon made from a rifle/shotgun.

The “any other weapon” definition excludes weapons designed to be fired from the shoulder that are not
capable of firing fixed ammunition or a pistol or revolver having a rifled bore. However, certain
alterations to a pistol or revolver, such as the addition of a second vertical handgrip, create a weapon that
no longer meets the definition of pistol or revolver.14 A pistol or revolver modified as described is an
“any other weapon” subject to the NFA because the weapon is not designed to be fired when held in one
hand.




                            semiautomatic pistol with second vertical handgrip

As stated above, a pistol or revolver having a rifled bore does not meet the definition of “any other
weapon” and is not subject to the NFA. It is important to note that any pistol or revolver having a barrel
without a rifled bore does not fit within the exclusion and is an “any other weapon” subject to the NFA.

2.1.6 Machinegun. Firearms within the definition of machinegun include weapons that shoot, are
designed to shoot, or can be readily restored to shoot, automatically more than one shot without manual
reloading by a single function of the trigger.




14
     27 CFR 479.11



                                                     9
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 23 of 221




                                     STEN MK II submachinegun
The definition of machinegun also includes the frame or receiver of a machinegun.




                                 STEN MK II submachinegun receiver

Of all the different firearms defined as NFA weapons, machineguns are the only type where the receiver
of the weapon by itself is an NFA firearm. As a result, it is important that the receiver of a machinegun
be properly identified. Many machineguns incorporate a “split” or “hinged” receiver design so the main
portion of the weapon can be easily separated into upper and lower sections. Additionally, some
machineguns utilize a construction method where the receiver is composed of a number of
subassemblies that are riveted together to form the complete receiver.

The following table lists specific models of machineguns incorporating the above designs and the
portion of the weapon that has been held to be the receiver. This list is not all- inclusive. For
information concerning a split or hinged receiver type machinegun not listed below, contact FTB at
(304) 260-1699.

                Model                                          Receiver
                Armalite AR10                                     lower
                Armalite AR15 (all variations)                    lower
                Armalite AR18                                     lower
                Beretta AR70                                      lower
                British L1A1                                      upper
                Browning M1917                                    right side plate
                Browning M1919 (all variations)                   right side plate
                Browning M2 & M2HB                                right side plate
                Colt M16 (all variations)                         lower
                Czech Vz 61                                       lower
                FN FNC                                            lower
                Model                                          Receiver
                FN CAL                                            upper
                FN FAL                                            upper


                                                   10
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 24 of 221




                     French MAT 49                                   upper
                     German MP38 & MP40                              upper
                     H&K G3 (all variations)                         upper
                     H&K MP5 (all variations)                        upper
                     IMI UZI                                         upper
                     M61 Vulcan                                      outer housing
                     M134 Minigun                                    outer housing
                     Maxim MG08 and 08/15                            right side plate
                     SIG AMT                                         upper
                     SIG STG 57                                      upper
                     SIG 550 Series (all variations)                 upper
                     Soviet PPsH 41                                  upper
                     Soviet PPS 43                                   upper
                     Steyr MPi 69                                    upper
                     Steyr MPi 81                                    upper
                     Thompson submachinegun (all variations)         upper
                     Vickers water cooled machineguns                right side plate

The “designed to shoot automatically more than one shot without manual reloading by a single function
of the trigger” portion of the definition relates to the characteristics of the weapon that permit full
automatic fire. ATF has also held that the “designed” definition includes those weapons which have not
previously functioned as machineguns but possess design features which facilitate full automatic fire by
simple modification or elimination of existing component parts. ATF has published rulings concerning
specific firearms classified as machineguns based on this interpretation of the term “designed.”15

Included within the definition of machinegun is any part designed and intended solely and exclusively,
or combination of parts designed and intended, for use in converting a weapon into a machinegun. This
portion of the machinegun definition addresses what are commonly referred to as conversion kits. The
“any part designed and intended solely and exclusively” language refers to a part that was produced for
no other reason than to convert a weapon into a machinegun. Illustrated below are examples of such
parts.




                                 conversion sear for H&K semiautomatic firearms




15
     Appendix B (ATF Rulings 82-2, 82-8, 83-5)



                                                      11
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 25 of 221




                            Drop in Auto Sear for AR15 type semiautomatic firearms

The above parts are designed solely and exclusively for use in converting a weapon into a machinegun
and are classified as machineguns.

The “combination of parts designed and intended for use in converting a weapon into a machinegun”
language refers to a group of parts designed and intended to be used in converting a weapon into a
machinegun. A typical example is those M2 carbine parts that are only used to permit fully automatic
fire in a US Carbine M1 or M2.




                                             M2 Carbine conversion kit

The above parts consisting of an M2 selector lever, selector lever spring, disconnector lever assembly,
M2 disconnector, disconnector spring, disconnector plunger and M2 hammer are classified as a
machinegun. These parts are used specifically for fully automatic fire and have no application in a
semiautomatic carbine. While other parts such as an M2 sear, operating slide, trigger housing and stock
are used in the fully automatic carbine, these parts are also appropriate for use in semiautomatic M1
carbines.16

Therefore, the M2 sear, operating slide, trigger housing and stock are not a combination of parts
designed and intended for use in converting a weapon into a machinegun. Other commonly encountered

16
     TM9-1267, Cal. .30 Carbines M1, M1A1, M2, and M3, United States Government Printing Office, 1953



                                                           12
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 26 of 221




conversion kits include modified trigger housings and/or trigger paks for Heckler & Koch (HK) type
semiautomatic firearms. As originally manufactured, semiautomatic HK firearms (HK, 41, 43, 91, 93
and SP89) were specifically designed such that they will not accept fully automatic trigger housings or
trigger paks for HK selective fire weapons such as the G3 and MP5. If selective fire trigger paks or
trigger housings are modified so that they will function with semiautomatic HK firearms, the modified
components are classified as parts designed and intended solely and exclusively, or combination of parts
designed and intended for use in converting a weapon into a machinegun. These modified parts are also
machineguns as defined.

The following illustration shows a selective fire HK trigger pak with a selective fire trigger housing that
has been modified to function with a HK semiautomatic firearm by removing the forward pivot point or
“ears” from the trigger housing.




                                modified HK selective fire trigger housing

Illustrated below is a selective fire HK trigger pak that has been modified by notching the forward lower
corner of the pak so that it will fit into a standard semiautomatic HK trigger housing.




                                  modified HK selective fire trigger pak

NOTE: standard selective fire HK trigger housings and trigger paks as originally manufactured are
component parts for machineguns. These unmodified parts, in and of themselves, are not subject to the
NFA. However, when adapted to function with a semiautomatic HK firearm the modified parts have
been redesigned and are intended for use in converting a weapon into a machinegun.


                                                    13
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 27 of 221




The following illustration shows a semiautomatic HK trigger pak with HK conversion sear installed.




                           HK semiautomatic trigger pak with conversion sear installed




For the conversion sear to function the trigger or the trigger pak must be modified to increase the
rearward travel of the trigger. When the trigger is modified a notch is cut into the trailing leg to provide
more travel before the trigger contacts the upper trigger stop. When the trigger pak is modified, the
upper trigger stop is either removed or relocated. IMPORTANT NOTE: should the conversion sear be
removed from the trigger pak and the modified pak left in the firearm, the weapon will still be capable of
fully automatic fire. Therefore, it is important that registered HK conversion sears be kept with their
respective trigger paks. This is particularly important in instances where HK type firearms are sold as
being “sear ready” or “sear host guns”. If these weapons contain semiautomatic trigger paks modified
to function with conversion sears the firearms are capable of fully automatic fire (without the
conversion sear) and as such are machineguns as defined.

Concerning the installation of conversion kits in semiautomatic firearms, it must be pointed out that the
receiver of the firearm may not be modified to permit fully automatic fire. Such modification results in
the making of a machinegun which is prohibited by 18 U.S.C. 922(o).

The definition of machinegun also includes a combination of parts from which a machinegun can be
assembled if such parts are in the possession or under the control of a person. An example of a firearm
meeting this section of the definition is a semiautomatic AR15 rifle possessed with an M16 bolt carrier,
hammer, trigger, disconnector and selector. If the semiautomatic AR15 is assembled with the described
M16 parts and the rifle is capable of fully automatic fire, the weapon possessed in conjunction with the
M16 parts, whether assembled or not, is a machinegun as defined.17


17
     ATF P 5300.4 (9/05), Federal Firearms Regulations Reference Guide – 2005, p. 155



                                                            14
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 28 of 221




An additional example of a combination of parts from which a machinegun can be assembled is a STEN
submachinegun “parts kit” possessed with a length of metal tube to be used as a replacement receiver
and instructions for assembling the parts into a functional machinegun. The parts kit as sold does not
contain a firearm receiver although remnants of the destroyed receiver may be present. A machinegun
parts kit in this condition is not subject to the GCA or the NFA.

Unfinished receiver tubes with instructions and/or templates for use in the assembly of a functional
machinegun are also commercially available. These tubes with instructions/templates, in and of
themselves, are not subject to the GCA or NFA.

When the parts kit is possessed in conjunction with the above described unfinished receiver tube, a
combination of parts from which a machinegun can be assembled exists and is a machinegun as defined.


2.1.7 Silencer. A firearm silencer and a firearm muffler are defined as any device for silencing,
muffling, or diminishing the report of a portable firearm.18 Firearm silencers are generally composed of
an outer tube, internal baffles, a front end cap, and a rear end cap.




                                        complete firearm silencer

The definition of a silencer also includes any combination of parts, designed or redesigned, and intended
for use in assembling or fabricating a firearm silencer or firearm muffler.

The following illustration depicts parts that are designed and intended for use in assembling a firearm
silencer. Another example of parts redesigned and intended for use in assembling or fabricating a
firearm silencer are automotive engine freeze plugs that have been modified by drilling a hole through
their center to permit passage of a bullet.




                                              silencer parts


18
     18 U.S.C. 921(a)(24)



                                                   15
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 29 of 221




Also included within the silencer definition is any part intended only for use in the assembly or
fabrication of a firearm silencer.




                                              silencer baffle

Any of the above illustrated components meet the definition of a firearm silencer and are subject to the
NFA. NOTE: the language in the definition of silencer contains no provisions that permit an owner of a
registered silencer to possess spare or replacement components for the silencer. However, licensed
manufacturers who are SOTs may possess spare silencer components in conjunction with their
manufacturing operations.

2.1.8 Destructive device. The destructive device definition contains different categories that address
specific types of munitions. Each category describes the devices subject to the definition based on the
material contained in the item, the dimensions of the bore of certain weapons, and a combination of
parts for use in converting the described items into destructive devices.

       2.1.8.1 Explosive devices. The first portion of the definition deals with explosive, incendiary
       and poison gas munitions. The definition specifies that any explosive, incendiary or poison gas
       bomb, grenade, mine or similar device is a destructive device.




                                             explosive bomb




                                            explosive grenade




                                                    16
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 30 of 221




           This portion of the definition includes a rocket having a propellant charge of more than four
           ounces and a missile (projectile) having an explosive or incendiary charge of more than one-
           quarter ounce.




                                   rocket with more than 4 ounces of propellant




                                           |        projectile         |

           NOTE: Missiles (projectiles) less than caliber 20mm generally are not large enough to
           accommodate more than one-quarter ounce of explosive or incendiary material. In the case of
           20mm high explosive (HE) or high explosive incendiary (HEI) projectiles, it is imperative to
           determine the model designation of the specific item as some 20mm HE and HEI projectiles
           contain more than one-quarter ounce of explosive or incendiary material and are destructive
           devices. Other 20mm HE and HEI projectiles do not contain more than one-quarter ounce of
           explosive and are not destructive devices. Therefore, it is incumbent upon persons interested in
           20mm HE and HEI ammunition to determine the amount of explosives contained in a specific
           projectile. HE and HEI missiles (projectiles) larger than 20mm generally contain more than one-
           quarter ounce of explosive or incendiary material and are destructive devices.

           2.1.8.2 Large caliber weapons. The second section of the definition states that any type of
           weapon by whatever name known which will, or which may be readily converted to, expel a
           projectile by the action of an explosive or other propellant, the barrel or barrels of which have a
           bore diameter of more than one-half inch in diameter is a destructive device. This portion of the
           definition specifically excludes a shotgun or shotgun shell which the Attorney General finds is
           generally recognized as particularly suitable for sporting purposes. ATF has issued rulings
           classifying specific shotguns as destructive devices because they have a bore of more than one
           half inch in diameter and were found to not be particularly suitable forfor sporting purposes.19

           The majority of weapons covered by this portion of the destructive device definition are large
           caliber military weapons such as rocket launchers, mortars and cannons.

19
     Appendix B (ATF Rulings 94-1, 94-2)



                                                        17
   Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 31 of 221




                       RPG 7 launcher (bore diameter 1.57 inches)




                        120mm mortar (bore diameter 4.7 inches)


It is important to note that the large caliber firearms covered by this section are defined as
weapons that expel a projectile by the action of an explosive or other propellant. This is the only
place in the GCA and NFA where a propellant other than an explosive must be considered when
classifying a weapon. Examples of weapons having a bore diameter of more than one-half inch
in diameter and that expel a projectile by means other than an explosive are mortars that utilize
compressed air as a propellant and some rocket launchers.

Certain destructive devices may also meet the definition of machinegun because in addition to
having a bore diameter of more than one-half inch the weapons are capable of fully automatic
fire. ATF treats NFA firearms of this type as both machineguns and destructive devices. The
weapons are coded as machineguns in the NFRTR with an annotation that they are also
destructive devices. Any such weapons manufactured on or after May 19, 1986 are subject to 18
U.S.C. 922(o). In instances where a weapon of this type is being transferred, it is imperative that
State and local laws where the weapon is being transferred do not prohibit possession of
destructive devices or machineguns.




                                            18
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 32 of 221




                                           M61 20mm full automatic cannon

           In addition to defining destructive devices, the definition also specifically excludes certain items
           from that classification. As previously stated, any shotgun or shotgun shell which the Attorney
           General finds is generally recognized as particularly suitable for sporting purposes is not a
           destructive device. Additionally, the following items are also excluded from the definition:

               •   Any device which is neither designed nor redesigned for use as a weapon.

               •   Any device, although originally designed for use as a weapon, which is redesigned for
                   use as a signaling, pyrotechnic, line throwing, safety or similar device.

               •   Surplus ordnance sold, loaned or given by the Secretary of the Army pursuant to the
                   provisions of 10 U.S.C. 4684(2), 4685, or 4686.

               •   Any other device which the Attorney General finds is not likely to be used as a weapon,
                   or is an antique, or is a rifle which the owner intends to use solely for sporting purposes.

           It should not be assumed that any device meeting the above descriptions is automatically
           excluded from the definition of a destructive device. ATF has ruled that certain pyrotechnic
           devices are destructive devices.20 ATF should be contacted to confirm the classification of any
           items that appear to meet the above exclusions. Additionally, many of the items excluded from
           the definition of destructive device may contain a firearm receiver and would still be a firearm as
           defined in the GCA.

2.1.9 Unserviceable firearm. An unserviceable firearm is a firearm that is incapable of discharging a
shot by the action of an explosive and is incapable of being readily restored to a firing condition. The
most common method for rendering a firearm unserviceable, and that recommended by ATF, is to weld
the chamber of the barrel closed and weld the barrel to the receiver.21 The chamber of the barrel should
be plug welded closed and all welds should be full fusion, deep penetrating, and gas or electric steel
welds. In instances where the above procedure cannot be employed to render a firearm unserviceable,
FTB should be contacted for alternate methods.

It is important to remember that rendering a firearm unserviceable does not remove it from the definition
of an NFA firearm. An unserviceable NFA firearm is still subject to the import, registration, and
transfer provisions of the NFA. However, there is no tax imposed on the transfer of an unserviceable


20
     Appendix B (ATF Ruling 95-3)
21
     ATF Form 5 (5320.5), Instruction 6a



                                                        19
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 33 of 221




firearm as a “curio or ornament.” See 26 U.S.C. 5852(e). NOTE: “curio or ornament” is only
descriptive of unserviceable firearms transferred exempt from transfer tax. An unserviceable firearm
transferred as a “curio or ornament” is not necessarily a “curio or relic” firearm for purposes of the
GCA unless the weapon is classified as a curio or relic under the GCA. For further information on curio
or relic classification see section 2.2.

Section 2.2 Antique firearm. Firearms defined by the NFA as “antique firearms” are not subject to
any controls under the NFA.22 The NFA defines antique firearms based on their date of manufacture
and the type of ignition system used to fire a projectile. Any firearm manufactured in or before 1898
that is not designed or redesigned for using rimfire or conventional center fire ignition with fixed
ammunition is an antique firearm. Additionally, any firearm using a matchlock, flintlock, percussion
cap or similar type ignition system, irrespective of the actual date of manufacture of the firearm, is also
an antique firearm.

NFA firearms using fixed ammunition are antique firearms only if the weapon was actually
manufactured in or before 1898 and the ammunition for the firearm is no longer manufactured in the
United States and is not readily available in the ordinary channels of commercial trade. To qualify as an
antique firearm, a fixed cartridge firing NFA weapon must meet both the age and ammunition
availability standards of the definition.

Concerning ammunition availability, it is important to note that a specific type of fixed ammunition that
has been out of production for many years may again become available due to increasing interest in
older firearms. Therefore, the classification of a specific NFA firearm as an antique can change if
ammunition for the weapon becomes readily available in the ordinary channels of commercial trade.

Section 2.3 Curios or relics. Curios or relics are firearms that are of special interest to collectors.23
NFA firearms can be classified as curios or relics under the same criteria used to classify conventional
firearms as curios or relics.24

An NFA firearm that is recognized as a curio or relic is still an NFA “firearm” and is still subject to the
registration and transfer provisions of the NFA. The primary impact of a curio or relic classification is
that a properly registered NFA firearm classified as a curio or relic may be lawfully transferred interstate
to, or received interstate by, a person licensed as a collector of curios or relics under the GCA.


Section 2.4 Applications to remove firearms from the scope of the NFA as collector’s items.

Certain NFA weapons can be removed from the provisions of the NFA as collector’s items.25 The
procedures for requesting removal of an NFA firearm are the same as used for requesting a destructive
device determination.26

22
   26 U.S.C. 5845(a), (g)
23
   27 CFR 478.11
24
   27 CFR 478.26
25
   26 U.S.C. 5845(a)
26
   27 CFR 479.24 - 479.25



                                                     20
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 34 of 221




An NFA firearm removed from the NFA as a collector’s item is no longer subject to any of the
provisions of the NFA. In most cases, the weapon will still be a firearm as defined in the GCA and
subject to regulation under the GCA. In some situations, the weapon that is removed from the NFA as a
collector’s item will be an antique firearm as defined in the GCA.27 In these instances, the weapon
would no longer be a firearm as defined in Federal law.

The Attorney General does not have the authority to remove a machinegun or a destructive device from
the provisions of the NFA as collector’s items.28 Therefore, applications to remove machineguns or
destructive devices from the NFA as collector’s items cannot be approved.

Section 2.5 Removal of firearms from the scope of the NFA by modification/elimination of
components.

Firearms, except machineguns and silencers, that are subject to the NFA fall within the various
definitions due to specific features. If the particular feature that causes a firearm to be regulated by the
NFA is eliminated or modified, the resulting weapon is no longer an NFA weapon.

For example, a shotgun with a barrel length of 15 inches is an NFA weapon. If the 15- inch barrel is
removed and disposed of, the remaining firearm is not subject to the NFA because it has no barrel.
Likewise, if the 15 inch barrel is modified by permanently attaching an extension such that the barrel
length is at least 18 inches and the overall length of the weapon is at least 26 inches, the modified
firearm is not subject to the NFA. NOTE: an acceptable method for permanently installing a barrel
extension is by gas or electric steel seam welding or the use of high temperature silver solder having a
flow point of 1100 degrees Fahrenheit.

A shot pistol (“any other weapon”) such as an H&R Handy Gun may be removed from the NFA by
either disposing of the smooth bore barrel or permanently installing a rifled sleeve chambered to accept
a standard pistol cartridge into the smooth bore barrel. Modified by sleeving the barrel, an H&R Handy
Gun is no longer an NFA weapon because it now has a rifled bore.

Large caliber destructive devices that are not also machineguns can be removed from the NFA by
disposing of the barrel. If the barrel of a 37mm cannon is removed and disposed of, the remaining
weapon has no barrel or bore diameter. As an alternative, the barrel of a destructive device may be
functionally destroyed. To destroy the barrel of a destructive device the following operations must be
performed:

        •   Cut a hole, equal to the diameter of the bore, on a 90-degree angle to the axis of the bore,
            through one side of the barrel in the high pressure (chamber) area.
        •   Weld the barrel to the receiver of the weapon.
        •   Weld an obstruction into the barrel to prevent the introduction of a round of ammunition.

2.5.1 Removal of machineguns and silencers from the scope of the NFA. Machineguns are defined
to include the receiver of a machinegun and the definition of silencer includes each component of a

27
     18 U.S.C. 921(a)(16)
28
     26 U.S.C. 5845(a)



                                                       21
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 35 of 221




silencer. Therefore, to remove these weapons from the provisions of the NFA, the receiver of a
machinegun or all the components of a silencer must be destroyed.

The preferred method for destroying a machinegun receiver is to completely sever the receiver in
specified locations by means of a cutting torch that displaces at least one-quarter inch of material at each
cut location. ATF has published rulings concerning the preferred destruction of specific machineguns.29

A machinegun receiver may also be properly destroyed by means of saw cutting and disposing of certain
removed portions of the receiver. To ensure that the proposed saw cutting of a particular machinegun
receiver is acceptable, FTB should be contacted for guidance and approval of any alternative destruction
proposal. Note: a machinegun receiver that is not properly destroyed may still be classified as a
machinegun, particularly in instances where the improperly destroyed receiver is possessed in
conjunction with other component parts for the weapon.

A silencer may be destroyed by completely severing each component by means of a cutting torch that
has a tip of sufficient size to displace at least one-quarter inch of material at each cut location.

Concerning the outer tube(s) of a silencer, these components may be destroyed by crushing them flat in
lieu of cutting with a torch.

Anyone interested in destroying an NFA weapon by means other than described above should contact
FTB to discuss possible alternatives.




29
     Appendix B (ATF Rulings 2003-1, 2003-2, 2003-3, 2003-4)



                                                           22
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 36 of 221




                 CHAPTER 3. REGISTRATION OF NFA FIREARMS
Section 3.1 The National Firearm Registration and Transfer Record (NFRTR)

The NFRTR is the central registry of all NFA firearms in the U.S. which are not in the possession or
under the control of the U.S. Government. The registry includes (1) the identification of the firearm, (2)
date of registration, and (3) identification and address of the person entitled to possession of the firearm
(the person to whom the firearm is registered).30

Section 3.2 Who may register NFA firearms

3.2.1 Amnesty registration. When the NFA was amended in 1968, a 30-day amnesty period
immediately following the law’s effective date was established during which persons possessing
unregistered firearms could register them in the NFRTR.31

The 1968 amendments also provided for the establishment of additional amnesty periods not exceeding
90 days per period.32 To date, no additional amnesty periods have been declared. Requests for further
amnesty periods have been denied, principally because additional periods could jeopardize pending ATF
investigations and prosecutions of NFA violations.

3.2.2 Registration by State and local agencies. To be lawfully possessed by States and political
subdivisions of the States (for example, local police departments), NFA firearms must be registered in
the NFRTR. The regulations permit State and local police organizations acquiring unregistered NFA
firearms for official use, by seizure, forfeiture, or abandonment, to register them in the NFRTR by filing
ATF Forms 10. Appendix C contains a copy of the form. Firearms registered on Forms 10 are for
official use only and subsequent transfers will be approved only to other government agencies for
official use.33 For example, they may not be traded to an FFL/SOT in exchange for other firearms or
police equipment.

3.2.3 Registration by makers. Persons other than FFLs and SOTs desiring to make an NFA firearm
are required to first register the firearm by filing Form 1 with ATF and obtaining approval of the form
and registration of the firearm. Appendix C contains a copy of the form. ATF will approve a making
application on Form 1 if the maker pays the $200 making tax required by the NFA, identifies the firearm
as the form requires, includes his/her fingerprints and photographs if the maker is an individual, and if
the making and the maker’s possession of the firearm would not place the maker in violation of any
Federal, State or local law.34 A law enforcement certification is also required if the maker is an
individual. Note also that ATF will not approve the making of a machinegun it determines would
violate 18 U.S.C. 922(o). Section 922(o) generally prohibits the possession of machineguns
manufactured on or after May 19, 1986.


30
   26 U.S.C. 5841(a)
31
   Section 207(b) of the Gun Control Act of 1968, Public Law 90-618, approved October 22, 1968
32
   Section 207(d), ibid
33
   27 CFR 479.104
34
   26 U.S.C 5822; 27 CFR 479.62, 479.63, 479.64



                                                          23
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 37 of 221




3.2.4 Registration by importers. FFLs/SOTs qualified as importers must register imported firearms
by filing ATF Forms 2, Notice of Firearms Manufactured or Imported, no later than 15 days from the
date the imported firearms were released by Customs. Upon timely receipt by ATF of a Form 2 and a
copy of Form 6A showing Customs’ release of an imported firearm, ATF will register the firearm to the
importer.35 Appendix C contains copies of Forms 2 and 6A. Note that the NFA prohibits importation of
NFA firearms unless they are being imported for the use of the United States or a State agency, for
scientific or research purposes, or for testing or use as a model by a registered importer or solely for use
as a sales sample by a registered importer or registered dealer.36 In the case of an imported machinegun,
Section 922(o) of the GCA would also apply.

3.2.5 Registration by manufacturers. FFLs/SOTs qualified as manufacturers must register
manufactured firearms by filing ATF Form 2, Notice of Firearms Manufactured or Imported. All
firearms manufactured during a single day must be listed on one Form 2. The form must be filed no
later than the close of the next business day. Receipt of the form by ATF will serve to register the listed
firearms to the manufacturer.37 Appendix C contains a copy of Form 2.

3.2.6 Registration to transferees. Registered firearms may be transferred by their registered
owners/possessors to transferees. Other than Form 10 registration, there is no mechanism in the NFA to
lawfully transfer unregistered NFA firearms.

3.2.6.1 Transfers by persons other than FFLs/SOTs to other such persons. Transferors of registered
firearms must file ATF Forms 4, Application for Tax Paid Transfer and Registration of a Firearm, to
register the firearm to the transferee and pay the applicable transfer tax.38 Appendix C contains a copy
of the form. The form must be approved by ATF before the transfer may be made.39 ATF will not
approve the form if the transfer, receipt, or possession of the firearm would place the transferee in
violation of any Federal, State, or local law.40 A law enforcement certification is also required on ATF
Form 4.

3.2.6.2 Transfers by FFLs/SOTs to persons other than FFLs/SOTs. Transferors of registered
firearms must file ATF Forms 4, Application for Tax Paid Transfer and Registration of a Firearm, to
register the firearm to the transferee and pay the applicable transfer tax. Appendix C contains a copy of
the form. The form must be approved by ATF before the transfer may bemade.41 ATF will not approve
the form if the transfer, receipt, or possession of the firearm would place the transferee in violation of
any Federal, State, or local law.42

3.2.6.3 Transfers by non-FFLs/SOTs to FFLs/SOTs. Transferors of registered firearms must file
ATF Forms 4, Application for Tax Paid Transfer and Registration of a Firearm, to register the firearm to

35
   27 CFR 479.112
36
   26 U.S.C. 5844
37
   27 CFR 479.103
38
   26 U.S.C. 5812(a); 27 CFR 479.84
39
   26 U.S.C. 5812(b); 27 CFR 479.86
40
   26 U.S.C. 5812(a); 27 CFR 479.85
41
   26 U.S.C. 5812(b); 27 CFR 479.86
42
   26 U.S.C. 5812(a); 27 CFR 479.85



                                                     24
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 38 of 221




the transferee and pay the applicable transfer tax.43 Appendix C contains a copy of the form. The form
must be approved by ATF before the transfer may be made.44 ATF will not approve the form if the
transfer, receipt, or possession of the firearm would place the transferee in violation of any Federal,
State, or local law.

3.2.6.4 Transfers by FFLs/SOTs to other FFLs/SOTs. Transferors must file ATF Forms 3,
Application for Tax-Exempt Transfer of Firearm and Registration to Special Occupational Taxpayer, to
register the firearm to the transferee.45 Appendix C contains a copy of the form. In these transactions,
the transferor has no liability for the transfer tax. The form must be approved by ATF before the
transfer may be made.46 ATF will not approve the form if the transfer, receipt, or possession of the
firearm would place the transferee in violation of any Federal, State, or local law.

3.2.6.5 Transfers to State and local government agencies. Transferors must file ATF Forms 5,
Application for Tax Exempt Transfer and Registration of a Firearm, to register the firearm to such
agency.47 Appendix C contains a copy of the form. In these transactions, the transferor has no liability
for the transfer tax. The Form must be approved by ATF before the transfer may be made.48

Section 3.3 Status of unregistered firearms

Firearms not lawfully registered as required by the NFA may not be registered and legitimized by their
possessors. They are contraband and unlawful to possess.49 However, see Section 2.4 for information
on removing NFA firearms from the scope of the NFA because of their status as collectors’ items,
modification, or elimination of certain component parts.

Section 3.4 ATF disclosure of NFA registration information

3.4.1 Restrictive use of information. The NFA provides that no information or evidence obtained
from an application, registration, or records required to be submitted or retained by a natural person
(individual) in order to comply with the NFA or the NFA regulations shall be used directly or indirectly
as evidence against the person in a criminal proceeding with respect to a violation of law occurring prior
to or concurrently with the filing of the application or registration.50 Filing false information is an
exception to this prohibition.51

3.4.2 Prohibition on ATF’s disclosure of tax returns or tax return information. NFA forms are
treated as tax returns and registration information in the NFRTR is considered to be tax return



43
   26 U.S.C. 5812(a); 27 CFR 479.84
44
   26 U.S.C. 5812(b); 27 CFR 479.86
45
   26 U.S.C. 5812(a); 27 CFR 479.88
46
   26 U.S.C. 5812(b); 27 CFR 479.88(b)
47
   26 U.S.C. 5812(a); 27 CFR 479.90
48
   26 U.S.C. 5812(b); 27 CFR 479.90(b)
49
   U.S. v. Freed, 401 U.S. 601 (1971)
50
   26 U.S.C. 5848(a)
51
   26 U.S.C. 5848(b)



                                                   25
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 39 of 221




information. ATF is generally prohibited from disclosing tax returns and tax return information.52
However, firearms registration information may be disclosed to registered owners/possessors of the
firearms.

3.4.3 Determining the registration status of an NFA firearm. The situation may arise when a person
finds in his or her possession an NFA firearm and is uncertain whether the firearm is lawfully registered.
Naturally, the person will want to query the NFA Branch to determine the registration status of the
firearm. Because of the restriction on disclosure of NFA registration information discussed in section
3.4.2, ATF will not respond to the person’s telephone request for the registration status of the firearm.
To communicate with the person, the NFA Branch will respond to the request if the person verifies his
or her identity to the Branch in writing. If the firearm is registered to the person in the NFRTR, the
Branch will so advise the person and, if the circumstances warrant, provide the person with a copy of the
registration. See also Section 3.5 on lost or stolen registration documents.

Section 3.5 Lost or stolen registration documents. A person possessing a firearm registered as
required by the NFA must retain proof of registration, that is, the registration form showing registration
of the firearm to the person, which must be made available to ATF upon request.53 If a registrant
discovers that a Form 1, 2, 3, 4, 5, 6A, or 10 is stolen, lost or destroyed, the registrant must immediately
report the theft, loss, or destruction in writing to the NFABranch.54 The report must contain the details
of the situation. ATF will issue a duplicate copy of the registration document as the circumstances
warrant.

Section 3.6 Correcting incorrect registration documents. Occasionally, the registered possessor of
an NFA firearm may notice that the registered firearm does not match the registration document.
Perhaps the serial number is slightly different. In this situation, the registrant should take a photograph
of the markings on the firearm (or a rubbing) and send it to the NFA Branch with a written request to
correct the serial number as documented on the NFRTR. ATF will respond to the request by letter
stating that the NFRTR has been corrected and advising the registrant to keep the letter with the
registration document as evidence of proper registration.

Section 3.7 Maintaining registration documents. A person possessing an NFA firearm registered as
required by law must retain proof of registration, that is, the document showing the person’s registration,
which must be made available to ATF upon request.55




52
   26 U.S.C. 6103
53
   26 U.S.C. 5841(e)
54
   27 CFR 479.142
55
   26 U.S.C. 5841(e)



                                                     26
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 40 of 221




                       CHAPTER 4. TAXES IMPOSED BY THE NFA
Section 4.1 Taxes

The NFA imposes tax on the making and transfer of firearms. The Act also requires annual payment of a
special (occupational) tax (SOT) by licensees engaged in the business of manufacturing, dealing in, or
importing NFA firearms. The NFA also provides for exemptions from the making, transfer, and special
(occupational) taxes in specific situations.

4.1.1 Making tax. A tax of $200 is imposed on the making of all NFA firearms made by other than
qualified manufacturers of firearms.56 The tax must be paid prior to making the firearm. Payment of the
making tax is submitted with the Application to Make and Register a Firearm (ATF Form 1). See
Appendix C for a copy of Form 1. The making tax is also imposed when a registered, unserviceable
NFA firearm is reactivated.57 See the exemptions from tax discussed in Section 4.2.1.

4.1.2 Transfer tax. Transfer of a serviceable NFA firearm is subject to the transfer tax.58 The tax must
be paid prior to the transfer. Payment of the tax is submitted with the Application to Transfer and
Register a Firearm (ATF Form 4). See Appendix C for a copy of Form 4. ATF will accept payment of
the tax from either the transferor or transferee. The tax on the transfer of short barrel shotguns, short
barrel rifles, machineguns, silencers and destructive devices is $200. The transfer tax for firearms
classified as “any other weapon” is $5. See the exemptions from tax discussed in Section 4.2.2.

NOTE: there is often confusion concerning the tax on “any other weapons.” The majority of NFA
weapons are subject to a making tax of $200 and a transfer tax of $200. Many individuals have the
mistaken belief that the rate of tax for making an “any other weapon” is $5 because the transfer tax on
“any other weapons” is $5. As discussed in Section 4.1.1, the making tax on all types of NFA firearms
is $200.

4.1.3 Special (occupational) tax. On first engaging in business, each importer, manufacturer, and
dealer in NFA firearms must pay a special (occupational) tax for each place of business.59 Special tax is
paid by return, specifically ATF Form 5630.7, Special Tax Registration and Return. Appendix C
contains a copy of the return. Subsequent to the initial payment of the SOT, the tax is due on or before
July 1 of each year. The rate of tax for importers and manufacturers is $1000 per year. The rate of tax
for dealers is $500 per year. The NFA provides a reduced rate of SOT for importers and manufacturers
whose gross receipts for the most recent taxable year are less than $500,000.60 See the exemptions from
tax discussed in Section 4.2.3.




56
   26 U.S.C. 5821
57
   ATF Form 1 (5320.1), Instruction k
58
   26 U.S.C. 5811
59
   26 U.S.C. 5801
60
   26 U.S.C. 5801(b)(1)



                                                   27
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 41 of 221




Section 4.2 Exemptions from tax

4.2.1 Making tax. A manufacturer who has paid the SOT is exempt from payment of the making tax.61
Likewise, there is no making tax imposed on the making of an NFA firearm by or on behalf of a Federal
or State agency.62

4.2.2 Transfer tax. Transfers of registered firearms between SOTs are exempt from the transfer tax.63
Likewise, there is no transfer tax imposed on the transfer of firearms to a Federal or State agency.64

4.2.2.1 Unserviceable firearms. An unserviceable firearm may be transferred as a curio or ornament
without payment of the transfer tax.65

4.2.3 Special (occupational) tax. A person required to pay SOT is exempt from the tax if it is
established that the business is conducted exclusively with, or on behalf of, an agency of the United
States.66 This exemption must be obtained by filing a letter application addressed to the NFA Branch
setting out the manner in which the applicant conducts business, the type of firearms to be
manufactured, and satisfactory proof of the existence of the applicant’s contract with the Government.67
This exemption must be renewed by letter on or before July of each year. Approval of the application
entitles the applicant to the exemption.

4.2.4 Exportation of firearms. An NFA firearm may be exported without payment of the transfer tax
provided that proof of the exportation is furnished in such form and manner as the regulations
prescribe.68 The form to be filed is ATF Form 9 (Firearms), Application and Permit for Exportation of
Firearms.69 See Appendix C for a copy of the form. Approval of the form by ATF is required before
exportation. NOTE: exportation of NFA firearms without an approved Form 9 will subject their
registered owner to NFA transfer tax.




61
   26 U.S. 5852(c)
62
   26 U.S.C. 5852(b), 5853(b)
63
   26 U.S.C. 5852(d)
64
   26 U.S.C. 5852(a), 5853(a)
65
   26 U.S.C. 5852(e)
66
   26 U.S.C. 5851
67
   27 CFR 479.33
68
   26 U.S.C. 5854
69
   27 CFR 479.114



                                                   28
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 42 of 221




     CHAPTER 5. QUALIFYING TO DO BUSINESS IN NFA FIREARMS
Section 5.1 Licensing under the GCA

5.1.1 Application for GCA license. Any “person” intending to engage in the business of importing,
manufacturing, or dealing in NFA firearms, which are also defined as “firearms” under the GCA, must
first apply for and obtain a license.70 The license application is ATF Form 7 (5310.12). Appendix C
contains a copy of the form. Licenses are issued for a period of 3 years.

        5.1.1.1 Definition of “person” for GCA purposes. The GCA defines “person” to include “any
        individual, corporation, company, association, firm, partnership, society, or joint stock
        company.”71 ATF recognizes the term to include a limited liability company (“LLC”) organized
        under State law. Thus, an LLC must obtain a GCA license to engage in a GCA firearms business
        and ATF will issue a license to an LLC meeting the licensing standards.

5.1.2 License fees.72

        5.1.2.1 Manufacturers. If the applicant is a manufacturer of destructive devices, the fee is
        $1,000 per year. For firearms other than destructive devices, the fee is $50 per year.

        5.1.2.2 Importers. If the applicant is an importer of destructive devices, the fee is $1,000 per
        year. For firearms other than destructive devices, the fee is $50 per year.

        5.1.2.3 Dealers. If the applicant is a dealer in destructive devices, the fee is $1,000 per year.
        For firearms other than destructive devices, the fee is $200 for 3 years, except that the fee for
        renewal is $90 for 3 years.

5.1.3 Licensing standards under the GCA.73

        5.1.3.1 Age. If the applicant is an individual, he or she must be at least 21 years of age.

        5.1.3.2 Prohibited persons. Persons who fall within the prohibited persons categories set forth
        in 18 U.S.C. 922(g) and (n) do not qualify for licensing. The same is true of business entities
        having “responsible persons” under any one of the disabilities.

         5.1.3.3 “Responsible persons.” If the applicant is a corporation, partnership, or association
        (including an LLC), the applicant would not qualify for licensing if the entity itself has GCA
        disabilities under section 922(g) or (n) or has any individual possessing directly or indirectly the
        power to direct or cause the direction of the management and policies of the firm under
        disabilities. These management and policy-making individuals include only those having
        responsibilities with respect to firearms. For example, they would not include individuals only

70
   18 U.S.C. 923(a); 27 CFR 478.44
71
   18 U.S.C. 921(a)(1)
72
   18 U.S.C. 923(a)(1); 27 CFR 478.42
73
   18 U.S.C. 923(d)(1)



                                                     29
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 43 of 221




           having duties related to administration or personnel. Those having management and policy-
           making responsibilities with respect to firearms are referred to as “responsible persons” and must
           be listed on the firm’s license application and their fingerprints and photographs must
           accompany the application. If the firm has a “responsible person” under disabilities, the firm
           would become eligible for licensing if the person is removed from his or her firearms
           management or policy-making position.

           5.1.3.4 Removing disabilities. The GCA provides a mechanism for ATF to grant relief to
           persons under Federal firearms disabilities who apply for relief.74 However, Congress has
           denied ATF’s use of funds to process relief applications or grant relief. An exception was made
           for corporations. Thus, a corporation convicted of a “crime punishable by imprisonment for a
           term exceeding one year" may apply for and obtain relief from ATF. Not all disabilities are
           permanent. Examples: a person convicted of a crime in Federal court could get relief by
           applying to the U.S. Pardon Attorney for a presidential pardon and obtaining a pardon; a person
           convicted of a State crime may, depending on State law, get relief by a State pardon, expunction
           or set-aside of the conviction, or restoration of rights if the person would have no remaining
           firearms disabilities under State law75; and a person under a restraining order relating to domestic
           violence would be relieved from disabilities if the order is terminated.

           5.1.3.5 Prior willful violations. The applicant must not have willfully violated any provision of
           the GCA or the regulations.

           5.1.3.6 False statements. The applicant has not willfully failed to disclose any material
           information required or made any material false statements in connection with the application.

           5.1.3.7 Business premises. The applicant must have a permanent premises from which business
           is to be conducted. The applicant must certify that conducting business from that location is not
           prohibited by State or local law; that within 30 days after license approval the business will
           comply with State and local laws applicable to the business and business will not be conducted
           until State and local requirements have been met; and that the chief law enforcement officer at
           the proposed business location has been advised of the intent to apply for a license.

           5.1.3.8 May a license be obtained to do business solely away from the licensed premises at
           gun shows? Under the law, a licensee is entitled to do business at gun shows within the State in
           which the licensed premises is located. However, a person seeking a license to deal in firearms
           solely away from the licensed premises at gun shows does not qualify for licensing. Licensing in
           this instance would not meet the requirement discussed in Section 5.1.3.8 that the applicant must
           have a permanent premises from which business is conducted.

           5.1.3.9 Gun storage and safety devices. Applicants for dealers licenses must certify that
           secure gun storage or safety devices will be available to nonlicensees with certain exceptions:
           storage or safety devices are temporarily unavailable because of theft, casualty loss, consumer
           sales, backorders, or similar reasons beyond the licensee’s control.

74
     18 U.S.C. 925(c)
75
     18 U.S.C. 921(a)(20)



                                                       30
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 44 of 221




5.1.4 Multiple business locations. A separate license must be obtained for each       location at which
business will be conducted.76

        5.1.4.1 Locations solely for storage. No license is required to cover a separate warehouse used
        by the FFL solely for storage of firearms if required records are maintained at the licensed
        premises served by the warehouse.77

5.1.5 Establishing a common expiration date for licenses at multiple locations. For the convenience
of FFLs, ATF Ruling 73-9 (see Appendix C) provides that FFLs holding licenses at more than one
location may establish a common expiration date for the licenses issued to their several locations. FFLs
wishing to establish such a date for all licenses issued to them may apply in writing to the Federal
Firearms Licensing Center.

5.1.6 Engaging in business as both an importer and a manufacturer. Persons intending to engage
in business as firearms importers and manufacturers, even if the businesses will be conducted from the
same premises, must have both an importer’s license and a manufacturer’s license.78

5.1.7 Do importers and manufacturers need a dealer’s license to deal in the firearms they import
or manufacture? Licensed importers and manufacturers are not required to have a separate dealer’s
license to deal in firearms they import or manufacture. A license as an importer or manufacturer
authorizes the FFL to deal in the types of firearms authorized by the license to be imported or
manufactured.79

5.1.8 License renewal. Licenses are issued for a 3-year period. Prior to the expiration of a license, the
FFL will receive from ATF a license renewal application, ATF Form 8, that should be filed with ATF
prior to the expiration date shown on the current license. If a Form 8 is not received 30 days before the
expiration date, the FFL should contact ATF’s Federal Firearms Licensing Center. It is the
responsibility of the FFL to timely obtain and file a renewal application. Appendix C contains a copy of
the form. ATF has 60 days within which to act on an original or renewal license application.80

        5.1.8.1 Right to operate while renewal application is pending; “letters of continuing
        operations.” ATF’s approval of a license renewal application may occur after the expiration
        date shown on the current license. If a license renewal application is timely filed, but not acted
        upon until after the expiration date of the applicant’s current license, may the applicant lawfully
        conduct the business after that date? The law, 5 U.S.C. 558, allows an FFL to continue to
        lawfully conduct business under a current license until a timely filed renewal application is acted
        upon. To show the FFL’s current suppliers that the license is still valid while the renewal
        application is pending, the FFL may obtain a “letter of continuing operations” from the Federal
        Firearms Licensing Center, showing that the transferee’s license is still valid even though it
        appears on its face to have expired.
76
   27 CFR 478.50
77
   Ibid
78
   27CFR 478.41(b)
79
   Ibid
80
   27 CFR 478.45



                                                    31
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 45 of 221




Section 5.2 Payment of special (occupational) tax to do business in NFA firearms. See also Section
4.1.3.

5.2.1 Every “person” who engages in the business of importing, manufacturing, or dealing in
firearms (including pawnbrokers) shall pay a special tax.81 The tax must be paid on or before the
date of commencing the taxable business and every year thereafter on or before July 1. The tax is not
prorated and is computed for the entire tax year (July 1 through June 30), regardless of the portion of the
year during which the taxpayer engages in business. Persons commencing business at any time after
July 1 in any year are liable for the tax for the entire tax year.

        5.2.1.1 Definition of “person” for NFA purposes. For purposes of the NFA, “person” is
        defined as a “partnership, company, association, trust, estate, or corporation, as well as a natural
        person.”82 ATF recognizes the term to include a limited liability company (“LLC”) organized
        under State law. Thus, an LLC engaged in an NFA firearms business must pay the NFA special
        tax.

5.2.2 Tax must be paid for each business location. The special tax must be paid for each premises
where business will be conducted.83

5.2.3 Rate of tax.

        5.2.3.1 Importers and manufacturers. The tax is generally $1,000 a year or fraction thereof.84
        See 26 U.S.C. 5801(b) and 27 CFR 479.32a for the reduced tax rate for certain “small importers
        and manufacturers.” Those entitled to the reduced tax rate are subject only to a $500 tax per year.

        5.2.3.2 Dealers. The tax is $500 a year or fraction thereof.85

5.2.4 How to pay special tax. Special tax must be paid by filing ATF Form 5630.7, Special Tax
Registration and Return, together with a check or money order for the amount of the tax. The form and
tax payment must be sent to the Bureau of ATF, Attention NFA, P.O. Box 403269, Atlanta, Ga. 30384-
3269. Upon filing a properly completed Form 5630.7 and payment of the special tax, the taxpayer will
be issued a special tax stamp as evidence of tax payment.86

        5.2.4.1 Employer identification number (EIN). The tax return, Form 5630.7, must contain a
        valid EIN number issued by the Internal Revenue Service (IRS). If the taxpayer does not have
        an EIN number, the IRS in the taxpayer’s locality should be contacted to obtain a number. The
        number may also be obtained by contacting the IRS on-line.



81
   26 U.S.C. 5801
82
   27 CFR 479.11
83
   27 CFR 479.38
84
   26 U.S.C 5801(a)(1)
85
   26 U.S.C. 5801(a)(2)
86
   27 CFR 479.36



                                                     32
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 46 of 221




        5.2.4.2 Renewal of special tax. In May of each year, ATF will send a renewal tax return, ATF
        Form 5630.5R (NFA Special Tax Renewal Registration and Return) and ATF Form 5630.5RC
        (NFA Special Tax Location Registration Listing) to each person who paid the special tax for the
        current tax year. The taxpayer should make any necessary changes to the information pre-
        printed on the forms and return the forms with remittance to ATF as directed on the forms.

5.2.5 Exemption from special tax. Any person required to pay special tax shall be relieved from tax
payment if it is established that the business is conducted exclusively on behalf of the U.S.
Government.87 The exemption may be obtained by filing with the NFA Branch a letter stating the
manner in which business is conducted, the type of firearms to be manufactured, and proof of the
person’s contract with the U.S.88 The exemption must be renewed on or before July 1 of each year.

5.2.6 Collectors acquiring NFA firearms for their personal collections by acquiring dealers’
licenses and paying NFA special tax. Some NFA firearms collectors, who are not engaged in any
firearms business, have been known to acquire a GCA license to deal in firearms and pay the NFA
special tax to acquire NFA firearms for their personal firearms collections. They do so for a number of
reasons: (1) to acquire firearms from nonlicensees residing out-of-state; (2) to circumvent requirements
imposed on individuals to provide their fingerprints and photographs in order to receive NFA firearms
and law enforcement certifications authorizing their receipt of such firearms; and (3) to avoid NFA
transfer tax on firearms they receive from FFLs/SOTs.

Warning: These transactions violate the law and can only lead to trouble for the collector. In these
instances, the collector has committed Federal felonies by falsely stating on a license application and
special tax return that the collector intends to conduct a firearms business. Any NFA firearms received
tax free by the collector are subject to transfer tax and the collector’s receipt of the firearms tax free
violated the NFA. As held in ATF Ruling 76-22, these transfers are unlawful and the firearms received
are subject to seizure and forfeiture.

Section 5.3 Registration by firearms manufacturers and exporters with the U.S. Department of
State (DOS). DOS has the responsibility of enforcing the provisions of the Arms Export Control Act
(AECA) relating to the export of firearms and other defense articles on the U.S. Munitions List.
Nevertheless, any person engaged in the U.S. in the business of manufacturing or exporting firearms or
other defense articles is required to register with DOS’s Directorate of Defense Trade Controls.89 The
regulations expressly state that “Manufacturers who do not engage in exporting must nevertheless
register.”

5.3.1 How manufacturers should register. DSP-9 (Registration Statement) and a transmittal letter
required by DOS regulations at 22 CFR 122.2(b) must be submitted to DOS by the registrant with a
check or money order payable to DOS of one of the fees prescribed by 22 CFR 122.3(a).90 Appendix C
contains a copy of Form DSP-9. The registration and transmittal letter must be signed by a senior
officer who has been empowered by the registrant to sign the documents. The registrant must also

87
   26 U.S.C. 5851
88
   27 CFR 479.33
89
   22 CFR 122.1
90
   22 CFR 122.2(a)



                                                    33
             Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 47 of 221




submit documentation demonstrating that it is incorporated or otherwise authorized to do business in the
U.S.

Section 5.4 Registration by firearms importers with ATF. Persons engaged in the business in the
U.S. of importing firearms and other articles enumerated on the U.S. Munitions Import List must
register with ATF’s Director.91

5.4.1 How importers should register. An application to register must be filed on ATF Form 4587, in
duplicate, with the Director and be accompanied with the registration fee at the rate prescribed by the
regulations at 27 CFR 447.32(b).92 Appendix C contains a copy ATF Form 4587. Fees paid in advance
for whole future years of a multiple year registration will be refunded upon request if the registrant
ceases to engage in importing such firearms or other articles on the List. A request for refund must be
submitted to ATF’s Director, attention Firearms and Explosives Imports Branch, prior to the beginning
of any year for which refund is claimed.

Sec. 5.5 Filing by Facsimile Transmission. The NFA Branch allows an FFL who is qualified to import,
manufacture, or deal in NFA to file certain registration forms by facsimile transmission (fax) directly to
the NFA Branch. The forms are: Form 2, Form 3, Form 5 (where the application is not accompanied by
fingerprint cards), and Form 9. However, before the FFL can file by fax, the FFL must first submit an
affidavit, in original, to the Chief, NFA Branch. The affidavit concerns who files the forms, the
treatment of the signature on the fax as original, and that the copies are to be treated as originals. The
format for the affidavit and a discussion of the procedure is in an ATF memo to Federal Firearms
Licensees and NFA Special (Occupational) Taxpayers, dated January 31, 2006, and can be found in
Appendix B.




91
     27 CFR 447.31
92
     27 CFR 447.32



                                                   34
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 48 of 221




          CHAPTER 6. MAKING NFA FIREARMS BY NONLICENSEE

Section 6.1 Requirements for making NFA firearms. Persons not otherwise prohibited from
possessing firearms may submit an application to make an NFA firearm, other than a machinegun.93
The application process requires submission of ATF Form 1, Application to Make and Register a
Firearm, in duplicate, along with FBI FD-258, Fingerprint Card, in duplicate, and payment of the $200
making tax. Appendix C contains a copy of Form 1.

Section 6.2 Preparation of Form 1. Every person (other than a licensed manufacturer who has also
paid the required SOT to manufacture NFA weapons) must complete the Form 1.94 Two identical
copies of the application must be prepared. All entries must be made in ink. All required signatures
must be original and entered in ink. Photocopies or other facsimile or carbon copy signatures are not
acceptable. Under no circumstances will a form filled in by use of a lead pencil be accepted. All
changes made on the form must be initialed and dated by the applicant.

6.2.1 Description of firearm. If an existing firearm or firearm receiver is being used, the name and
location of the original manufacturer of the weapon should be entered in Block 4(a). If the applicant is
making a completely new firearm, the applicant’s name and location should be entered in Block 4(a).
The type of firearm being made, i.e., short barrel rifle, short barrel shotgun, any other weapon, silencer
or destructive device, is to be entered in Block 4(b). The caliber or gauge of the firearm is to be entered
in Block 4(c). If a model designation has been assigned to the firearm, that designation is to be placed in
Block 4(d). If the weapon has no model designation, enter “none” in Block 4(d). The length of the
barrel is to be entered, in inches, in Block 4(e) and the overall length of the firearm is to be entered, in
inches, in Block 4(f).

All NFA firearms must be identified by a serial number and other specified markings95. If an existing
firearm is being used in the making of the NFA weapon, and that firearm is serialized, the existing serial
number should be used (unless it duplicates a serial number already used by the maker on Form 1) and
entered in Block 4(g). If the weapon is of new manufacture, the applicant must assign a unique serial
number and enter it in Block 4(g). For example, a unique serial number could be composed of at least 4
digits preceded by the initials of the maker. NOTE: alpha characters, e.g., a name, will not be accepted
as a serial number. If a name is to be used, there must be at least one numeric character in addition to
the alpha characters.

The serial number must be engraved or stamped on the receiver of the firearm and the caliber, model,
and identification of the maker must be engraved on the barrel or frame or receiver of the weapon.96 The
marking and identification requirements for a maker are the same as for a manufacturer. Refer to
section 7.4 for a detailed discussion of the requirements.




93
   18 U.S.C. 922(o)
94
   26 U.S.C. 5822
95
   27 CFR 479.102
96
   Ibid



                                                    35
             Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 49 of 221




6.2.2 Photograph of applicant. An unmounted photograph of the applicant approximately 2 x 2 inches
and taken within the past year must be affixed to the indicated space on each copy of the application.
The photograph must be original. Photocopies of photographs are not accepted.

6.2.3 FBI Form FD-258, fingerprint card. A completed Form FD-258 containing the fingerprints of
the applicant must be submitted in duplicate with the Form 1. The fingerprints should be taken by
someone qualified to do so and must be clear, unsmudged and classifiable. The person taking the
fingerprints must also enter the identification data regarding the applicant and must complete the
fingerprint cards by signing as the person taking the fingerprints. NOTE: If the fingerprint cards are not
properly prepared or the fingerprints are not legible, the application cannot be acted upon. If this
situation occurs, ATF will contact the applicant for a new set of fingerprint cards.

6.2.4 Law enforcement certification. As provided by the regulations, the law enforcement
certification located on the back of Form 1 must be completed and signed by the local chief of police or
county sheriff, the head of the State police, the State or local district attorney or prosecutor, “or such
other person whose certificate may in a particular case be acceptable to the Director.”97 Examples of
certifying officials, other than those specifically mentioned in the regulations, who have been found to
be acceptable are State attorneys general, heads of district State police offices and certain State court
judges. Judges’ certifications have been accepted if the judges preside over courts of general
jurisdiction having original jurisdiction in all civil and criminal cases or the authority to conduct
criminal jury trials in felony cases. Generally, State magistrates and constables do not have such
authority. NOTE: no official’s certification will be accepted unless the official has jurisdiction over the
place where the applicant resides. The signature on each copy of the certification must be an original
signature in ink. NOTE: if the Form 1 being submitted is to reactivate a properly registered
unserviceable firearm, the law enforcement certification is not required. See Section 6.6.

          6.2.4.1 What if the proposed maker is unable to find any official in his or her
          jurisdiction willing to sign the law enforcement certification? The inability to find any
          official to sign the certification will not excuse the requirement for the certification. In that
          event, the proposed maker will not be able to obtain an approved Form 1 to lawfully make an
          NFA firearm.

Section 6.3 Submission of Form 1. The completed Form 1, in duplicate, with fingerprint cards,
photographs of the applicant, and payment of the $200 making tax should be mailed to:

National Firearms Act Branch
Bureau of Alcohol, Tobacco, Firearms and Explosives
244 Needy Road
Martinsburg, West Virginia 25405

Payment of the making tax is to be in the form of a check or money order payable to the Bureau of
Alcohol, Tobacco, Firearms and Explosives.

6.3.1 State permit or license for possession of an NFA weapon. If the applicant’s state of residence

97
     27 CFR 479.63



                                                       36
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 50 of 221




requires a permit or license for the possession of an NFA weapon before the applicant takes possession,
a certified copy of the license or permit should be submitted with the Form 1 application.

Section 6.4 Approval of Form 1. Non-FFL/SOT’s may seek approval to manufacture an NFA firearm
(e.g., short-barreled rifles, short-barreled, shotguns, wallet guns, etc.) via submission of an ATF Form 1.
Upon receipt of the completed Form 1, ATF will process the application and, if approved, a tax stamp
will be affixed to the original of the form and the approved application will be returned to the applicant.
Approval by ATF will effect registration of the firearm to the applicant. Upon receipt of the approved
application, the applicant may make the firearm described on the approved Form 1. The approved form
must be retained by the applicant and made available at all times for inspection by ATF officers or
investigators. Note: Under no circumstances may the firearm in question be made prior to receipt of
the approved Form 1.

The approval of the Form 1 application authorizes the applicant to make the firearm. The approval does
not authorize the applicant to convey or ship the firearm to another person to manufacture the NFA
firearm. If another person will manufacture the NFA firearm, the other person would be the maker and
the application must be submitted by that person. Subsequent to the making, the firearm could then be
transferred, subsequent to an approved Form 4 application, to the person who wanted the modification to
be made.

If the applicant on the Form 1 lacks the skill, ability, and/or equipment to manufacture the NFA firearm,
the applicant, after receipt of the approved Form 1, can have the firearm created or modified at a
premises other than shown on the approved Form 1 as long as the creation or modification was done
under the direct oversight of the applicant, thus having the applicant retain custody and control of the
firearm. If the location is outside the applicant’s State and the firearm being made is a short barreled
rifle, short barreled shotgun, destructive device, or an unserviceable machinegun which is being
reactivated, the applicant will also need to request permission to transport the firearm interstate as
required by 27 CFR 478.28.

Section 6.5 Disapproval of Form 1. If the submitted application is disapproved, ATF will advise the
applicant, provide a reason(s) for the disapproval, and return the making tax payment.

Section 6.6 Reactivation of a registered unserviceable NFA firearm. The Form 1 may be used to
reactivate a properly registered unserviceable firearm, including registered unserviceable machineguns.
Block 4(i) of the form should indicate that a registered unserviceable weapon is being reactivated. The
remainder of the form should be prepared and submitted with the making tax in the same manner as
described above except that a law enforcement certification is not required. The existing serial number
on the unserviceable firearm should be used. If the reactivation will be performed by a Class 2
manufacturer, see Chapter 7 for additional information.

Section 6.7 Incorrect Description of Firearm. If the original registration document for the
unserviceable firearm contains incorrect descriptive information for the weapon, a letter should be
written to the NFA Branch providing the proper description and/or indicating what portions of the
description need to be changed. The letter should contain photographs of the actual markings on the
firearm. If a correction of the recorded serial number is needed, a photograph or pencil rubbing of the
serial number is required. ATF will provide a response indicating that the NFRTR has been amended to



                                                    37
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 51 of 221




reflect the correct information. This confirmation from ATF should be retained with the registration
document for the firearm.


Section 6.8 Withdrawal or Cancellation of an ATF Form 1 and Refund of Making Tax. The Form
1 applicant may withdraw the application by submitting a request, in writing, to the Chief, NFA Branch.
The applicant may also cancel an approved Form 1 application by submitting a request, in writing, to the
Chief, NFA Branch. The request for cancellation must state that the firearm was not made and must
include the approved Form 1 with the stamp affixed. The NFA Branch will amend the NFRTR to reflect
the withdrawal or cancellation of the application and arrange for the refund of the making tax. A request
for cancellation may only be done if the firearm has not already been manufactured. If the firearm is
made, the tax liability is incurred and the applicant cannot seek a cancellation.




                                                   38
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 52 of 221




                 CHAPTER 7. MANUFACTURING NFA FIREARMS
Section 7.1 Qualifying to manufacture NFA firearms

7.1.1 Licensing under the GCA. Persons intending to engage in the business of manufacturing NFA
firearms that also meet the definition of “firearm” in the GCA must first apply for and obtain a GCA
manufacturer’s license.98 The license application is ATF Form 7 (5310.12).99 Appendix C contains a
copy of the form. Licenses are issued for a period of 3 years. See Section 5.1 for a discussion of the
license fees, licensing standards, and other provisions of the GCA relating to licensing.

        7.1.1.1 Engaging in business at multiple locations. A separate license must be obtained for
        each location where business will be conducted.100

        7.1.1.2 Engaging in business as both an importer and a manufacturer. Persons intending to
        engage in business as firearms importers and manufacturers, even if the business will be
        conducted from the same premises, must have both an importer’s license and a manufacturer’s
        license.101

        7.1.1.3 Do importers and manufacturers need a dealer’s license to deal in the firearms they
        import or manufacture? Licensed importers and manufacturers are not required to have a
        separate dealer’s license to deal in firearms they import or manufacture.102 A license as an
        importer or manufacturer authorizes the FFL to deal in the types of firearms authorized by the
        license to be imported or manufactured.

        7.1.1.4 Manufacturers of destructive devices. Manufacturers are reminded that if the firearms
        they manufacture include destructive devices, or if they solely manufacture destructive devices,
        they must apply for and obtain a license as a manufacturer of destructive devices. They should
        also note that the fee for such license is generally $1,000 per year, rather than $50 per year for a
        license to manufacture firearms other than destructive devices. A license is issued for a period of
        3 years. Qualifying to manufacture destructive devices also entitles the FFL to manufacture and
        deal in firearms other than destructive devices.103

7.1.2 Payment of special (occupational) tax to do business in NFA firearms. Every person who
engages in the business of manufacturing NFA firearms must pay a special tax.104 The tax must be paid
on or before the date of commencing the taxable business and every year thereafter on or before July 1.
The tax is paid by filing ATF Form 5630.7, Special Tax Registration and Return, together with a check
or money order for the amount of the tax.105 Appendix C contains a copy of the form. The special tax


98
   18 U.S.C. 923(a)
99
   27 CFR 478.44(a)
100
    27 CFR 478.50
101
    27 CFR 478.41(b)
102
    ibid
103
    ibid
104
    26 U.S.C 5801
105
    27 CFR 479.34(a)



                                                    39
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 53 of 221




must be paid for each premises where business will be conducted.106 See Section 5.2 for a more
thorough discussion of NFA’s requirements relating to the special tax.

7.1.3 Registration by firearms manufacturers with the U.S. Department of State. The State
Department has the responsibility of enforcing the provisions of the Arms Export Control Act (AECA)
relating to the export of firearms and other defense articles on the U.S. Munitions List. Nevertheless,
any person engaged in the U.S. in the business of manufacturing or exporting firearms or other defense
articles is required to register with the State Department’s Directorate of Defense Trade Controls
(DDTC).107 The regulations expressly state that “Manufacturers who do not engage in exporting must
nevertheless register.” Form DSP-9 (Registration Statement) and a transmittal letter must be submitted
to DDTC by the registrant with a check or money order payable to the State Department of one of the
fees prescribed by State Department regulations.108 Appendix C contains a copy of Form DSP-9. See
Section 5.3 for a more detailed discussion of the registration requirement.

        7.1.3.1 Registration exemption for fabricating articles for “research and development.”
        State Department regulations in 22 CFR 122.1(b)(4) exempt from the registration requirement
        persons who fabricate articles for experimental or scientific purpose, including research and
        development. The regulations do not define “experimental or scientific purpose” or “research
        and development.” Consequently, manufacturers who believe they may be entitled to the
        exemption should contact DDTC to determine if they are entitled to the exemption.

Section 7.2 What is a “manufacturer”?; What is “manufacturing”?

7.2.1 “Manufacturer”. As defined by the GCA, a “manufacturer” is any person engaged in the
business of manufacturing firearms or ammunition for purposes of sale or distribution.109 Similarly,
NFA defines the term to mean any person “who is engaged in the business of manufacturing firearms”,
that is, firearms subject to the NFA.110 To determine who is a “manufacturer” of firearms, we must look
to see whether the person manufactures firearms as discussed in Section 7.2.2.

7.2.2 “Manufacturing”. “Manufacturing” is not defined by the law, regulations, or any formal ATF
ruling. Nevertheless, the term has been interpreted by ATF to cover activities other than producing a
firearm from scratch. As interpreted by ATF, the term covers virtually any work performed on a firearm
during the process of preparing the firearm for subsequent sale. For example, a person having a contract
with a manufacturer to apply finishing or other work on firearms, or firearms frames or receivers, to
prepare them for subsequent sale by the manufacturer would be a “manufacturer” required to qualify as
such. Of course, if the person produced firearms parts other than frames or receivers for the
manufacturer or performed work on firearms parts not defined as “firearms,” the person would not be a
“manufacturer.”




106
    27 CFR 479.31(b)
107
    22 CFR 122.1
108
    22 CFR 122.2(a)
109
    18 U.S.C 921(a)(10)
110
    26 U.S.C. 5845(m)



                                                   40
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 54 of 221




7.2.3 What is the difference between manufacturing and gunsmithing? Performing the work of a
gunsmith requires a dealer’s license under the GCA, not a manufacturer’s license.111 Nevertheless, a
license as an importer or manufacturer also entitles the licensee to conduct business as a gunsmith. The
term “dealer” under the GCA includes a gunsmith, that is, “any person engaged in the business of
repairing firearms or fitting special barrels, stocks, or trigger mechanisms to firearms.” However,
gunsmiths occasionally perform the work of a manufacturer and do so without the required
manufacturer’s license. Indeed, there is no distinction between the activities of a gunsmith and a
manufacturer in terms of the physical things done to a firearm. What distinguishes gunsmithing from
manufacturing is the purpose for which the work is done. If a gunsmith performs work on a customer’s
personal gun for the customer’s personal use, the function is lawfully performed pursuant to the
gunsmith’s license as a dealer under the GCA. However, if the gunsmith performs work on guns as a
step in the process of preparing them for subsequent sale, the work is “manufacturing” requiring a
manufacturer’s license and, if the firearm is an NFA firearm, a special tax stamp under the NFA. Here
are some examples:

           (1) John Doe has a personal firearm and takes it to a gunsmith, a licensed dealer, for
           modification. The work performed in this instance is the legitimate work of a gunsmith and may
           be performed pursuant to the gunsmith’s dealer’s license. The gunsmith need not be licensed as
           a manufacturer, or hold a special tax stamp in the case of an NFA firearm, to perform the work.

           (2) Company A is a licensed manufacturer, but contracts with other licensees to perform
           finishing work on NFA firearms it manufactures. One such contractor is a gunsmith, a licensed
           dealer. After receiving the finished firearms, Company A offers the firearms for sale. In this
           instance, the gunsmith, as well as Company A, is engaged in business as an NFA firearms
           manufacturer and needs a manufacturer’s license and special tax stamp to do so.

7.2.4 Do you know how ATF would classify your product? There is no requirement in the law or
regulations for a manufacturer to seek an ATF classification of its product prior to manufacture.
Nevertheless, a firearms manufacturer is well advised to seek an ATF classification before going to the
trouble and expense of producing it. Perhaps the manufacturer intends to produce a GCA firearm but
not an NFA firearm. Submitting a prototype of the item to ATF’s Firearms Technology Branch (FTB)
for classification in advance of manufacture is a good business practice to avoid an unintended
classification and violations of the law.

           7.2.4.1 ATF classification letters. ATF letter rulings classifying firearms may generally be
           relied upon by their recipients as the agency’s official position concerning the status of the
           firearms under Federal firearms laws. Nevertheless, classifications are subject to change if later
           determined to be erroneous or impacted by subsequent changes in the law or regulations. To
           make sure their classifications are current, FFLs/SOTs should stay informed by periodically
           checking the information published on ATF’s website, particularly amendments to the law or
           regulations, published ATF rulings, and “open letters” to industry members.




111
      18 U.S.C. 921(a)(11)(B)



                                                       41
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 55 of 221




Section 7.3 Registering the manufacture of NFA firearms. A manufacturer qualified to engage in
business under the GCA and NFA may make NFA firearms without payment of the making tax.112
However, the manufacturer must report and register each firearm made by filing with the NFA Branch
an accurate notice of the manufacture on ATF Form 2, Notice of Firearms Manufactured or Imported,
executed under the penalties of perjury.113 Appendix C contains a copy of Form 2. The NFA Branch’s
receipt of the form effectuates the registration of the firearms listed on the form.114 See Section 7.4.6 on
the manufacture of silencer parts.

7.3.1 Preparation of ATF Forms 2. The form and its contents are prescribed by ATF regulation.115
The regulation states that the form must set forth the name and address of the manufacturer, identify the
manufacturer’s special tax stamp and license, and show the date of manufacture, the type, model, length
of barrel, overall length, caliber, gauge or size, serial numbers and other marks of identification, and
place where the firearms are kept.

7.3.2 Filing ATF Forms 2. All firearms manufactured during a single day must be included on one
Form 2 and must be filed by the manufacturer no later than the close of the next business day. The
manufacturer must prepare the form in duplicate, file the original with the NFA Branch, and keep the
copy with the records required to be kept.

         7.3.2.1 Existing firearms modified into NFA firearms or reactivated. If an existing firearm
         is modified into an NFA firearm or reactivated, the existing serial number of the firearm must be
         entered into Block 8g on Form 2 and the name and address of the original manufacturer or
         importer must be entered into Block 8b. It is unlawful for any person knowingly to transport,
         ship, or receive in interstate or foreign commerce any firearm which has had the importer’s or
         manufacturer’s serial number removed, obliterated, or altered, or to receive or possess any such
         firearm that has at any time been shipped or transported in interstate or foreign commerce.116

7.3.3 Reactivation of a registered unserviceable NFA firearm. Although unserviceable NFA
firearms are “firearms” required to be registered under the NFA, the reactivation of such firearm is
considered to be the making or manufacture of an NFA firearm. Consequently, a qualified NFA
manufacturer who reactivates an unserviceable firearm must file a Form 2 with ATF showing the
reactivation.117 The existing serial number on the unserviceable firearm should be used.

         7.3.3.1 Incorrect description of firearm. If the original registration document for the
         unserviceable firearm contains incorrect descriptive information for the weapon, a letter should
         be written to the NFA Branch providing the proper description and/or indicating what portions of
         the description need to be changed. The letter should contain photographs of the actual markings
         on the firearm. If a correction of the recorded serial number is needed, a photograph or pencil
         rubbing of the serial number is required. ATF will provide a response indicating that the


112
    27 CFR 479.68
113
    27 CFR 479.103
114
    ibid
115
    ibid
116
    18 U.S.C. 922(k)
117
    See Instruction “c” on Form 2.



                                                     42
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 56 of 221




        NFRTR has been amended to reflect the correct information. This confirmation from ATF
        should be retained with the registration document for the firearm.

        7.3.3.2 Reactivation of a registered unserviceable NFA firearm. From time to time, a
        qualified manufacturer may receive a registered, unserviceable NFA firearm from a nonlicensee
        for reactivation. To lawfully do so, the firearm should be received pursuant to an approved ATF
        Form 5 for tax-exempt transfer (the transfer of a registered unserviceable firearm is not subject to
        the NFA transfer tax).118 Upon reactivating the firearm, the manufacturer must file Form 2 with
        ATF to register the manufacture or reactivation. To return the firearm to its owner, the
        manufacturer must obtain an approved Form 4 from ATF to transfer the firearm.119 Since the
        firearm is no longer unserviceable, the return of the firearm pursuant to an approved Form 4
        would be subject to the $200 NFA transfer tax, except that the transfer tax for a firearm defined
        as “any other weapon” is $5. In these instances, Forms 4 need not contain law enforcement
        certifications.

        Manufacturers may also receive unserviceable NFA firearms from FFLs/SOTs for reactivation.
        Receipt of the firearms must be pursuant to approved Form 3. Upon reactivation, the
        manufacturer must file Form 2 to register the manufacture or reactivation. Approved Forms 3
        must also be used to return reactivated firearms to the FFLs/SOTs.

Section 7.4 The identification of firearms.

7.4.1 Serial numbers. Each manufacturer of a firearm must legibly identify it by engraving, stamping
(impressing), or otherwise conspicuously placing on the firearm’s frame or receiver an individual serial
number not duplicating any serial number placed by the manufacturer on any other firearm.120 The
requirement that the marking be “conspicuously” placed on the firearm means that the marking must be
wholly unobstructed from plain view. For firearms manufactured on or after January 30, 2002, the serial
number must be to a minimum depth of .003 inch and in a print size no smaller than 1/16 inch.

        7.4.1.1 What is an acceptable serial number? Alpha characters (letters), for example a name,
        are not acceptable as a serial number. A proper serial number may contain such characters or
        letters, but it must have at least one numeric character (number). ATF takes the view that
        marking “legibly” means using exclusively Roman letters (A, B, C, and so forth) and Arabic
        numerals (1, 2, 3, and so forth).121 Deviations from this requirement have been found to
        seriously impair ATF’s ability to trace firearms involved in crime.

7.4.2 Additional information. Certain additional information must also be conspicuously placed on
the frame, receiver, or barrel of the firearm by engraving, casting, stamping (impressing), that is, they
must be placed in such a manner that they are wholly unobstructed from plain view. For firearms
manufactured on or after January 30, 2002, this information must be to a minimum depth of .003 inch.
The additional information includes:

118
    27 CFR 479.91
119
    27 CFR 479.84
120
    27 CFR 479.102
121
    ATF Ruling 2002-6



                                                    43
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 57 of 221




           (1) The model, if such designation has been made;

           (2) The caliber or gauge;

           (3) The manufacturer’s name (or recognized abbreviation); and
           (4) The city and State (or recognized abbreviation) where the manufacturer maintains its place
           of business.122

7.4.3 Measuring the depth of markings. The depth of all markings is measured from the flat surface
of the metal and not the peaks or ridges. The height of serial numbers is measured as the distance
between the latitudinal ends of the character impression bottoms (bases).

7.4.4 Obtaining variances to the marking requirements. Requests for variances from the marking
requirements of 27 CFR 478.92 and 27 CFR 479.102 should be submitted by letter to ATF’s Firearms
Technology Branch (FTB). The letter can be sent via mail to Chief, Firearms Technology Branch, 244
Needy Road, Martinsburg, WV 25405. The letter can also be sent to the marking variance e-mail
address at: marking_variances@atf.gov. The marking variance request may be submitted by any of the
parties involved in the variance. However, if the primary manufacturer is in possession of all the
information including the names of the identity of the secondary manufacturers and the manufacturing
processes they may be performing on the firearm, it is preferred that the primary manufacturer submit
the request to FTB.

The marking variance letter of request should clearly state the following information:

           •   manufacturer, importer, or maker of the firearm(s),
           •   recipient of the firearm(s),
           •   identify the name, city and State that will be displayed on the firearm(s),
           •   model designation, if designated,
           •   identify the type/style of firearm (pistol, machinegun, short-barreled rifle, etc.),
           •   caliber or gauge if assigned, and
           •   serial number scheme.

In identifying the serial number scheme to be used, you must supply a different serial scheme for each
model and you must state the exact beginning serial number of the serial scheme you wish to use.
Although letters and characters may be used, the serial number must use at least one number it the
scheme. Please note, using the letter X, or the use of characters (#, *, etc.) as digit/character holders is
unacceptable. For example, an incorrectly submitted serial scheme would be ALZXXXX. A correctly
submitted serial scheme would be ALZ0001. You do not need to provide an ending serial number when
submitting your serial number scheme.

           7.4.4.1 Variances in the name and location of the manufacturer. As stated above, the
           regulations require firearms to be marked with the manufacturer’s name, city and State or
           recognized abbreviation of the information. FTB will only grant marking variances for
122
      27 CFR 479.102



                                                         44
                Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 58 of 221




             abbreviations regarding city and State names that are commonly recognized by the United States
             Postal Service. If you intend to use a name or abbreviation other than your licensed name or
             recognized abbreviation, you must contact the Federal Firearms Licensing Center and complete
             ATF Form 5300.38 to have your Federal Firearms License amended to reflect the addition of a
             trade name or a “doing business as” name to your license. You may not use a name or
             abbreviation until it is approved.

             7.4.4.2 Variances for manufacturers’ contractors. As pointed out in Section 7.2.2, some
             manufacturers contract with other entities to perform certain work on their firearms prior to their
             ultimate sale. In those instances the contractors are also “manufacturers” who must be licensed
             as a Type 07 Manufacturer or as a Type 10 Manufacturer of Destructive Devices in order to
             perform any manufacturing function on the firearm. Additionally, the regulations require that
             the secondary manufacturer mark the firearm with their identifying information to include name,
             city and State. A qualified, secondary manufacturer may request a variance to adopt the
             markings of the initial manufacturer. If a manufacturer is working with a secondary
             manufacturer, either the manufacturer or the secondary manufacturer can submit a letter of
             request to FTB for a marking variance.

             You should be aware that marking variances for the manufacturer of machineguns is limited to
             the making of the receiver from one special (occupational) taxpayer manufacturer to another.
             The machinegun can be made on behalf of a manufacturer who intends on making the
             machineguns for stockpile for future sale to other dealers as sales samples, or for sale to law
             enforcement and the military. A machinegun cannot be transferred to a secondary manufacturer
             such as a bluer, Parkerizer, heat treater etc. In order to have a machinegun receiver blued,
             Parkerized or heat treated, etc., the possessor of the machinegun must transport the machinegun
             and remain in possession of the machinegun while it is being blued, Parkerized or heated treated
             by the secondary manufacturer.

             7.4.4.3 Marking Destructive Devices. In the case of a destructive device, FTB may authorize
             an alternate means of identification upon receipt of a manufacturer’s letter of request. The letter
             of request should indicate that the engraving, casting or stamping the weapons would be
             dangerous or impracticable123 The variance would allow an alternate method of marking such
             devices. For example, ATF may permit the required markings to be placed on the device by
             paint or stencil. A variance in this format will contain the information that is proscribed by the
             regulations. For example, lot numbers of ammunition classified as destructive devices would be
             acceptable in lieu of the information required by the regulations.

             7.4.4.4 Marking parts, other than frames or receivers, defined as NFA firearms. FTB may
             authorize alternate means of identifying such parts upon receipt of the manufacturer’s letter
             application showing that such other identification is reasonable and will not hinder the effective
             administration of the regulations.124 See Section 7.4.6 for information on marking silencer parts.



123
      ibid
124
      ibid



                                                         45
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 59 of 221




7.4.5 Marking frames or receivers that are not complete weapons at the time of disposition.
Firearms frames or receivers that are not components of complete firearms at the time of disposition
must be identified with all the required markings, that is, serial numbers and all the additional markings
discussed in Sections 7.4.1 and 7.4.2.124

7.4.6 Marking silencer parts. Some FFLs/SOTs assemble silencers, for subsequent sale, from parts
acquired from their contractors (NOTE: this activity is the “manufacture” of NFA firearms requiring the
assembler and the contractor to qualify as manufacturers under the GCA and the NFA). Under these
circumstances, ATF takes the position that contractors are not required to place identifying markings on
silencer parts. They may, however, place an assembler’s markings on these parts if the assembler so
desires. It should also be noted that these contractors are not required to register the parts they produce
by filing Forms 2, nor are they required to obtain approved Forms 3 to transfer the parts to assemblers.

Section 7.5 Manufacturing machineguns. Section 922(o), Title 18, U.S.C., makes it unlawful to
possess or transfer a machinegun, except for transfers to or possession by Federal and State agencies or
the transfer or possession of a machinegun lawfully possessed before the effective date of the statute,
May 19, 1986. So, machineguns “lawfully possessed” before the effective date are those manufactured
before May 19, 1986 and registered in the NFRTR. See also Section 7.6 on the manufacture of
machineguns by contractors of FFLs/SOTs.

7.5.1 Manufacture of machineguns for sale to government agencies or as “sales samples”.
Notwithstanding the prohibition in Section 922(o), qualified manufacturers may manufacture
machineguns on or after May 19, 1986 for sale to Federal and State agencies or to FFLs/SOTs as “sales
samples” for demonstration to prospective governmental customers.125 The weapons may be
manufactured and stockpiled in contemplation of future sales, but their registration and subsequent
transfer are conditioned upon and restricted to sales only to government agencies or as sales samples.
See Chapter 9 for a discussion of the required documentation supporting these sales. See also Section
7.6.1 on the manufacture of machineguns by contractors of FFLs/SOTs.

7.5.2 Manufacture of machineguns for exportation. Notwithstanding the prohibition in Section
922(o), qualified manufacturers may manufacture machineguns on or after May 19, 1986 for exportation
in compliance with the Arms Export Control Act and Department of State regulations.126 The weapons
may be manufactured and stockpiled for future exportation.

7.5.3 May machineguns be manufactured for distribution to U.S. Government contractors? As
interpreted by ATF, Section 922(o) contains no exception that would permit the lawful manufacture and
stockpiling of machineguns for transfer to Government contractors. The only exceptions to the
machinegun transfer and possession prohibitions in the statute are for machineguns manufactured for
sale to Federal and State agencies, for distribution and use as sales samples, or for exportation.




125
    ibid
125
    27 CFR 479.105(c)
126
    ibid



                                                    46
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 60 of 221




7.5.4 May machinegun receivers be manufactured and used as replacement parts for
machineguns lawfully registered and possessed prior to May 19, 1986? As previously stated, 18
U.S.C. 922(o) generally makes it unlawful to possess or transfer any machinegun, including a
machinegun frame or receiver, manufactured after May 18, 1986. Exceptions are provided for weapons
produced by a qualified manufacturer for sale to government entities, as dealer sales samples, or for
exportation. There is no exception allowing for the lawful production, transfer, possession, or use of a
post-May 18, 1986 machinegun receiver as a replacement receiver on a weapon produced prior to May
19, 1986.

Section 7.6 Manufacture of NFA firearms by contractors. Qualified manufacturers of NFA firearms
may contract with other persons to manufacture their NFA firearms. However, contractors who
manufacture NFA firearms, or perform work on existing firearms as part of the manufacturing process,
must also be qualified to manufacture NFA firearms. They are also subject to all NFA requirements
imposed on NFA manufacturers relative to the manufacture, registration, transfer, and marking of NFA
firearms. See Section 7.4 on the marking of firearms by manufacturers and variances that may be
obtained from marking requirements.

7.6.1 Contractors’ manufacture of machineguns. As previously stated, machineguns manufactured
in the U.S. on or after May 19, 1986 must be solely for sale to U.S. or State governmental entities, for
distribution as “sales samples,” or for exportation (see Sections 7.5.1 and 7.5.2). However, a qualified
NFA manufacturer may contract with other qualified firms to produce machineguns it intends to
distribute only for those purposes. Since the number of machineguns that may be transferred between
licensees is limited by 27 CFR 479.105, the parties involved will need to seek an alternate method or
procedure under 479.26. For example, manufacturer B contracts with manufacturer A to build B’s
machinegun receivers and applies for and receives a variance that allows A to identify the receivers with
B’s identifying marks. A is to provide the receivers for assembly and distribution. However, since A is
manufacturing the machineguns and must register them on a Form 2, the transfer is limited due to the
provisions of 922(o) and 479. 105. Both parties would need to apply for an alternate procedure or
method that would allow A to transfer these machineguns to B.

7.6.2 Manufacture of machineguns solely for purposes of testing. The manufacture of machineguns
solely for testing or research purposes is not recognized as a legitimate exception to the ban on
possession or transfer of firearms under 18 U.S.C. 922(o). As previously stated, manufacturers may
only manufacture machineguns on or after May 19, 1986 and stockpile the same if they are
manufactured and held for sale to Federal or State agencies, for distribution as “sales samples,” or for
exportation.

Section 7.7 Manufacturing NFA firearms exclusively for the United States. A person or entity
engaged in the business of manufacturing NFA firearms exclusively for the United States or any agency
of the U.S. may be relieved from compliance with any provision of the NFA regulations, 27 CFR Part
479, with respect to such firearms.127 This exemption may be obtained by filing with the NFA Branch a
letter application setting out the manner in which the applicant conducts business, the type of firearm to
be manufactured, and satisfactory proof of the existence of the manufacturer’s Government contract


127
      26 U.S.C. 5851(a)



                                                    47
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 61 of 221




under which the applicant intends to under which the applicant intends to operate.128 Approval of the
application entitles the applicant to the exemption. The manufacture of weapons for the U.S. and other
customers (for example, manufacture for exportation to overseas customers) would not qualify for the
exemption. The exemption must be renewed with another approved letter application on or before July
1 of each year.129

Section 7.8 Locations. Your licensed premises is where your manufacturing must be done. ATF is
often asked by a manufacturer whether he or she can conduct a manufacturing operation elsewhere, such
as a nearby machine shop. While, in general, component parts can be made at a site other than the
licensed premises, if the part being made is a receiver, silencer part, or a procedure is being performed
(such as shortening of the barrel of a rifle or shotgun) where the complete firearm is there, the operation
must be done on the licensed manufacturing premises. If components are modified or fabricated at a
location where all other parts for a complete firearm are present, the location must be licensed as a
manufacturer.




128
      27 CFR 479.33(b)
129
      26 U.S.C 5851(b)



                                                    48
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 62 of 221




                       CHAPTER 8. IMPORTING NFA FIREARMS
Section 8.1 Qualifying to import NFA firearms

8.1.1 Licensing under the GCA. Persons intending to engage in the business of importing NFA
firearms that also meet the definition of “firearm” in the GCA must first apply for and obtain a GCA
importer’s license.130 The license application is ATF Form 7. 131 Appendix C contains a copy of the
form. Licenses are issued for a period of 3 years. See Section 5.1 for a discussion of the license fees,
licensing standards, and other provisions of the GCA related to licensing.

        8.1.1.1 Engaging in business at multiple locations. A separate license must be obtained for
        each location where business will be conducted.132

        8.1.1.2 Engaging in business as both an importer and a manufacturer. Persons intending to
        engage in business as firearms importers and manufacturers, even if the business will be
        conducted from the same premises, must have both an importer’s license and a manufacturer’s
        license.133

        8.1.1.3 Do importers and manufacturers need a dealer’s license to deal in the firearms they
        import or manufacture? Licensed importers and manufacturers are not required to have a
        separate dealer’s license to deal in firearms they import or manufacture. A license as an importer
        or manufacturer authorizes the FFL to deal in the types of firearms authorized by the license to
        be imported or manufactured.134

         8.1.1.4 Importers of destructive devices. Importers are reminded that if the firearms they
        import include destructive devices, or if they solely import destructive devices, they must apply
        for and obtain a license as an importer of destructive devices. They should also note that the fee
        for such license is $1,000 per year, rather than $50 per year for a license to import firearms other
        than destructive devices. Qualifying to import destructive devices also entitles the FFL to import
        and deal in firearms other than destructive devices.135

8.1.2 Payment of special (occupational) tax to do business in NFA firearms. Every person who
engages in the business of importing NFA firearms must pay a special tax.136 The tax must be paid on
or before the date of commencing the taxable business and every year thereafter on or before July 1.
The tax is paid by filing ATF Form 5630.7, Special Tax Registration and Return, together with a check
or money order for the amount of the tax.137 Appendix C contains a copy of the form. The special tax



130
    18 U.S.C. 923(a)
131
    27 CFR 478.44(a)
132
    27 CFR 478.50
133
    27 CFR 478.41(b)
134
    ibid
135
    ibid
136
    26 U.S.C. 5801
137
    27 CFR 479.34(a)



                                                    49
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 63 of 221




must be paid for each premises where business will be conducted.138 See Section 5.2 for a more
thorough discussion of NFA’s requirements relative to the special tax.

8.1.3 Registration by importers of U.S. Munitions Import List articles with ATF. ATF has the
responsibility of enforcing the provisions of the Arms Export Control Act (AECA) relating to the
importation of firearms and other defense articles on the U.S. Munitions Import List. Any person
engaged in the U.S. in the business of importing firearms or other defense articles is required to register
with ATF. Form 4587, Application to Register as an Importer of U.S. Munitions Import List Articles,
must be submitted to ATF by the registrant with a check or money order payable to the Bureau of
Alcohol, Tobacco, Firearms and Explosives of one of the fees prescribed by 27 CFR 447.32. Appendix
C contains a copy of Form 4587. See Section 5.4 for a more detailed discussion of the registration
requirement.

Section 8.2 What is an “importer?”; What is “importation?”

8.2.1 “Importer.” As defined by the GCA, an “importer” is any person engaged in the business of
importing or bringing firearms or ammunition into the United States for purposes of sale or
distribution.”139 Similarly, the NFA defines the term to mean any person “who is engaged in the
business of importing firearms into the United States, that is, firearms subject to the NFA.140

8.2.2 “Importation.” Importation is defined in the regulations as the bringing of a firearm within the
limits of the United States or any territory under its control or jurisdiction, from a place outside thereof
(whether such place be a foreign country or territory subject to the jurisdiction of the United States),
with the intent to unlade.141 However, bringing a firearm from a foreign country or a territory subject to
the jurisdiction of the United States into a Foreign Trade Zone (FTZ) for storage pending shipment to a
foreign country or subsequent importation into this country shall not be deemed importation.

Section 8.3 Importation of NFA firearms.

With certain exceptions, NFA firearms may only be imported for the use of the United States or any
State or possession or political subdivision thereof such as a law enforcement agency; for scientific or
research purposes; solely for testing or use as a model by a registered manufacturer; or solely for use as
a sample by a registered importer or registered dealer.142 Importers may not import NFA firearms for
stockpiling or warehousing them at their licensed premises for the purpose of filling future orders from
qualifying agencies or dealers requesting sales samples. Imported NFA firearms may be stored in a
Customs Bonded Warehouse (CBW) or a Foreign Trade Zone (FTZ). NFA firearms may only be
withdrawn from these facilities to fill specifically approved purchase requests.

8.3.1 Importation of machineguns. Section 922(o), Title 18, U.S.C., makes it unlawful to possess or
transfer a machinegun, except for transfers to or possession by Federal and State agencies or the transfer
or possession of a machinegun lawfully possessed before the effective date of the statute, May 19, 1986.
138
    27 CFR 479.31(b)
139
    18 U.S.C. 921(a)(9)
140
    26 U.S.C. 5845(i)
141
    27 CFR 479.11
142
    26 U.S.C. 5844



                                                     50
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 64 of 221




So, machineguns “lawfully possessed” before the effective date are those manufactured before May 19,
1986 and registered in the NFRTR. Notwithstanding the prohibition in Section 922(o), licensed
importers may import machineguns on or after May 19, 1986 for sale to Federal and State agencies or to
FFLs/SOTs as “sales samples” for demonstration to prospective governmental customers. The weapons
may be imported and stockpiled in CBWs or in FTZs in contemplation of future sales, but their
registration and subsequent transfer are conditioned upon and restricted to sales only to government
agencies or as “sales samples.” See Chapter 9 for a discussion of the required documentation supporting
these sales. Due to the restrictions in Section 922(o), machineguns may not be imported for other
purposes, such as transfer to government defense contractors, security purposes, testing, research or use
as a model by registered manufacturers.

8.3.2 Importation for use of the United States, qualifying political subdivisions, and law
enforcement agencies. NFA firearms may be imported for sale to Federal, State, or local government
agencies. To import NFA firearms for this purpose, an ATF Form 6, Application and Permit for
Importation of Firearms, Ammunition and Implements of War, must be submitted to ATF in triplicate.
Appendix C contains a copy of Form 6. The Form 6 must include the agency’s letter or purchase order
reflecting the purchase of the firearms.143 Appendix E contains a sample letter for use by an agency
ordering imported firearms.

8.3.3 Importation for use by Nuclear Regulatory Commission (NRC) licensees and authorized
contractors. Congress recently amended the Atomic Energy Act of 1954 with passage of the Energy
Policy Act of 2005.144 Although the new provision does not amend the GCA or the NFA, it does allow
for the possession of machineguns by NRC licensees and authorized contractors that provide security to
these licensees at nuclear facilities. This new provision, 42 U.S.C. 2201a, is a departure from legal
restrictions in Federal firearms laws that do not allow for machineguns to be imported for, transferred to,
or possessed by non-government entities. The law states that before the new statute may take effect, the
NRC must establish guidelines for implementation that are approved by the Attorney General. As of
January 30, 2006, the guidelines have not been prepared or approved. Therefore, ATF does not yet have
the authority to process import or transfer applications filed pursuant to 42 U.S.C. 2201a.

8.3.4 Importation for authorized scientific or research purposes. NFA firearms, except
machineguns, may be imported for authorized scientific or research purposes. To import NFA firearms
for this purpose, a Form 6 must be submitted in triplicate. The Form 6 must include a statement
describing the specific scientific or research purpose for which the firearm is needed.145 The statement
must also include a detailed explanation of why the importation of the firearm is needed for scientific or
research purposes

8.3.5 Importation for use as a model by a registered manufacturer. NFA firearms, except
machineguns, may be imported for use as a model by a registered manufacturer. To import NFA
firearms for this purpose, a Form 6 must be submitted in triplicate. The Form 6 must include a detailed
explanation of why the importation of the firearm is needed for use as a model.146

143
    27 CFR 479.111
144
    Public Law 109-58
145
    27 CFR 478.112(b)(vii)(A)
146
    27 CFR 479.111



                                                    51
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 65 of 221




8.3.6 Importation for use as a “sales sample.” NFA firearms may be imported for use as sales
samples by qualified NFA importers and dealers to demonstrate the firearms to government agencies
and generate possible future sales to such agencies. To import NFA firearms for this purpose, a Form 6
must be submitted to ATF, in triplicate. Information must be submitted with the Form 6 establishing
that the firearm is suitable or potentially suitable for an agency’s use; the expected governmental
customers requiring a demonstration of the firearm; information as to the availability of the firearm to
fill subsequent orders; and letters from agencies expressing a need for a particular model or interest in
seeing a demonstration of a particular firearm.147 Appendix D contains sample letters for use in
acquiring imported sales samples.

8.3.7 Importing multiple quantities of the same model firearm as sales samples. An application to
import two or more NFA firearms of a particular model for use as a sales sample by the importer or a
qualified dealer will be approved if documentation shows the necessity for demonstration to government
agencies.148 A Form 6 must be submitted to ATF, in triplicate, along with documentation that the
firearm is needed by the importer or dealer to demonstrate the weapon to all of the officers of a police
department, SWAT team, or special operations unit. ATF may authorize the importation of more than 2
of the same model if an importer provides specific documentation to justify the need for additional
weapons.

8.3.8 Importation of NFA weapons classified as curios or relics. An NFA firearm may not be
imported as a sales sample for demonstration to a law enforcement agency if it is a curio or relic unless
it is established that it is particularly suitable for use as a law enforcement weapon.149 Suitability for
law enforcement use may be established by providing detailed information as to why the weapon is
particularly suitable for such use, the expected customers who would require a demonstration of the
weapon, and information as to the availability of such firearms to fill subsequent orders. To import
NFA firearms classified as curios or relics, a Form 6 must be submitted to ATF, in triplicate, including a
statement showing that the weapons meet the above discussed criteria.

8.3.9 Conditional importation. ATF may impose conditions upon any application to import
firearms.150 In most cases, a conditional import permit is issued for the purpose of examining and
testing a firearm to determine whether the weapon in question will be authorized for importation. The
conditions to the permit will normally authorize only one sample of a particular firearm and require that
the firearm be shipped directly from Customs to FTB for testing and examination. The importer must
agree to either export or destroy the weapon if a final determination is made that the weapon may not be
imported. If the weapon is found to qualify for importation for one of the authorized purposes, the
firearm will be returned to Customs for release to the importer.

8.3.10 Temporary importation of NFA firearms. ATF has adopted an alternate procedure for
importers to use when temporarily importing NFA weapons for inspection, testing, calibration, repair, or
incorporation into another defense article.151 This procedure requires that importers:

147
    27 CFR 479.105(d)
148
    ATF Ruling 2002-5
149
    ATF Ruling 85-2
150
    27 CFR 479.113
151
    ATF Rul. 2004-2



                                                   52
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 66 of 221




 1. Must be qualified under the GCA and NFA to import the type of firearms at issue.

 2. Obtain a temporary import license, DSP-61, from the Department of State in accordance with the
    ITAR (22 CFR 122.3) or qualify for a temporary import license exemption pursuant to 22 CFR
    123.4.

 3. Within 15 days of the release of the firearms from Customs custody, file an ATF Form 2. The
    DSP-61 must be attached to the Form 2. If the importation is subject to a licensing exemption
    under 22 CFR 123.4, the importer must submit with the Form 2 a statement, under penalties of
    perjury, attesting to the exemption and stating that the weapon will be exported within four years of
    its importation.

 4. Maintain the firearm(s) in a secure place and manner to ensure that the firearm(s) is not diverted to
    criminal or terrorist use.

 5. Export the firearm(s) within four years of importation.

NFA weapons temporarily imported may be temporarily provided to a contractor in the United States for
the purposes stated above by obtaining advance approval of an ATF Form 5, Application for Tax
Exempt Transfer and Registration of Firearm. As an alternative, the transfer may be accomplished with
a letter from the importer to the contractor, who must be qualified to engage in an NFA firearms
business, stating the following:

         1. The weapon is being temporarily conveyed for inspection, testing, calibration, repair, or
            incorporation into another defense article; and

         2. The approximate time period the weapon will be in the contractor’s possession.

The above alternate procedure became effective on April 7, 2004.

8.3.11 Re-importation of NFA firearms temporarily exported from the United States by
nonlicensees. A properly registered NFA firearm that has been temporarily exported from the United
States may be re-imported by the same person who temporarily exported the firearm. The firearm may
be returned to the United States without submission of a Form 6 or Form 2, provided that ATF Form
5320.20, Application to Transport Interstate or to Temporarily Export Certain National Firearms Act
Weapons, has been submitted to and approved by ATF prior to the temporary exportation of the firearm.
The firearm must be registered to the person who is re-importing the weapon.152

8.3.12 What is the difference between a Customs Bonded Warehouse (CBW) and a Foreign Trade
Zone (FTZ)?

           8.3.12.1 Customs Bonded Warehouse. A Customs Bonded Warehouse is a building or other
           secured area in which dutiable goods may be stored without payment of duty. Bringing items
           into a CBW is an importation. To bring NFA firearms into a CBW for storage requires an

152
      27 CFR 479.111(c)



                                                      53
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 67 of 221




        approved ATF Form 6, Application and Permit for Importation of Firearms, Ammunition and
        Implements of War. NFA weapons stored in a CBW may be manipulated, destroyed or
        otherwise altered in the CBW. To withdraw stored NFA firearms stored from a CBW, an
        additional Form 6 is required. NFA weapons may only be withdrawn from a CBW for the
        purposes discussed in Section 8.3.

        8.3.12.2 Foreign Trade Zone. A Foreign Trade Zone is a specially designated area, in or
        adjacent to a U.S. Customs Port of Entry, which is considered to be outside the Customs
        Territory of the United States. For the purposes of the GCA and NFA, bringing items into an
        FTZ is not treated as an import because the FTZ is considered foreign soil. However, under the
        import provisions of the AECA, an FTZ is considered to be part of the United States. As a
        result, a Form 6 is required by AECA regulations to bring NFA firearms into an FTZ. Firearms
        stored in an FTZ may be manipulated, repackaged, destroyed, otherwise altered or exported.
        Moving an NFA firearm from an FTZ to a CBW for storage or for delivery to a qualifying
        customer is an “importation” requiring an additional approved Form 6.

8.3.13 Preparation of ATF Forms 6. The form and its contents are prescribed by ATF regulations.153
The importer must also establish to the satisfaction of ATF that the importation is for one of the
purposes authorized by the statute. A detailed explanation of why the importation falls within the
standards must be attached to the application. Acceptable documentation may include purchase orders
from government agencies, a letter from a government agency requesting a demonstration of the firearm,
or a letter from a dealer requesting an NFA weapon as a sales sample. Examples of the above letter
requests can be found in Appendix D. The Form 6 must be submitted in triplicate.

8.3.14 “eForm6.” eForm6 is the system used to electronically file the Form 6 and track the status of
permit applications submitted for approval. In order to use the eFrom6 system a user ID and password
must be obtained from ATF. To register for eForm6, a registration form, eForm6 Access Request (ATF
E-form 5013.3),154 must be submitted to the following address:

                Firearms & Explosives Imports Branch
                Bureau of Alcohol, Tobacco, Firearms and Explosives
                244 Needy Road
                Martinsburg, West Virginia 25405

Additional information concerning eForm6 may also be found on the ATF website, www.atf.gov .

8.3.15 Preparation of ATF Forms 6A. This form and its contents are also prescribed by ATF
regulations.155 Upon release of the firearm(s) from Customs custody, the importer will prepare ATF
Form 6A, in duplicate, and furnish the original to the Customs officer releasing the firearm(s). The
Customs officer will, after certification, forward the Form 6A to the address specified on the form.
Within 15 days of the date of release from Customs, the importer must forward to the address specified


153
    27 CFR 478.112(b)
154
    See Appendix C
155
    27 CFR 478.112(c)



                                                  54
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 68 of 221




on the form a copy of the Form 6A on which must be reported any error or discrepancy appearing on the
Form 6A certified by Customs and serial numbers if not previously provided on Form 6A.

Section 8.4 Registering the importation of NFA firearms. The importer must report and register
each firearm imported by filing with the NFA Branch an accurate notice of the importation on ATF
Form 2, Notice of Firearms Manufactured or Imported, executed under the penalties of perjury.156
Appendix C contains a copy of Form 2. ATF’s receipt of the form effectuates the registration of the
firearms listed on the form.157

8.4.1 Preparation of ATF Forms 2. The form and its contents are prescribed by ATF regulation.158
The regulation states that the form must set forth the name and address of the importer, identify the
importer’s special tax stamp and license, import permit number, the date of release of the firearm from
Customs custody, the type, model, length of barrel, overall length, caliber, gauge or size, serial numbers
and other marks of identification, and place where the firearms are kept. The Form 2 should list only
firearms imported on one specifically approved Form 6.

8.4.2 Filing ATF Forms 2. A Form 2 must be filed by the importer no later than 15 days from the date
the firearm was released from Customs custody. If the importation involves more than one import
permit, a separate Form 2 must be filed to report those firearms imported under each permit. The
importer must prepare the form in duplicate, file the original with the NFA Branch, and keep the copy
with the records required to be kept.

Section 8.5 The identification of firearms.

8.5.1 Serial numbers. Each importer of a firearm must legibly identify it by engraving, stamping
(impressing), or otherwise conspicuously placing on the firearm’s frame or receiver an individual serial
number not duplicating any serial number placed by the importer on any other firearm.159 An importer
may adopt the serial number placed on the firearm by the foreign manufacturer provided that such serial
number does not duplicate a number previously adopted or assigned by the importer to any other
firearm. The requirement that the marking be “conspicuously” placed on the firearm means that the
marking must be wholly unobstructed from plain view. For firearms imported on or after January 30,
2002, the serial number must be marked to a minimum depth of .003 inch and in a print size no smaller
than 1/16 inch.

        8.5.1.1 What is an acceptable serial number? Alpha characters (letters), for example a name,
        are not acceptable as a serial number. A proper serial number may contain such characters or
        letters, but it must have at least one numeric character (number). ATF takes the view that
        marking “legibly” means using exclusively Roman letters (A, B, C, and so forth) and Arabic
        numerals (1, 2, 3, and so forth).160 Deviations from this requirement have been found to
        seriously impair ATF’s ability to trace firearms involved in crime.

156
     27 CFR 479.112(a)
157
     27 CFR 112(a)
158
    ibid
159
     27 CFR 479.102
160
     ATF Ruling 2002-6



                                                    55
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 69 of 221




8.5.2 Additional information. Certain additional information must also be conspicuously placed on
the frame, receiver, or barrel of the firearm by engraving, casting, stamping (impressing), that is, they
must be placed in such a manner that they are wholly unobstructed from plain view. For firearms
imported on or after January 30, 2002, this information must be marked to a minimum depth of .003
inch. The additional information includes:

        (1) The model, if such designation has been made;

        (2) The caliber or gauge;

        (3) The name of the importer;

        (4) The name of the foreign manufacturer;

        (5) The country in which the firearm was manufactured;

        (6) The city and State (or recognized abbreviation) where the importer maintains       .    its
        place of business.161

8.5.3 Measuring the depth of markings. The depth of all markings is measured from the flat surface
of the metal and not the peaks or ridges. The height of serial numbers is measured as the distance
between the latitudinal ends of the character impression bottoms (bases).

8.5.4 Obtaining variances to the marking requirements. Requests for variances from the marking
requirements should be submitted by letter to ATF’s Firearms Technology Branch (FTB) in duplicate.
The requests should state the proposed variance and the reasons for the variance.

        8.5.4.1 Variances in the name and location of the importer. As stated above, the regulations
        require firearms to be marked with the importer’s name, city, and State or a recognized
        abbreviation of the information. If other than complete names or recognized abbreviations are
        proposed to be used, a variance must be obtained from ATF.

        8.5.4.2 Marking frames or receivers that are not complete weapons at the time of
        disposition. Firearms frames or receivers that are not components of complete firearms at the
        time of disposition must be identified with all the required markings, that is, serial numbers and
        all the additional markings discussed in Sections 8.5.1 and 8.5.2.162

        8.5.4.3 Marking destructive devices. In the case of a destructive device, ATF may authorize
        alternate means of identification upon receipt of an importer’s letter application, in duplicate.
        The application should show that engraving, casting, or stamping the weapons would be
        dangerous or impractical.163


161
    27 CFR 479.102
162
    ibid
163
    ibid



                                                    56
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 70 of 221




           8.5.4.4 Marking parts, other than frames or receivers, defined as NFA firearms. ATF may
           authorize alternate means of identifying such parts, for example, parts defined as mufflers or
           silencers, upon receipt of the importer’s letter application, in duplicate, showing that such other
           identification is reasonable and will not hinder the effective administration of the regulations.164
.
 8.5.5 When must markings be applied to imported NFA firearms? All of the markings discussed
in this section must be applied to imported NFA firearms no later than 15 days from the date the
firearms were released from Customs custody. If the required markings cannot be applied within the 15
day period due to the quantity of weapons being imported or other factors, ATF may grant a variance
extending the time for application of the markings. A request for an extension of the time should be
submitted in the same manner as discussed in Section 8.5.4.




164
      27 CFE 479.102



                                                        57
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 71 of 221




                  CHAPTER 9. TRANSFERS OF NFA FIREARMS
Section 9.1 Definition of “transfer.” The term “transfer” is broadly defined by the NFA to include
“selling, assigning, pledging, leasing, loaning, giving away, or otherwise disposing of” an NFA
firearm.165 The lawful transfer of an NFA firearm generally requires the filing of an appropriate transfer
form with ATF, payment of any transfer tax imposed, approval of the form by ATF, and registration of
the firearm to the transferee in the NFRTR. Approval must be obtained before a transfer may be made.
See Section 9.5 for a discussion of certain NFA transactions not considered by ATF to be “transfers.”

Section 9.2 Only previously registered firearms may be lawfully transferred. ATF will not approve
the transfer of an NFA firearm unless it has been registered to the transferor in the NFRTR. NFA
firearms may only be registered upon their lawful making, manufacture, or importation, or upon the
transfer of firearms already registered. Generally, unregistered firearms may not be lawfully received,
possessed, or transferred. They are contraband subject to seizure and forfeiture. Violators are also
subject to criminal prosecution. However, see Sections 2.4 and 3.3 on removing NFA firearms from the
scope of the NFA because of their status as collectors’ items, modification, or elimination of certain
component parts.

Section 9.3 Interstate transfers of NFA firearms. ATF will not approve the transfer of an NFA
firearm to a non-FFL/SOT residing in a State other than the State in which the transferor’s licensed
business is located or the transferor resides. Such interstate transfers would violate the GCA. However,
See section 9.5.4 regarding the custody of firearms by employees of FFLs/SOTs.

Section 9.4 ATF forms for use in transferring NFA firearms

9.4.1 ATF Form 3. Transfers by FFLs/SOTs to other FFLs/SOTs require the filing of ATF Forms 3,
Application for Tax Exempt Transfer and Registration of a Firearm, to register firearms to the
transferees.166 See also Section 3.2.6.4. Appendix C contains a copy of the form. In these transactions,
transferors have no liability for the transfer tax. As previously stated, Forms 3 must be approved by
ATF before transfers may be made.

9.4.2 ATF Form 4. Forms 4, Application for Tax Paid Transfer and Registration of a Firearm, are for
use in transferring serviceable NFA firearms in the following instances: transfers by non-FFLs/SOTs to
other such persons; transfers by non-FFLs/SOTs to FFLs/SOTs; and transfers by FFLs/SOTs to non-
FFLs/SOTs.167 Appendix C contains a copy of the form. See also Sections 3.2.6.1 through 3.2.6.3.
These transfers are subject to the NFA transfer tax, so the forms must be accompanied by the
appropriate tax payment. Forms 4 transferring firearms to individuals other than FFLs/SOTs must also
be accompanied by transferees’ fingerprints and photographs on FBI Forms FD-258. If the individual’s
receipt or possession of the firearm would violate Federal, State, or local law, the form would be
disapproved. In addition, an individual transferee must have an appropriate law enforcement official
execute the certification on the form.168 See Section 9.8 for more information on law enforcement

165
    26 U.S.C. 5845(j)
166
    27 CFR 479.88(b)
167
    27 CFR 479.84
168
    27 CFR 479.85



                                                   58
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 72 of 221




certifications. Forms 4 must be approved by ATF before the transfers may be made. The completed
Form 4, in duplicate, with fingerprint cards, photographs of the transferee, and payment of the
applicable transfer tax should be mailed to:

                                        National Firearms Act Branch
                             Bureau of Alcohol, Tobacco, Firearms and Explosives
                                              P.O. Box 530298
                                          Atlanta, GA 30353-0298

Payment of the transfer tax is to be in the form of a check or money order payable to the Bureau of
Alcohol, Tobacco, Firearms and Explosives.

           9.4.2.1 Copies of transferees’ State or local licenses or permits. If State or local law requires
           the transferee to have a State or local license or permit to possess the firearm and the requirement
           is imposed upon the person prior to receipt, the Form 4 application should also be accompanied
           by a copy of the license or permit.

           9.4.2.2 Transfers of NFA firearms to persons other than an individual or an FFL and
           special (occupational) taxpayer. Section 479.85 of the Code of Federal Regulations requires
           the ATF Form 4 or Form 5 application to properly identify the transferee. Although transfers to
           natural persons (individuals) must include a recent photograph, duplicate fingerprint cards, and a
           certification from law enforcement, the NFA also defines a person to include a partnership,
           company, association, trust, estate, or corporation. The requirements for fingerprints,
           photographs, and the law enforcement certificate specified in § 479.85 are not applicable for
           transferee who is not an individual.

           When an ATF Form 4 or Form 5 application is submitted to transfer a firearm to a partnership,
           company, association, trust, estate, or corporation (collectively, an entity), the transferee entity
           must be identified on the Form 4 using the complete, formal name of the entity, along with the
           entity’s street address, city, and state. The Form 4 or Form 5 must not include an individual’s
           proper name, unless the proper name is a part of the entity’s name (e.g., The Irrevocable Trust of
           John Doe, John Smith, Inc., etc.). ATF requires that the Form 4 or Form 5 include
           documentation evidencing the existence of the entity. This documentation would include,
           without limitation, partnership agreements, articles of incorporation, corporate registration, a
           complete copy of the declaration of trust, schedules or attachments referenced in the trust, etc. If
           the firearm being transferred is a machinegun, short barreled rifle, short barreled shotgun, or
           destructive device and the transfer is from an FFL, a person authorized to act on behalf of the
           entity must complete item 15 of the Form 4 and Form 5.

       Please see section 9.12 for information regarding the NICS background check.
       .
9.4.3 ATF Form 5. Transferors of NFA firearms to government entities, Federal, State, or local, must
file ATF Forms 5, Application for Tax Exempt Transfer and Registration of a Firearm, to transfer the
firearms to such entities.169 (Note: The applicant may wish to include details regarding the receiving

169
      27 CFR 479.90



                                                        59
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 73 of 221




agency if the agency is obscure. Note also that there are no transfers to task forces.) Although Forms 5
are generally required to be filed and approved for transfer of firearms to U.S. agencies, firearms owned
or possessed by Federal agencies are not required to be registered. Appendix C contains a copy of the
form. In these transactions, the transferor has no liability for the transfer tax. As previously stated, the
form must be approved by ATF before the transfer may be made. As discussed in more detail below,
Forms 5 are also used to transfer unserviceable firearms tax free, transfer firearms to FFLs for repair and
for their return, and for distribution of estate firearms to lawful heirs.

Section 9.5 Conveyances of NFA firearms not treated as “transfers” under the NFA

9.5.1 Repair of firearms. ATF does not consider the temporary conveyance of an NFA firearm to an
FFL for repair to be a “transfer” under the NFA. Thus, a transfer application is not required to convey
the firearm for repair or to return the repaired firearm to its owner/possessor. Nevertheless, in order to
avoid any appearance that a “transfer” has taken place, ATF recommends that a Form 5 application be
submitted for approval prior to conveying the firearm for repair. It is also recommended that the FFL
making repairs obtain an approved Form 5 to return a repaired firearm. If Forms 5 are not used to
convey a firearm for repair or return the repaired firearm to the owner, the parties should maintain
documentation showing that the conveyance was for purposes of repair, identifying the firearm, and
showing the anticipated time for repair. Approved Forms 5, or the recommended documentation, will
show that an unlawful “transfer” did not take place and that the FFL making the repairs is not in
unlawful possession of the firearm. A non-FFL who proposes to transport a destructive device,
machinegun, or short-barrel shotgun or rifle interstate to an FFL for repair should first obtain an
approved ATF Form 5320.20 before transporting the firearm.170

           9.5.1.1 Repair of firearm silencers. ATF published FAQs on April 17, 2008, regarding the
           repair and replacement of silencers and silencer components. These FAQs are published on the
           ATF website and are included in Appendix B.

9.5.2 Possession of firearms by employees of FFLs/SOTs for employers’ business purposes. No
“transfer” under the NFA occurs when an FFL/SOT permits a bona fide employee to take custody of its
registered NFA firearms for purposes within the employee’s scope of employment and for the business
purposes of the FFL/SOT. Therefore, no approved ATF transfer form is required when employees take
custody of firearms under these circumstances. In addition, the interstate delivery of a firearm to the
employee and the employee’s receipt of the firearm would not violate the GCA.

 9.5.3 Distribution of estate firearms. A decedent’s registered NFA firearms may be conveyed tax-
exempt to lawful heirs. These distributions are not treated as voluntary “transfers” under the NFA.
Rather, they are considered to be involuntary “transfers by operation of law.” Under this concept, ATF
will honor State court decisions relative to the ownership and right to possess NFA firearms. So, when
State courts authorize the distribution of estate firearms to decedents’ lawful heirs, ATF will approve the
distribution and registration to the heirs if the transactions are otherwise lawful. A lawful heir is anyone
named in the decedent’s will or, in the absence of a will, anyone entitled to inherit under the laws of the
State in which the decedent last resided.


170
      18 U.S.C. 922(a)(4); 27 CFR 478.28



                                                     60
   Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 74 of 221




9.5.3.1 Distributions to heirs. Although these distributions are not treated as “transfers” for
purposes of the NFA, Form 5 must be filed by an executor or administrator to register a firearm
to a lawful heir and the form must be approved by ATF prior to distribution to the heir. The
form should be filed as soon as possible. However, ATF will allow a reasonable time to arrange
for the transfer. This generally should be done before probate is closed. When a firearm is being
transferred to an individual heir, his or her fingerprints on FBI Forms FD-258 must accompany
the transfer application. The application will be denied if the heir’s receipt or possession of the
firearm would violate Federal, State, or local law. The law enforcement certification on the form
need not be completed. The form should also be accompanied by documentation showing the
executor’s or administrator’s authority to distribute the firearm as well as the heir’s entitlement
to the firearm. Distributions to heirs should not be made until Forms 5 are approved. Executors
and administrators are not required to have estate firearms registered to them prior to distribution
to lawful heirs.

9.5.3.2 Distributions to persons outside the estate. Distributions of NFA firearms by
executors or administrators to persons outside the estate (not beneficiaries) are “transfers” under
the NFA and require an ATF-approved transfer form. Transfers of serviceable firearms to other
entities or persons require an approved Form 4. Form 4 applications must be accompanied by
the applicable transfer tax, and, if the transferee is an individual, the transferee’s fingerprints on
FBI Forms FD-258. Applications will be denied if transferees’ receipt or possession of the
firearms would violate Federal, State, or local law. Also, Form 4 applications to transfer
firearms to individuals must contain the law enforcement certification of an appropriate law
enforcement official. See Section 9.8 for further information on these certifications. Form 4
applications to transfer firearms to non-FFLs residing outside the State in which the estate is
being administered will be denied. Form 4 transfers should not be made until the transfers are
approved.

9.5.3.3 Uncertainty about the registration status of decedents’ firearmsIn some cases, an
executor or administrator of an estate may be uncertain whether the decedent’s firearms are
registered to the decedent in the NFRTR. Perhaps the executor or administrator is unable to
locate the decedent’s registration documents. As discussed in Section 9.2, if the decedent’s
firearms are not registered to him/her in the NFRTR, the firearms are contraband and may not be
lawfully possessed or transferred. If the executor or administrator cannot locate the decedent’s
registration documents, he/she should contact the NFA Branch in writing and inquire about the
firearms’ registration status. This inquiry should be accompanied by documents showing the
executor’s or administrator’s authority under State law to represent the decedent and dispose of
the decedent’s firearms. Although ATF is generally prohibited from disclosing tax information,
including the identity of persons to whom NFA firearms are registered, ATF may disclose such
information to persons lawfully representing registrants of NFA firearms.

9.5.3.4 Unregistered estate firearms. Should an estate contain NFA firearms not registered to
the decedent, these firearms are contraband that may not be lawfully possessed or transferred.
Where these are found within an estate, the executor or administrator should contact his/her local
ATF office and arrange for their disposal.




                                              61
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 75 of 221




        9.5.3.5 Distribution of decedents’ “sales samples.” If NFA firearms in a decedent’s estate are
        “sales samples,” that is, they were imported and distributed to the decedent as sales samples or
        were domestically manufactured machineguns distributed to the decedent as sales samples, the
        sale sample restriction continues in effect and lawful possession of the firearms requires that the
        firearms be held as “sales samples” for demonstration to government agencies.171 Therefore,
        these firearms within an estate must be transferred to government agencies or FFLs/SOTs as
        sales samples for demonstration to such agencies.

Section 9.6 Manufacturers’ use of contractors to perform work on firearms. As part of the
manufacturing process to produce firearms for subsequent sale, some manufacturers contract with other
persons to perform steps in the manufacturing process. As discussed in Chapter 7, these contractors are
also manufacturers subject to licensing as firearms manufacturers and payment of NFA special tax. In
addition, a manufacturer’s transfer of an NFA firearm to such a contractor and the return of the firearm
to the manufacturer are transfers required to be approved by ATF. These transfers require approved
Forms 3.

Section 9.7 Transfers of unserviceable NFA firearms. “Unserviceable firearms” are firearms
“incapable of discharging a shot by means of an explosive and incapable of being readily restored to a
firing condition.”172 They are still “firearms” for purposes of the NFA and must be registered in the
NFRTR to be lawfully possessed and transferred. However, their transfer is not subject to transfer
tax.173 To lawfully transfer unserviceable firearms, Form 5 transfer applications must be filed with ATF
and approved. Appendix C contains a copy of the form. Form 5 applications to transfer the firearms to
individuals must be accompanied by transferees’ fingerprints and photographs on FBI Forms FD-258.
Applications will be disapproved if receipt or possession of the firearms would place transferees in
violation of Federal, State, or local law. In the case of transfers to individuals, the transferees must have
an appropriate law enforcement official sign the law enforcement certification on the form. See Section
9.9 for further information on the law enforcement certification. A Form 5 transfer application will not
be approved if the transferee is an individual residing outside the State in which the transferor resides;
however, as previously discussed, there is an exception for FFLs’ over-the-counter transfers of rifles and
shotguns to non-residents if the laws of the transferors’ and transferees’ States are complied with.
Transfers pursuant to Forms 5 may not be made until approved.

Section 9.8 U.S. Government-owned firearms. Conveyances of U.S. Government-owned NFA
firearms to FFLs/SOTs for repair, modification, or performing other work such as incorporating the
firearms into a weapons system require no approved ATF transfer or registration. The same is true for
the return of the firearms to U.S. Government entities.

Section 9.9 Law enforcement certifications. These certifications on Forms 1 and 4 must be signed by
an appropriate law enforcement official when the forms seek the transfer or making of an NFA firearm
to or by an individual. However, as stated in Section 9.5.4.1, the certifications are not required when
estate firearms are distributed to lawful heirs. As provided by regulations, the certificate must state that
the certifying official is satisfied that the individual’s fingerprints and photographs accompanying the

171
    26 U.S.C. 5844(3)
172
    26 U.S.C. 5845(h)
173
    27 CFR 479.91



                                                     62
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 76 of 221




application are those of the applicant and that the official has no information indicating that the receipt
or possession of the firearm would place the transferee in violation of State or local law or that the
transferee will use the firearm for other than lawful purposes. Acceptable certifying officials include
chiefs of police, county sheriffs, heads of State police, State or local district attorneys, or “such other
persons whose certificates may in a particular case be acceptable to the Director.”174 Examples of other
officials whose certifications have been found acceptable include State attorneys general and judges of
State courts having authority to conduct jury trials in felony cases.

If another official is proposed as an acceptable certifying official, the transferor may, in advance of
filing the transfer form, submit a written request to the NFA Branch whether the official is an acceptable
certifying official. Alternatively, the transfer form may be filed with the official’s certificate. If the
certification is unacceptable, ATF would disapprove the form and return it to the proposed transferor.

9.9.1 Is a law enforcement officer required to sign the certification? In some jurisdictions, officers
whose certifications on a transfer form would be acceptable will not sign the certifications for reasons of
their own. These officials cannot be compelled to sign the certifications.

9.9.2 Is a law enforcement certification acceptable if signed by an official outside the jurisdiction
where the transferee resides? No. The certification must be signed by an official having jurisdiction
where the transferee resides.

Section 9.10 Transfers of imported NFA firearms

9.10.1 Firearms imported for government agencies. As discussed in Chapter 8, NFA firearms may
be imported for sale to Federal, State, or local government agencies. For approval of these imports, the
importer’s Form 6 permit application must be accompanied by the agency’s letter or purchase order
reflecting the purchase of the firearms. Appendix D contains a sample letter for use by an agency
ordering imported firearms. Transfer of the firearms to the purchasing agency requires an approved
Form 5. If a qualified NFA dealer received the agency’s order and placed it with the importer, the
importer may transfer the firearms to the dealer on an approved Form 3 and the dealer, in turn, would
use an approved Form 5 to transfer the firearms to the agency.

9.10.2 “Sales samples.” As discussed in Chapter 8, NFA firearms may be imported for use as sales
samples by qualified NFA importers and dealers to demonstrate the firearms to government agencies
and generate possible future sales to such agencies. As provided by the regulations, a Form 6
application to import such sample will be approved if it is established by specific information attached to
the application that the firearm is suitable or potentially suitable for an agency’s use; the expected
governmental customers requiring a demonstration of the firearm; information as to the availability of
the firearm to fill subsequent orders; and letters from agencies expressing a need for a particular model
or interest in seeing a demonstration of a particular firearm.175 Appendix D contains sample letters for
use in acquiring imported sales samples, including a qualified NFA dealer’s letter ordering a sales
sample from an importer and an agency’s letter requesting a demonstration of a sales sample. An
importer’s transfer of a sales sample to a dealer requires an approved Form 3.

174
      27 CFR 479.85
175
      27 CFR 479.112(c) and (d)



                                                    63
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 77 of 221




9.10.3 Transferring multiple quantities of the same firearm model as “sales samples.” As provided
by the regulations, applications to import or transfer more than one firearm of a particular model for use
as a sales sample by an importer or dealer must establish the importer’s or dealer’s need for the quantity
of samples sought to be imported.176 In the case of machineguns imported on or after May 19, 1986 (as
well as machineguns domestically manufactured after that date), ATF Ruling 2002-5 holds that if an
FFL needs to demonstrate a particular model of machinegun to an entire police department or SWAT
team, ATF will approve the transfer of two machineguns of that model to the dealer as sales samples.
Additional quantities will be allowed if an FFL can document the need for more than two machineguns
of a particular model.

Section 9.11 Transfers of machineguns imported or manufactured on or after May 19, 1986

9.11.1 Machinegun prohibition in 18 U.S.C. 922(o). This statute makes it unlawful to transfer or
possess a machinegun, except for transfers to or by, or possession by or under the authority of, the
United States or a State, or machineguns lawfully possessed before May 19, 1986 (that is, machineguns
in the U.S. and registered in the NFRTR). Regulations implementing the statute allow domestic
manufacturers to lawfully manufacture and stockpile machineguns for future sale to Federal and State
agencies, for distribution to FFLs/SOTs as sales samples for demonstration to such agencies, or for
exportation.177 The procedures discussed in Section 9.8 for transferring imported firearms to
government agencies or to FFLs for use as sales samples apply as well to domestically manufactured
machineguns.

9.11.2 May machineguns subject to section 922(o) be transferred to government contractors? The
statute provides no exception for the lawful possession of these machineguns by government
contractors for use in testing, research, design, or other work in fulfilling government contracts. One
specific exception to this general rule appears in the Atomic Energy Act of 1954, 42 U.S.C. 2201a. This
recently enacted provision allows for machinegun possession by security personnel engaged in the
protection of Nuclear Regulatory Commission facilities or radioactive materials. Note also that although
the NFA provides for the importation of NFA firearms for scientific or research purposes or for testing
or use as a model by a registered manufacturer, the prohibition in Section 922(o) contains no exception
that would permit the lawful possession of machineguns in the U.S. for those purposes; thus,
applications to import machineguns for those purposes would be denied.

Section 9.12 Are FFLs/SOTs required to initiate a background check of the transferee under the
Brady Law in connection with the transfer of an NFA firearm? No. Although 18 U.S.C. § 922(t)
requires an FFL to complete a National Instant Criminal Background Checks System (NICS) check of
the firearm recipient prior to completing the transfer, subsection 922(t)(3)(B) removes ATF-approved
transfers of NFA firearms from the NICS requirement for individuals.

           9.12.1 NFA Transfers to other than individuals. Subsequent to the approval of an application
           requesting to transfer an NFA firearm to, or on behalf of, a partnership, company, association,
           trust, estate, or corporation, the authorized person picking up the firearm on behalf of, a

176
      Ibid. See also 27 CFR 479.105(d)
177
      27 CFR 479.105(c)



                                                      64
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 78 of 221




       partnership, company, association, trust, estate, or corporation from the FFL must complete the
       Form 4473 with his/her personal information and undergo a NICS check. See also, question P60
       in the ATF FAQs.

       9.12.2 NFA transfer with other GCA firearm. An application to transfer an NFA firearm that
       includes a firearm regulated by the GCA, (e.g., silencer with a pistol, wallet-holster with pistol,
       etc.), requires the completion of a Form 4473 and NICS check prior to transfer of the GCA
       firearm. This includes the transfer of a firearm where the suppressor is permanently attached to
       the firearm. The GCA firearm can only be transferred after the required NICS check is
       completed. The serial number of the GCA firearm and the permanently attached NFA firearm
       must be included on the ATF form 4473. FFL/SOT payers are also responsible for and adhering
       to all applicable State and local requirements for NFA transfers. If the FFL/SOT is awaiting
       ATF approval of the transfer application, the unattached GCA firearm can be transfer prior to the
       completion of the NFA transfer, however, an additional NICS check may be necessary if the
       transfer is to a non-individual.

Section 9.13 May an FFL/SOT transfer a personally owned destructive device without qualifying
to do business in destructive devices? Persons engaged in the business of dealing in firearms must
have a GCA license authorizing them to deal in the type of firearms in which they deal. If they engage
in the business of dealing in destructive devices, they must have a license to do so as required by 18
U.S.C. 923(a)(3)(A). However, ATF recognizes that persons licensed to deal in firearms other than
destructive devices may lawfully maintain a personal collection of destructive devices and occasionally
dispose of them as personal firearms on Forms 4 without having a license to deal in such devices. But if
the dealer’s receipt and disposition of these devices become repetitive, ATF may infer that the dealer is
engaged in the business of dealing in the devices and require him/her to be licensed as a dealer in such
devices. There is no precise number of transactions that would trigger the license requirement.

Section 9.14 Transferable Status and the Form 10. Unregistered firearms obtained by State or
local government agencies through abandonment or forfeiture are registered on an ATF Form 10. See
27 CFR § 479.104. Upon registration the Form 10 is marked “official use only,” and subsequent
transfer and registration is limited to the official use of other State or local government entities. The
firearms may not enter ordinary commercial channels. NFA firearms which were registered on Form 10
but were transferred to an FFL or individual prior to the effective date of ATF Ruling 74-8 may continue
to be possessed in commercial or private channels. If the firearm was still registered to the State or local
entity on Form 10 at the time of the effective date of ATF Ruling 74-8, the firearm may only be
transferred to another government entity for “official use only.”




                                                    65
             Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 79 of 221




                CHAPTER 10. COLLECTORS OF NFA FIREARMS
Section 10.1 Curios or relics

10.1.1 Definition of curio or relic. Curios or relics include firearms which are of special interest to
collectors by reason of some quality other than is associated with firearms intended for sporting use or
as offensive or defensive weapons.178 To be recognized as curios or relics firearms must fall within one
of the following categories:

      •   Firearms which were manufactured at least 50 years prior to the current date, but not including
          replicas thereof.

      •   Firearms which are certified by the curator of a municipal, State, or Federal museum which
          exhibits firearms to be curios or relics of museum interest.

      •   Any other firearms which derive a substantial part of their monetary value from the fact that they
          are novel, rare, bizarre, or because of their association with some historical figure, period or
          event. Proof of qualification of a particular firearm under this category may be established by
          evidence of present value and evidence that like firearms are not available except as collector’s
          items, or that the value of like firearms available in ordinary commercial channels is
          substantially less.

10.1.2 Curio or relic classification. A formal ATF classification of a firearm as a curio or relic is not
required by the law or regulations, however, such official determination is recommended. By obtaining
a curio or relic classification, a firearm is officially recognized as a curio or relic and the weapon is
added to the ATF Firearms Curios or Relics List.179 Firearms classified as curios or relics are still
firearms as defined. A curio or relic classification may be obtained by submitting a written request, in
duplicate, to ATF’s Firearms Technology Branch (FTB).180 The request must be executed under the
penalties of perjury, contain a complete and accurate description of the firearm and documentation
showing that the firearm fits within one of the qualifying categories listed in Section 10.1.1. FTB may
require submission of the firearm for examination and evaluation. If submission of the firearm is
impractical, the person requesting the determination must advise FTB and designate the place where the
firearm will be available for examination and evaluation.

In the case of firearms that are more than 50 years old, ATF has determined that a collector need not
request a classification for such weapons.181 Firearms 50 years or older automatically qualify as curios
or relics.

A request for curio or relic determination should be submitted to:



178
    27 CFR 478.11
179
    ATF P 5300.11
180
    27 CFR 478.26
181
    FFL Newsletter, Vol. 1, Issue 2



                                                      66
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 80 of 221




                                    Firearms Technology Branch
                         Bureau of Alcohol, Tobacco, Firearms and Explosives
                                          244 Needy Road
                                  Martinsburg, West Virginia 25405

10.1.3 NFA firearms classified as curios or relics. NFA firearms may be classified as curios or relics
under the same requirements discussed in Section 10.1.1. NFA firearms classified as curios or relics are
still subject to the provisions of the NFA.

10.1.4 The Firearms Curios or Relics List (ATF P 5300.11). This publication contains a listing of
those firearms that have been officially classified as curios or relics. The list contains the following
sections:

    1. Ammunition classified as curios or relics prior to the 1986 amendments of the GCA.

    2. Firearms classified as curios or relics subject to the provisions of the GCA.

    3.    Weapons removed from the NFA as collector’s items which are determined to be curios or
         relics subject to the provisions of the GCA.

    4. Weapons removed from the NFA as collector’s items which are antiques not subject to the
       provisions of the GCA.

    5. NFA weapons classified as curios or relics subject to the provisions of the GCA and NFA.

The most recent edition of the Curios or Relics List is available on the ATF website www.ATF.gov.
Periodic updates to the list are also available on the website.

10.1.5 DEWATS. Deactivated War Trophy (DEWAT) firearms are still firearms under the NFA, but
have been rendered unserviceable (i.e., incapable of discharging a shot by means of an explosive and
incapable of being readily restored to a firing condition). The deactivation may have been accomplished
by various means such as (but not limited to) welding of the chamber, cutting the barrel/chamber/breech,
plugging the barrel, welding the bolt to the chamber, or some combination of these actions which
rendered the firearm incapable of firing a shot.

Regardless of being unserviceable, the DEWAT firearm must be registered and approved for transfer as
any other NFA firearm. The process to transfer a DEWAT is set forth in §479.90. Because the
DEWAT is unserviceable, it is transferred tax-exempt as a curio or ornament on an ATF Form 5. The
Form 5 must identify the transferee and transferor, FFL/SOT, any importer, type, model, caliber, overall
length, gauge, size, serial number or other marks of identification. Additionally, the transferor must
check the block in item 1 of the Form 5 indicating the unserviceable status of the firearm and answer
item 4(i) confirming how the firearm has been rendered unserviceable.




                                                    67
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 81 of 221




           10.1.5.1 Reactivation of DEWATS. Deactivated War Trophy (DEWAT) firearms may be
           returned to a serviceable condition. A DEWAT that has been returned to a serviceable condition
           (or reactivated) is often referred to as Reactivated War Trophy (REWAT). The act of returning a
           DEWAT to a serviceable condition is considered the “making” or “manufacturing” of a firearm
           by ATF. The procedures for reactivation by a non-FFL or FFL with other than a manufacturer’s
           SOT status or with no SOT status on Form 1 are found in section 6.6 of the handbook. The
           procedures for reactivation by an FFL with SOT status as a manufacturer are found in section
           7.3.3 of the handbook.

           Curio or Relic status: When the DEWAT firearm being reactivated is a curio and relic (C&R),
           the C&R status is retained. Please see 27 CFR 478.11 for the definition of curios and relics.


Section 10.2 Licensed collector

10.2.1 Collector of curios or relics license. There is no requirement to have a Federal license for the
purpose of collecting firearms. However, the GCA has a license category for collectors of curios or
relics.182 The collector of curios or relics license serves one purpose - it enables the holder to receive
curio or relic firearms interstate under the GCA. A collector’s license does not authorize the holder to
engage in the business of dealing in firearms. If a collector wants to deal in curio or relic firearms, a
dealer’s license must be obtained. In the case of dealing in NFA curio or relic firearms, the SOT must
also be paid. Further, with respect to firearms other than curios or relics, a licensed collector is in the
same position as a nonlicensee. That is, the licensed collector may not lawfully receive them in interstate
commerce.

10.2.2 Receipt of NFA curios or relics by a licensed collector. A licensed collector may receive an
NFA curio or relic firearm directly from any person in any State. Such receipt requires an approved
Form 4 (or in the case of an unserviceable firearm, an approved Form 5) with law enforcement
certification and fingerprint cards. If the NFA curio or relic firearm being transferred is not specifically
listed on the Curios or Relics List, the applicant or transferee should submit documentation that the
firearm in question has been classified as a curio or relic. Including this information can reduce delays
in processing a transfer application.

10.2.3 Transfer of NFA curios or relics by a licensed collector. A licensed collector may transfer an
NFA curio or relic firearm in interstate commerce only to a licensed collector, licensed dealer, licensed
importer or licensed manufacturer. Such transfer requires an approved Form 4 (or in the case of an
unserviceable firearm, an approved Form 5). If the transferee is not an SOT, the law enforcement
certification and fingerprint cards are also required. A licensed collector may transfer an NFA curio or
relic firearm directly to a nonlicensee who resides in the same State as the licensed collector. A transfer
of this type requires an approved Form 4 or Form 5, a law enforcement certification, and fingerprint
cards.




182
      18 U.S.C. 923(b)



                                                     68
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 82 of 221




Section 10.3 Recordkeeping requirements

10.3.1 Acquisition and disposition records. Licensed collectors must maintain a record of the
acquisition and disposition of curio or relic firearms.183 The regulations specify the format and
information required to be maintained. Only firearms classified as curios or relics should be listed in the
required records. A licensed collector is not required to execute a Form 4473, Firearms Transaction
Record, or initiate a NICS background check when disposing of a curio or relic firearm.

10.3.2 Termination of a collector’s license. A licensed collector who decides not to renew a
collector’s license is not required to surrender the acquisition and disposition records for curio or relic
firearms to ATF.




183
      27 CFR 478.125(f)



                                                     69
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 83 of 221




            CHAPTER 11. EXPORTATION OF NFA FIREARMS
Section 11.1 Arms Export Control Act (AECA), 22 U.S.C. 2778. The AECA regulates the
exportation of “defense articles,” including firearms and firearm parts. Authority to administer and
enforce the exportation provisions of the AECA rests with the U.S. State Department. The articles
subject to AECA control are listed under various categories in the State Department’s U.S. Munitions
List contained in the regulations in 22 CFR 121.1. Firearms and component parts of firearms are listed
under Categories I and II.

11.1.1 State Department regulations implementing the AECA. State Department’s regulations
implementing the AECA are known as the International Traffic in Arms Regulations (ITAR) (22 CFR
Parts 120-130). The regulations can be found on the internet by querying “U.S. State Department” and
then “Directorate of Defense Trade Controls.” A hardcopy of the regulations is published annually and
includes all amendments made to the ITAR from April 1 through March 31 of each year. The hardcopy
can be obtained from the Government Printing Office.

11.1.2 Firearms and firearm component parts subject to the AECA. As stated in Section 11.1,
firearms and component parts of firearms are included in Categories I and II of the U.S. Munitions List.

     11.1.2.1 Category I. Category I covers nonautomatic and semi-automatic firearms to caliber .50
     inclusive (12.7 mm), as well as fully automatic firearms to .50 caliber inclusive. This category also
     covers silencers, mufflers, sound and flash suppressors, and rifle scopes manufactured to military
     specifications. Excluded from Category I are non-combat shotguns with barrel lengths of 18 inches
     or longer. In other words, sporting shotguns not subject to the NFA are not defense articles subject
     to State Department export controls. Category I also covers components, parts, accessories and
     attachments for firearms. However, it excludes rifle scopes and sighting devices not manufactured
     to military specifications, as well as accessories and attachments (for example, belts, slings, after
     market rubber grips, cleaning kits) for firearms that do not enhance the usefulness, effectiveness, or
     capabilities of the firearm, components, and parts. The Department of Commerce regulates the
     export of firearms and parts not covered by Category I. Therefore, see the Commerce’s regulations
     in 15 CFR Parts 730-799 for export controls over those items.

     11.1.2.2 Category II. This category covers guns over caliber .50, as well as all other components,
     parts, accessories, attachments and associated equipment specifically designed or modified for such
     guns.

Section 11.2 Registration of exporters and manufacturers under the AECA. As required by
regulations in 22 CFR 122.1(a), any person engaged in the United States in the business of
manufacturing or exporting defense articles on the U.S. Munitions List is required to register with State
Department’s Directorate of Defense Trade Controls (DDTC). Persons engaged in the business of
manufacturing firearms and other defense articles must register even if they do not export such items.
Certain exceptions to the registration requirement are listed in Section 122.1(b).

11.2.1 Submission of registration form, DSP-9. As provided by 22 CFR 122.2, Department of State
Form DSP-9 must be submitted by the registrant with a check or money order payable to the Department
of State of one of the fees prescribed in section 122.3(a).


                                                    70
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 84 of 221




11.2.2 Transmittal letter must accompany Form DSP-9. Form DSP-9 must be accompanied by a
transmittal letter signed by a senior officer, as well as documentation showing that the registrant is
incorporated or otherwise authorized to do business in the United States. The letter must contain the
statements required by section 122.2(b). In summary, the letter must state whether any senior officer or
member of the board of directors:

       (1) Has ever been indicted or convicted of violating any criminal statute enumerated in 22 CFR
       120.27;

       (2) Is ineligible to contract with, or to receive a license or other approval to import defense
       articles from, or receive an export license or other approval from, any U.S. agency; and

       (3) Whether the registrant is owned or controlled by foreign persons (as defined in 22 CFR
       120.16). If the registrant is owned or controlled by foreign persons, the letter must also state
       whether the registrant is incorporated or otherwise authorized to engage in business in the United
       States. See Section 122.2(c) for definitions of “ownership” and “control.”

11.2.3 Notification of changes in information furnished by registrants. See 22 CFR 122.4 for the
requirement to report changes to DDTC in the information provided in registering with the State
Department on Form DSP-9.

Section 11.3 License requirement for permanent export of a defense article. Any person or entity
intending to permanently export a defense article must obtain approval of DDTC prior to the export.
Approval must be obtained by filing with DDTC Form DSP-5. For more detailed information, see State
Department regulations in 22 CFR 123.1.

Section 11.4 License requirement for temporary export of a defense article. Any person or entity
intending to temporarily export a defense article must obtain approval of DDTC prior to the export.
Approval must be obtained by filing with Form DSP-73. No ATF approval is required for a temporary
exportation. For more detailed information, see State Department regulations in 22 CFR 123.5.

Section 11.5 Prohibited exports and sales to certain countries. It is the policy of the United States to
deny licenses to export defense articles destined for certain countries. Therefore, the State Department
will deny applications for licenses to export such articles, including firearms, to those countries. A list
of these countries can be found in State Department’s regulations in 22 CFR 126.1, for example, Cuba,
Iran, Libya, North Korea, and Vietnam. This policy also applies to countries with respect to which the
United States maintains an arms embargo, for example, Burma, China, and Liberia.

Section 11.6 ATF requirements relative to the exportation of firearms. Any person or entity
desiring to permanently export an NFA firearm without payment of the transfer tax must file with ATF
an application for a permit to export the firearm on ATF Form 9. Shipment may not be made until the
permit is received. ATF will not act on the application unless it contains the information required by the
regulations in 27 CFR 479.114. See ATF’s regulations in 27 CFR 479.114 – 479.121 for detailed
information on ATF’s exportation requirements.




                                                    71
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 85 of 221




11.6.1 Applying for an export permit on ATF Form 9. Any person desiring to export an NFA
firearm without paying the transfer tax must file with ATF a permit application to export the firearm on
Form 9. Appendix C contains a copy of Form 9. The application requires submission of the following
information:

     (1) Name and address of the foreign consignee;

     (2) Number of firearms covered by the application;

     (3) The intended port of exportation;

     (4) A complete description of each firearm to be exported (an attached list of serial
     numbers/descriptions may be used);

     (5) The name, address, State Department export license number (or date of application if not
     issued), and identification of the special (occupational) tax stamp of the transferor; and

     (6) The application must be supported by a certified copy of a written order or contract of sale or
     other evidence showing that the firearm is to be shipped to a foreign destination. However, a copy
     of a State Department export license on DSP-5 is acceptable in lieu of such certification.

11.6.2 Transfers to another person for export. Where is desired to make a transfer free of tax to
another person who in turn will export the firearm, the transferor must likewise file an application on
Form 9 supported by evidence that the transfer will start the firearm in the course of exportation.
However, where both the transferor and exporter are FFLs/SOTs, the transferor is not required to file a
Form 9 application.

11.6.3 Proof of exportation. Within a six-month period from the date of issuance of the permit on
Form 9, the exporter must provide ATF with the evidence of exportation specified by the regulations in
27 CFR 479.118. Where such evidence is not furnished, the exporter will be assessed the transfer tax on
the firearm.




                                                    72
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 86 of 221




                          CHAPTER 12. RECORDKEEPING
Section 12.1 Maintaining proof of registration. The NFA requires that a person possessing a firearm
registered in the National Firearms Registration and Transfer Record (NFRTR) retain proof of
registration which must be made available to the Attorney General, specifically an ATF agent or
investigator, upon request.184 Proof of registration would be on a Form 1 registering a firearm to its
maker, Form 2 registering a firearm to an importer or manufacturer, or a Form 3, 4, or 5 showing
registration of a firearm to a transferee.

12.1.1 Manner in which registration documents must be kept. NFA regulations require FFLs/SOTs
maintain their registration documents in chronological order at their place of business.185

12.1.2 Recordkeeping where registered firearms are kept on premises other than the registered
owner’s place of business. If the registered firearms are kept at a location other than the place of
business shown on the registrant’s special tax stamp, the forms showing the firearm’s registration must
be annotated to reflect the place where the firearms are kept or stored. ATF has advised in the past that
documents (such as a statement, file card, or office form indicating the current location) may be kept
with the registration records to show such off-premises location. In addition, an FFL/SOT’s notation in
the A & D Records disposition line is also acceptable to show such location if a notice is kept with the
registration document stating “See bound book for storage location.” ATF will clarify this policy in the
near future.

Section 12.2 Verifying the description of firearms on registration documents. It is important to
verify that the information on a registration document accurately describes the registered firearm.
Where firearms were registered prior to the amended NFA in 1968 or during the 1968 amnesty period, it
was not uncommon for these firearms to have been inaccurately described on the registration forms.
Owners of registered firearms should carefully compare each field in the “Description of Firearm”
section on the registration document with their firearm. Of particular importance are the fields recording
the type of firearm, model, and serial number. Concerning the serial number, it is important to ensure
that digits in the number have not been transposed, or, if the serial number contains letters as a prefix or
suffix, that those letters are properly shown as part of the number.

Section 12.3 Correcting an error in the description of a registered firearm. If errors are found in
the description of a firearm in the owner’s registration document, the owner should write a letter to the
Chief, NFA Branch and request the registration record for the firearm be corrected. The letter should
describe the problem and provide the correct information. If the error being reported involves an
incorrect serial number, ATF will require that close-up photographs or a pencil rubbing of the actual
serial number be provided. A copy of the registration document should also be included with the letter
request. Persons requesting a correction to the description of their registered firearm should also retain a
copy of the letter request with their registration document until ATF responds with an acknowledgement
that the registration record has been corrected.



184
      26 U.S.C. 5841(e)
185
      27 CFR 479.131



                                                    73
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 87 of 221




Section 12.4 Custody of NFA firearms by employees of FFLs/SOTs. It is common for employees of
FFLs/SOTs to take firearms registered to the FFLs/SOTs off-premises for display, demonstration, or
other purposes on behalf of their registered owners. This does not result in the “transfer” of
NFAfirearms requiring ATF approval and registration of the firearms to the employees as long as the
firearms are possessed for the employer’s business purposes and not for employee’s personal use.
Similarly, employees taking custody of firearms under these circumstances would not constitute a
“firearms disposition” that is required to be recorded in FFL/SOT’s acquisition and disposition records
(A & D Records). Although not legally required, FFLs/SOTs and their employees should consider
taking the following actions as a matter of good business practice:

       (1) Keep a copy of the NFA registration document with each registered firearm.

       (2) If the firearm is located in an area having State or local registration requirements, keep a copy of
           the State/local registration document with the firearm.

       (3) Where the firearm is taken off-premises for display, demonstration, or other purposes on behalf
           of the registered owner, keep a copy of the NFA and State/local registration documents with the
           firearm.

       (4) Provide an employee having custody of the registered owner’s firearm away from the licensed
           premises with a letter authorizing the employee to possess the firearm on the employer’s behalf.

These actions would help convince law enforcement authorities who encounter the firearm that the
FFL/SOT’s employee is in lawful possession of the firearm and that the firearm is not unlawfully
possessed and subject to seizure.

12.4.1 Who is an “employee” of an FFL/SOT? For purposes of this section, an “employee” is a bona
fide employee of an FFL/SOT on the FFL/SOT’s payroll. An “employee” is not a mere agent of the
FFL/SOT appointed temporarily to take possession of the registered owner’s firearm for a particular
mission. If an agent of an FFL/SOT, rather than a bona fide employee, takes possession of the
FFL/SOT’s registered firearm, a “transfer” occurs subject to registration, tax, and other provisions of the
NFA.

Section 12.5 Firearms acquisition and disposition records. NFA regulations require each
manufacturer, importer, and dealer in NFA firearms to maintain the records of the acquisition and
disposition of firearms required by GCA regulations in 27 CFR Part478, Subpart H.186 The regulations
identify specific formats and required information fields for recording and maintaining these records.
The records must be maintained on the FFL/SOT’s licensed premises.187

12.5.1 Commercial records of firearms received. When a commercial record is held by a licensed
dealer or collector showing the acquisition of a firearm or curio or relic, and the record contains all
acquisition information required to be recorded in the licensee’s A & D Records, the licensee may, for a
period not exceeding 7 days following the date of receipt, delay making the required entry in the A & D

186
      27 CFR 479.131
187
      27 CFR 478.121(a)



                                                        74
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 88 of 221




Records if the commercial record is (1) maintained separate from other commercial documents, and (2)
is readily available for inspection on the licensed premises. When disposition is made of the firearm not
entered into the A & D Records, the licensee must enter all required information in the A & D Records
at the time of the transfer.188

12.5.2 Alternate acquisition and disposition records for low volume dealers. This is a little used but
available alternative for low-volume firearms dealers to maintain records of the acquisition and
disposition of firearms. In lieu of the A&D records discussed in Section 12.5, a licensed dealer
contemplating the disposition of not more than 50 firearms within a succeeding 12-month period,
whether to other FFLs or to nonlicensees, may maintain a record of the acquisition and disposition of
firearms on firearms transaction records, Forms 4473(LV).189 A dealer maintaining records on these
forms, whose firearms dispositions exceed 50 firearms within the 12-month period, must make and
maintain the prescribed A&D Records for each firearm exceeding 50. See the regulations in 27 CFR
478.124a for details on maintaining records on Forms 4473(LV).

12.5.2 Variances in the recordkeeping requirements for the acquisition and disposition of
firearms. ATF may authorize an FFL to maintain alternate records of the acquisition and disposition of
firearms if such records would accurately and readily disclose the required information.190 To use an
alternate method of recordkeeping, an FFL must submit a letter application, in duplicate, to the
appropriate Director of Industry Operations (DIO) and describe the proposed alternate records.
Alternate records may not be employed by the FFL until approval is received from ATF. With the
exception of computerized recordkeeping variance requests presented by FFLs located within one ATF
Field Division, DIOs may be required to forward variance requests to the ATF Firearms Programs
Division for review and approval.


      12.5.2.1 Computerized records. In lieu of the hard-copy, A & D Records required by the
      regulations, the DIO may authorize FFLs to maintain computerized records of their firearms
      acquisitions and dispositions records. DIOs will approve the use of a computerized recordkeeping
      system if:

           (1) The system meets the regulatory requirements for recording the information in 27 CFR
               478.122, 27 CFR 478.123, and/or 27 CFR 478.125.

           (2) The system allows queries by serial number, acquisition date, and name of the
               manufacturer. Commonly recognized trade names may be used when denoting the
               manufacturer or importer.

           (3) The system has an acceptable daily backup for all databases.

           (4) The system must provide periodic printouts of all records at least semiannually, upon
               request of an ATF officer, when the database is purged, and when the license is

188
    27 CFR 478.125(g)
189
    27 CFR 478.124a
190
    27 CFR 478.125(h)



                                                    75
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 89 of 221




               terminated. The printouts must be limited to the information required by 27 CFR 478.122,
               27 CFR 478.123, and/or 27 CFR 478.125 only. The printouts must be retained until the
               next required printout is prepared

           (5) The computer printouts contain firearms in inventory, as well as all firearms transferred
               during the period covered, sequentially by date of acquisition.

           (6) The system must record both the manufacturer and the importer of foreign made firearms.

           (7) (7) Printouts may include antique firearms, but cannot include other non-firearm
               merchandise. However, firearms not subject to GCA requirements must be identified as
               “ANT” in the “firearm type” column.

           (8) The name and address (if nonlicensee) or the name and FFL number (if licensee) of both
               the supplier/consignor and the purchaser/transferee must be included in the computer data.
               The name and ATF Form transaction number may be used in lieu of the address for
               recording the transfer of a firearm to a nonlicensee if the Forms 4473 are filed
               numerically.

           (9) The system cannot rely upon invoices or other paper/manual systems to provide any of the
               required information.

           (10) Any changes in an approved system must be reported to the DIO in writing with a copy
               of the original variance approval attached, for evaluation and consideration prior to
               implementation.

           (11) All acquisition and disposition records must remain at the licensed premises.

Section 12.6 Forms 4473. A licensed firearms importer, manufacturer, or dealer may not sell or
dispose of a firearm to a nonlicensee unless the transaction is recorded on ATF Form 4473.191 See
Section 12.6.2 for firearms transfers occurring as a result of the return of a repaired or replacement
firearm.

12.6.1 Firearms acquired from an FFL by an organization. An FFL who sells or otherwise disposes
of a firearm to a nonlicensee who is other an individual, that is, a corporation, partnership, or
association, must obtain a Form 4473 from the individual acquiring the firearm on behalf of the
organization.192 The individual must attach a written statement to the form, executed under the penalties
of perjury, stating that the firearm is being acquired for the use of his/her organization and the name and
address of the organization. The FFL must also initiate a background check of the individual under the
Brady Law.193



191
    27 CFR 478.124(a)
192
    27 CFR 478.124(g)
193
    Q&A P60, ATF Pub. 5300.4, Sept. 2005, p. 195



                                                    76
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 90 of 221




12.6.2 Return of firearms delivered to an FFL for repair or customizing. A Form 4473 is not
required to record the disposition of a firearm delivered to an FFL for the sole purpose of repair or
customizing when the firearm or a replacement firearm is returned to the person from whom it was
received.194 See Section 9.5.1 suggesting the use of Forms 5 to document the delivery of a firearm to an
FFL for repair (or customizing) and the return of the firearm. The use of an ATF-approved Form 5 for
these transactions is beneficial to the registered owner of the firearm and to the FFL having the firearm
for repair or customizing. If the registered owner is inspected by ATF while the gun is away for repair
or customizing, an ATF-approved Form 5 will satisfy the inspector that the absence of the gun from
inventory is lawful and not due to a loss or unlawful transfer. If the FFL having the gun for repair or
customizing has an approved Form 5 for receipt of the gun, the FFL can establish to an ATF inspector’s
satisfaction that the gun is lawfully possessed.

12.6.3 Maintaining Forms 4473. FFLs must retain in alphabetical (by name of purchaser),
chronological (by date of disposition), or numerical (by transaction serial number) order, each Form
4473 obtained in the course of transferring firearms.195 Forms 4473 obtained whereby the sale, delivery
or transfer of the firearm did not take place must be separately retained in similar alphabetical,
numerical, or chronological fashion.196

Section 12.7 Record retention period. The regulations provided under the NFA, specifically 27 CFR
479.131, provide that the retention periods for required records shall be in conformity with the
requirements specified under Part 478. As provided by Part 478:

      (1) Records of firearms transactions maintained by licensed importers and licensed manufacturers
          must maintain permanent records of the importation, manufacture, or other acquisition of
          firearms.197

      (2) Licensed importer’s and manufacturer’s records of sales or other disposition of firearms over
          the age of 20 years may be discarded.198

      (3) The A & D Records prepared by licensed dealers and licensed collectors over 20 years of age
          may be discarded.

      (4) All FFLs shall retain each Form 4473 and 4473(LV) for a period not less than 20 years from
          the date of sale or disposition of the firearms. Forms 4473 obtained by FFLs where the NICS
          check was initiated, but the sale, delivery, or transfer of the firearm was not completed must be
          retained for a period of not less than 5 years.199




194
    27 CFR 478.124(a)
195
    27 CFR 478.124(b)
196
    27 CFR 478.129(b)
197
    27 CFR 478.129(d)
198
    27 CFR 478.129(a); 478.129(d)
199
    27 CFR 478.129(b)



                                                     77
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 91 of 221




        (5) Licensees are also required to retain the ATF Form 3310.4, Multiple Sales or Other Disposition
            of Pistols and Revolvers, as well as ATF Form 3310.11, Federal Firearms Licensee Theft/Loss
            Report, for a period of not less than 5 years.200

        (6) Retention of the records relating to transactions in semi-automatic assault weapons must be
            retained for a period not less 5 years




200
      27 CFR 478.129(c)



                                                      78
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 92 of 221




      CHAPTER 13. REQUIRED REPORTS AND NOTIFICATIONS TO ATF
Section 13.1 Change of business address.

13.1.1 GCA requirements. Technically, a change in an FFL’s/SOT’s business address does not trigger
an ATF “notification” or “reporting” requirement under the GCA. Rather, it requires the FFL to apply
for and receive an amended license before business may be resumed at the new business location. GCA
regulations require that an application for an amended license, ATF Form 5300.38, be filed not less than
30 days prior to the change with the Chief, Federal Firearms Licensing Center (FFLC).201 The
application must be accompanied by the FFL’s original license. The FFLC may also require the
applicant to submit an original license application on ATF Form 7, or may issue an amended license if
the applicant is determined to be qualified to do business at the new location. The amended license is
valid for the remainder of the term of the original license.

        13.1.1.1 Application for amended license. Moving a licensed business to a new location
        requires careful planning. In completing the application for an amended license, the FFL will be
        asked if there are any restrictions, covenants, or zoning ordinances prohibiting the conduct of
        business at the new premises. The FFL must also attach to the application copies of any State
        license or permit required to conduct the business, as well as evidence of payment of any
        required State or local business tax. The FFL must also certify that notification has been given to
        the chief law enforcement officer (the sheriff, chief of police, or equivalent officer) at the new
        location that the FFL intends to file the application. If ATF determines that the firearms business
        may not be lawfully conducted at the new location, the application will be denied.

13.1.2 NFA requirements. If the FFL is qualified to do business in NFA firearms, the FFL may not
lawfully conduct business in NFA firearms at the new location without the approval of the Chief, NFA
Branch.202 The regulations require the FFL/SOT to file Form 5630.7 with ATF, bearing the notation
“Removal Registry” and showing the new address to be used. The FFL/SOT must also send the current
special tax stamp to ATF, as well as a letter application requesting the amendment of the registration.
Upon approval, the NFA Branch will return the special tax stamp, amended to show the new business
location.

Section 13.2 Change in trade name

13.2.1 GCA requirements. GCA regulations provide that an FFL is not required to obtain a new
license by reason of a mere change in trade name, provided the license is sent for endorsement of the
change to the Chief, Federal Firearms Licensing Center within 30 days from the date the business starts
using the new name.203

13.2.2 NFA requirements. An FFL/SOT may not continue business in these types of firearms under a
new trade name without the approval of the Chief, NFA Branch.204 To obtain approval, the regulations

201
    27 CFR 478.52
202
    27 CFR 479.46
203
    27 CFR 478.53
204
    27 CFR 479.47



                                                    79
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 93 of 221




require the FFL/SOT to file ATF Form 5630.7 with ATF, bearing the notation “Amended” and showing
the new trade name intended to be used. The FFL/SOT must also send the current NFA special tax
stamp to ATF, as well as a letter application requesting amendment of the registration as a special
(occupational) taxpayer. Upon approval, the NFA Branch will return the amended special tax stamp
showing the new trade name.

Section 13.3 Change in control. A “change in control” is defined in GCA regulations as a change in
the actual or legal control of a licensed corporation or association, directly or indirectly, whether by
reason of a change in stock ownership, by operation of law, or in any other manner.205 The regulations
require the FFL to give written notification of the change, executed under the penalties of perjury, to the
Chief, Federal Firearms Licensing Center, within 30 days of the change. Upon expiration of the license,
the regulations require the FFL to file an application for an original license on ATF Form 7. Here are
some examples of a “change in control:”

      (1) In the case of a licensed corporation, an individual’s acquisition of 51% of the stock of the
      corporation.

      (2) Corporation A, an FFL, is acquired by Corporation B. That is, Corporation B purchased 100%
      of the stock of Corporation A. Corporation A continues to exist as a distinct legal entity after the
      acquisition and may continue to engage in its licensed firearms business.

      (3) The entire board of directors or slate of officers of a corporate FFL changes.

13.3.1 Changes in an FFL’s “responsible persons.” For a business entity such as a corporation,
association, or partnership to qualify for a GCA license, it must not have any person responsible for the
management or policies of the firearms business under Federal disabilities, for example, felons.206 Thus,
the entity must list its “responsible persons” on the license application and provide ATF with the
fingerprints and photographs of such responsible persons. ATF will conduct a background check of
these persons prior to issuing a license. Although a change in responsible persons may not result in a
“change in control” for the licensed entity, it is advisable that the FFL notify the Chief, Federal Firearms
Licensing Center (FFLC) in writing of such a change and provide the FFLC with same identifying
information as required for other responsible persons on the ATF Form 7, as well as the new responsible
person’s photograph and fingerprints.

13.3.2 A “change in control” is distinguishable from the sale or transfer of a firearms business to
another person or entity. Where an FFL sells or transfers the firearms business to a different person or
entity, the FFL’s license is not transferable to the new person or entity.207 For example, if Corporation
A purchases the assets of an FFL, Corporation B, and Corporation A intends to operate the new firearms
business, Corporation A may not lawfully operate the business on Corporation B’s license. Rather,
Corporation A must apply for and receive its own GCA license to lawfully carry on the business. The



205
    27 CFR 478.54
206
    18 U.S.C 923(d)(1)(B); 27 CFR 478.47
207
    27 CFR 478.51



                                                     80
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 94 of 221




NFA would also require Corporation A to pay the NFA special tax by filing ATF Form 5630.7, Special
Tax Registration and Return.208

Section 13.4 Reporting firearms transaction information. Each licensee must, when required by
letter issued by the ATF, submit on ATF Form 4483, Report of Firearms Transactions, for the periods
and times specified in the letter, all record information called for by the letter.209 This includes the
requirement for firearms manufacturers to annually report their firearms production on ATF Form
5300.11. Even if there has been no production, the annual report must be filed. See the instructions on
the form for more specific information on the reporting requirement. Should a manufacturer’s
production fall within the following categories, the report would reflect “o” (zero) for firearms
produced:

      (1) Firearms produced solely for the official use of the Armed Forces of the United States.

      (2) Firearms disposed of to another licensed firearms manufacturer for the purpose of final
      finishing and assembly

      (3) Destructive devices as defined in 18 U.S.C. 921(a)(4) and 26 U.S.C. 5845(f).

      (4) Antique firearms as defined in 18 U.S.C. 921(a)(16).

      (5) Firearms incorporating frames or receivers of foreign manufacture.

      (7) Firearms remanufactured or customized and previously in the possession of non-FFLs.


Section 13.5 Reporting thefts or losses of firearms

13.5.1 GCA requirements. Each FFL must report the theft or loss of a firearm from the FFL’s
inventory (including any firearm that has been transferred from the inventory to the FFL’s personal
collection and held as a personal firearm for at least 1 year), or from the collection of a licensed
collector, within 48 hours after the theft or loss is discovered.210 Reports must be made by telephoning
ATF at 1-888-930-9275 (nationwide toll free number) and by preparing ATF Form 3310.11, Federal
Firearms Licensee Theft/Loss Report, in accordance with the instructions on the form. The original of
the report must be forwarded to the ATF National Tracing Center at the address specified on the form,
and a copy must be retained by the FFL in the FFL’s permanent records for a period not less than 5
years.211 Theft or loss of any firearm must also be reported to appropriate local authorities.

13.5.2 NFA requirements. When any registered firearm is stolen or lost, the person losing possession
must, immediately upon discovery of the theft or loss, make a written report to ATF, specifically the
NFA Branch, showing the following: (1) name and address of the person in whose name the firearm is

208
    27 CFR 479.31
209
    18 U.S.C 923(g)(5)(A); 27 CFR 478.126
210
    18 U.S.C. 923(g)(6); 27 CFR 478.39a
211
    27 CFR 478.129(c)



                                                    81
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 95 of 221




registered; (2) kind of firearm; (3) serial number; (4) model; (5) caliber; (6) manufacturer; (7) date and
place of theft or loss; and (8) a complete statement of the facts and circumstances surrounding the theft
or loss.212

Section 13.6 Reporting theft or loss of NFA registration documents. When any Form 1, 2, 3, 4, 5,
6A, or 10 evidencing possession of a firearm is stolen, lost, or destroyed, the person losing possession
must immediately upon discovery of the theft, loss, or destruction report the matter in writing to ATF,
specifically the NFA Branch.213 The report must show the circumstances of the theft, loss, or
destruction and include all known facts which may serve to identify the document. Upon receipt of the
report, ATF may conduct an investigation and issue a duplicate document.

Section 13.7 Reporting information in response to ATF trace requests. The Gun Control Act of
1968 (GCA) requires an FFL to respond immediately, and in no event later than 24 hours after the
receipt of, to a request by an ATF officer at the National Tracing Center (NTC) for information
contained in the FFL’s required GCA records for determining the disposition of one or more firearms in
the course of a bona fide criminal investigation. (See 18 U.S.C. 923(g)(7) and 27 CFR 478.25a). The
requested information must be provided orally to the ATF officer within the 24-hour period.
Verification of the identity and employment of NTC personnel requesting this information may be
established by telephoning the toll-free number 1-800-788-7133 or using the toll-free FAX number 1-
800-578-7223.

Section 13.8. Requesting permission to transport certain firearms in interstate or foreign
commerce. A person, other than an FFL/SOT, may not lawfully transport in interstate or foreign
commerce any destructive device, machinegun, short-barreled shotgun, or short-barreled rifle, without
prior written approval of ATF, specifically the NFA Branch.214 For definitions of these firearms and
devices, refer to 27 CFR 478.11. Licensed collectors are not required to obtain such approval if the
firearms and devices being transported are “curio or relic” firearms under the GCA. Approval for the
transportation may be obtained by (1) a written request or (2) an approved application filed with ATF on
Form 5320.20.

13.8.1 A written (letter) request. A written (letter) request must contain:

        (1) A complete description and identification of the device or firearm to be transported;

        (2) A statement whether the transportation involves a transfer of title;

        (3) The need for such transportation;

        (4) The approximate date the transportation is to take place;

        (5) The present location of the device or firearm and the place to which it is being transported.


212
    27 CFR 479.141
213
    27 CFR 479.37, 479.142
214
    18 U.S.C. 922(a)(4); 27 CFR 478.28



                                                    82
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 96 of 221




       (6) The mode of transportation to be used (including, if by common or contract carrier, the name
       and address of the carrier); and

       (7) Evidence that the transportation or possession of the device or firearm is not inconsistent
       with the laws at the place of destination.

13.8.2 Form 5320.20. As stated above, transportation of these firearms and devices may also be
approved by completing and filing this form and obtaining ATF approval of the form.

13.8.3 One-year approval. If a person will be transporting his/her firearm(s) to the same location on a
continual basis, ATF will approve a transportation request for up to 1 year. Example: the person lives in
State A, has a farm in State B (State B allows possession of the particular firearm), and wants to take the
firearm to the farm throughout the year. The person may request permission for a 1-year period to
transport the firearm interstate to the farm. Any other interstate transportation would still require a
separate request and approval. Second example: the person lives in State A and wants to transport
his/her firearm to a site in State B where competitions and shoots occur several times a year (State B
allows possession of the particular firearm). The person may request permission for a 1-year period to
transport the firearm interstate to the site for competitions and shoots. Any other interstate
transportation would still require a separate request and approval.




                                                    83
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 97 of 221




                         CHAPTER 14. GOING OUT OF BUSINESS
Section 14.1 Disposition of GCA records.

14.1.1 “Records” for purposes of this section. Reference to the term “records” in this chapter refers
to the acquisition and disposition records required by GCA and NFA regulations, Forms 4473, Forms
3310.4 (Report of Multiple Sale or Other Disposition of Pistols and Revolvers), ATF Forms 3310.11
(Federal Firearms Licensee Theft/Loss Report), records of transactions in semiautomatic assault
weapons, records of importation (ATF Forms 6 and 6A), and law enforcement certification letters. If the
licensee was granted a variance to use a computerized recordkeeping system, this term also refers to the
required printout of the all A & D records, as required by the variance approval.215 As required by the
regulations, these records must be surrendered to the ATF Out-of-Business Records Center (OBRC) or
transferred to any successor of the firearms business within 30 days of the discontinuance of such
business.216 [Handwritten changes add cite “27 C.F.R. § 478.129” but may just be the above referenced
forms]

14.1.2 Transfer of the firearms business to a new owner. In the event that the firearms business is
transferred to a new owner (i.e. successor), the FFL going out of business may dispose of the records in
one of two ways: (1) close all open A & D Record disposition entries by recording the date of transfer,
as well as the name and FFL of the succeeding licensee (or record that the firearm was transferred to the
discontinued FFL’s personal inventory), underline the final entry in each bound book, and deliver all
records to the business successor; or (2) deliver the records to the ATF Out-of-Business Records Center,
244 Needy Road, Martinsburg, West Virginia 25405, or to any ATF office in the division in which the
business was located. A successor licensee, who receives the records from the original licensee, may
choose to forward the records to the ATF Out-of-Business Records Center.217

14.1.3 Discontinuance of the business. If the firearms business is discontinued and there is no
successor, within 30 days of business’ discontinuance, the FFL must ship the records to the ATF Out-of-
Business Records Center or to any office in the ATF division in which the business was located. If the
FFL was granted a variance to use a computerized recordkeeping system, the FFL must provide a
complete printout of the acquisition and disposition records as stipulated in the variance approval.218

Section 14.2 Disposition of NFA firearms (other than “post-‘86 machineguns”).

14.2.1 Sole proprietors. FFLs licensed as sole proprietors, who have been qualified to deal in NFA
firearms and who go out of the NFA business, may lawfully retain their inventory of these firearms,
including imported NFA “sales samples”, in their individual capacity. No NFA transfer occurs that
would require an ATF-approved transfer because the firearms are still possessed by the same person to
whom they were previously transferred and registered. However, any firearm registered to the
individual as a “sales sample” would continue to bear the “sales sample” restriction on any subsequent
transfer, unless the firearm is being transferred to a government agency. Thus, the transfer of a “sales

215
    ATF P 5300.4 (09/05), Question C-7, Page 180
216
    18 U.S.C. 923(g)(4); 27 CFR 478.127
217
    Ibid.
218
    Ibid.



                                                   84
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 98 of 221




sample” to other than a government agency will only be approved if the transferee is an FFL/SOT
qualified to receive such samples.219 Since the registered owner of the firearm is no longer an FFL/SOT,
the owner’s subsequent transfer of the firearm to other than a government agency would be subject to
transfer tax and require approval of an ATF Form 4. NOTE: If an NFA firearm registered to a sole
proprietor as a “sale sample” becomes part of the person’s estate upon his/her death, the firearm may
not be registered to a beneficiary of the estate unless the beneficiary is qualified to deal in NFA sales
samples.

14.2.2 Corporations, partnerships, and associations. FFLs licensed as corporations, partnerships, or
associations, who have been qualified to deal in NFA firearms and who go out of the NFA business,
may lawfully retain their inventory of these firearms, including imported NFA “sales samples,” as long
as the entity does not dissolve but continues to exist under State law. No NFA transfer occurs that
would require an ATF-approved transfer because the firearms are still possessed by the same entity to
which they were previously transferred and registered. However, any firearm registered to the entity as
a “sales sample” would continue to bear the “sales sample” restriction on any subsequent transfer, unless
the firearm is being transferred to a government agency. Thus, the transfer of a “sales sample” to other
than a government agency will only be approved if the transferee is an FFL/SOT qualified such
samples.220

        14.2.2.1 Effect of dissolution of a corporation, partnership, or association. If an FFL
        licensed as a corporation, partnership, or association goes out of business and dissolves (ceases
        to exist under State law), the firm’s NFA firearms will be considered to have been “transferred”
        to whomever takes custody of the firearms and possesses them after dissolution. To be lawful,
        such transfers must be approved in advance by ATF on ATF Forms 4 and are subject to NFA
        transfer tax. However, ATF will not approve the transfer of an NFA “sales sample” unless the
        transfer is to a government agency or to an FFL/SOT qualified to receive such samples.221

14.2.3 Avoiding NFA transfer tax. An FFL/SOT going out of business and contemplating the transfer
of an inventory of NFA firearms or NFA “sales samples” should be mindful of the tax consequences of
such transfers. If the FFL/SOT wishes to transfer the firearms to another such person or entity, the
transfers may be made on approved ATF Forms 3 transfer tax free if both the transferor and transferee
are licensed under the GCA and hold NFA special tax stamps. Thus, a person or entity going out of
business who allows his/her FFL or special tax stamp to expire before the transfers would be subject to
the transfer tax on each firearm transferred and the transfers would have to be made on ATF-approved
Forms 4.222

Section 14.3 Disposition of “post-86 machineguns.” Section 479.105(f) requires the FFL/SOT going
out of business to transfer machinegun(s) manufactured after May 19, 1986 to a Federal, State or local
government entity, qualified manufacturer, qualified importer, or, subject to the provisions of
479.105(d), to a qualified dealer. The transfers must be completed prior to the FFL/SOT going out of
business. The transfer to a government entity would be on Form 5 and the transfer to a qualified

219
    Item 10g, ATF Pub. 5300.4 (9/05), Federal Firearms Regulations Reference Guide, p. 164
220
    Ibid.
221
    Ibid.
222
    26 U.S.C. 5852(d)



                                                           85
               Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 99 of 221




manufacturer, importer, or dealer would be on Form 3. The transfer of a machinegun manufactured
after May 19, 1986 to a qualified manufacturer or qualified importer can be done without the ‘law
enforcement letters of interest’ when the possessing FFL/SOT is going out of business. That fact that
the transferring FFL is discontinuing business must be documented with the submission of the transfer
applications. Transfer of a machinegun manufactured after May 19, 1986 from an FFL/SOT going out
of business to a qualified dealer requires compliance with section 479.105(d).

The FFL/SOT going out of business may also choose to destroy the machinegun(s), transfer them to
State or local government agencies, or abandon them to ATF or State or local government agencies. If
the firearms will be destroyed, ATF’s Firearms Technology Branch can be contacted for procedures to
properly destroy a machinegun. Once the destruction has been accomplished, notify the NFA Branch of
the destruction in writing, including a description of the machinegun(s) and the means of destruction.
For abandonment to ATF, contact the local ATF office. 223




223
      27 CFR 478.36, 479.105; Item 10g, ATF Pub. 5300.4 (Sept. 2005), p. 164



                                                             86
            Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 100 of 221




                        CHAPTER 15. PENALTIES AND SANCTIONS
Section 15.1 NFA.

15.1.1 Criminal. The acts prohibited by the NFA and prosecutable as Federal offenses are listed in 26
U.S.C. 5861(a) through (l). As provided by 26 U.S.C. 5871, any person who commits an offense shall,
upon conviction, be sentenced to imprisonment for not more than 10 years or fined. Although the fine
specified in the statute is an amount not exceeding $10,000, an amendment to Federal law provides for a
fine of not more than $250,000 in the case of an individual or $500,000 in the case of an organization.224

15.1.2 Forfeiture. Any firearm involved in any violation of the NFA is subject to seizure and
forfeiture.225

15.1.3 Assessment of NFA tax. ATF may assess tax liabilities under the NFA, including penalties and
interest, as provided by the Internal Revenue Code.226

Section 15.2 GCA.

15.2.1 Criminal. The criminal penalties for violations of the GCA are provided for in 18 U.S.C. § 924.
The criminal penalties in the GCA include both felonies and misdemeanors. For misdemeanors, the
fines would be not more than $100,000 for individuals or $200,000 in the case of organizations. The
criminal provisions of the NFA are found in 26 U.S.C. § 5871. As in the case of NFA offenses, fines for
violation of the felony provisions would be not more than $250,000 in the case of an individual or
$500,000 in the case of an organization.

15.2.2 Forfeiture. The GCA also provides for the forfeiture of firearms and ammunition involved in
certain violations of the GCA and other violations of the criminal laws of the United States in 18 U.S.C.
924(d).

15.2.3 License denial or revocation. ATF may issue a notice of denial of an application for a Federal
firearms license where it determines that the applicant fails to meet the licensing requirements of 18
U.S.C. 923(d).227 It may also issue a notice of revocation of a license when it determines that an FFL
has willfully violated the GCA or its implementing regulations.228 For the applicable procedures, see
ATF’s regulations in
27 CFR Part 478, Subpart E. Note that the courts have held that a person’s conduct was “willful” where
the evidence showed that the FFL knew of his legal obligation and disregarded or was plainly indifferent
to that obligation.229




224
    18 U.S.C. 3571(b) and (c)
225
    26 U.S.C. 5872
226
    27 CFR 479.191
227
    27 CFR 478.47, 478.71
228
    18 U.S.C. 923(e); 27 CFR 478.73
229
    Bryan V. United States, 524 U.S. 184 (1998) [note: this is criminal case, not civil license revocation.]



                                                               87
              Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 101 of 221




Section 15.3 AECA

15.3.1 Criminal. Any person who (1) imports articles on the U.S. Munitions Import List without a
permit, (2) engages in the business of importing articles on the List without registering as required, or
(3) otherwise violates any provision of the regulations in 27 CFR Part 447 shall, upon conviction, be
fined not more than $1,000,000 or imprisoned for not more than 10 years, or both.230 The same
penalties apply to a person who willfully, in a registration or permit application, makes a false statement
of a material fact or fails to state a material fact.

15.3.2 Forfeiture. Whoever knowingly imports into the United States contrary to law any article on the
U.S. Munitions Import List, or receives, conceals, buys, sells, or in any manner facilitates its
transportation, concealment, or sale after importation, knowing the same to have been imported contrary
to law, shall be fined not more than $10,000 or imprisoned not more than 5 years, or both; and the
merchandise so imported or the value thereof shall be forfeited to the United States.231




230
      22 U.S.C. 2778(c)
231
      27 CFR 447.63



                                                    88
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 102 of 221




                                             APPENDIX A

                                  NFA, 26 U.S.C. Chapter 53
                                   THE NATIONAL FIREARMS ACT
         TITLE 26, UNITED STATES CODE, CHAPTER 53 INTERNAL REVENUE CODE

Editor's Note:

The National Firearms Act (NFA) is part of the Internal Revenue Code of 1986. The Internal Revenue
Code, with the exception of the NF A, is administered and enforced by the Secretary of the Treasury.
When ATF transferred to the Department of Justice under the Homeland Security Act of 2002, all its
authorities, including the authority to administer and enforce the NFA, were transferred to the Attorney
General In order to keep all the references throughout the Internal Revenue Code consistent, references
to the Secretary of the Treasury in the NFA were left unchanged by the Homeland Security Act.
However, section 7801(a)(2), Title 26, V.S.C., provides that references to the term "Secretary" or
"Secretary of the Treasury" in the NFA shall mean the Attorney General.

CHAPTER 53 - MACHINE GUNS, DESTRUCTIVE DEVICES, AND CERTAIN OTHER
FIREARMS

Subchapter A - Taxes

Part I - Special (occupational) taxes.

§ 5801 Imposition of tax.

§ 5802 Registration of importers, manufacturers, and dealers.

Part II - Tax on transferring firearms.

§ 5811 Transfer tax.

§ 5812 Transfers.

Part III - Tax on making firearms.


§ 5821 Making tax.

§ 5822 Making.

Subchapter B - General Provisions and Exemptions

Part I - General Provisions.



                                                   89
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 103 of 221




§ 5841 Registration of firearms.

§ 5842 Identification of firearms.

§ 5843 Records and returns.

§ 5844 Importation.

§ 5845 Definitions.

§ 5846 Other laws applicable.

§ 5847 Effect on other laws..

§ 5848 Restrictive use of information.

§ 5849 Citation of chapter.

Part II - Exemptions.

§ 5851 Special (occupational) taxes.

§ 5852 General transfer and making tax exemption.

§ 5853 Transfer and making tax exemption available to certain governmental entities.

§ 5854 Exportation of firearms exempt from transfer tax.

Subchapter C - Prohibited Acts

§ 5861 Prohibited acts.

Subchapter D- Penalties and Forfeitures

§ 5871 Penalties.

§5872 Forfeitures.

SUBCHAPTER A - TAXES

Part I - Special Occupational Taxes

§ 5801 Imposition of tax.

  (a) General rule. On first engaging in business and thereafter on or before July 1 of each year, every
importer, manufacturer, and dealer in firearms shall pay a special (occupational) tax for each place of


                                                    90
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 104 of 221




business at the following rates:

  (1) Importers and manufacturers: $1,000 a year or fraction thereof.

  (2) Dealers: $500 a year or fraction thereof.

   (b) Reduced rates of tax for small importers and manufacturers.

  (1) In general. Paragraph (1) of subsection (a) shall be applied by substituting "$500" for "$1,000"
with respect to any taxpayer the gross receipts of which (for the most recent taxable year ending before
the 1st day of the taxable period to which the tax imposed by subsection (a) relates) are less than
$500,000.

  (2) Controlled group rules. All persons treated as 1 taxpayer under section 5061 (e)(3) shall be treated
as 1 taxpayer for purposes of paragraph (1).

  (3) Certain rules to apply. For purposes of paragraph (1), rules similar to the rules of subparagraphs
(B) and (C) of section 448(c)(3) shall apply.

§ 5802 Registration of importers, manufacturers, and dealers.

  On first engaging in business and thereafter on or before the first day of July of each year, each
importer, manufacturer, and dealer in firearms shall register with the Secretary in each internal revenue
district in which such business is to be carried on, his name, including any trade name, and the address
of each location in the district where he will conduct such business. An individual required to register
under this section shall include a photograph and fingerprints of the individual with the initial
application. Where there is a change during the taxable year in the location of, or the trade name used in,
such business, the importer, manufacturer, or dealer shall file an application with the Secretary to amend
his registration. Firearms operations of an importer, manufacturer, or dealer may not be commenced at
the new location or under a new trade name prior to approval of the application by the Secretary.

Part II - Tax on Transferring Firearms.
§ 5811 Transfer tax.
  (a) Rate. There shall be levied, collected, and paid on firearms transferred a tax at the rate of $200 for
each firearm transferred, except, the transfer tax on any firearm classified as any other weapon under
section 5845(e) shall be at the rate of $5 for each such firearm transferred.

(b) By whom paid. The tax imposed by subsection (a) of this section shall be paid by the transferor.

   (c) Payment. The tax imposed by subsection (a) of this section shall be payable by the appropriate
stamps prescribed for payment by the Secretary.

§ 5812 Transfers.

  (a) Application. A firearm shall not be transferred unless (1) the transferor of the firearm has filed



                                                     91
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 105 of 221




with the Secretary a written application, in duplicate, for the transfer and registration of the firearm to
the transferee on the application form prescribed by the Secretary; (2) any tax payable on the transfer is
paid as evidenced by the proper stamp affixed to the original application form; (3) the transferee is
identified in the application form in such manner as the Secretary may by regulations prescribe, except
that, if such person is an individual, the identification must include his fingerprints and his photograph;
(4) the transferor of the firearm is identified in the application form in such manner as the Secretary may
by regulations prescribe; (5) the firearm is identified in the application form in such manner as the
Secretary may by regulations prescribe; and (6) the application form shows that the Secretary has
approved the transfer and the registration of the firearm to the transferee. Applications shall be denied if
the transfer, receipt, or possession of the firearm would place the transferee in violation of law.

  (b) Transfer of possession. The transferee of a firearm shall not take possession of the firearm unless
the Secretary has approved the transfer and registration of the firearm to the transferee as required by
subsection (a) of this section.

Part 111- Tax on Making Firearms.

§ 5821 Making tax.

  (a) Rate. There shall be levied, collected, and paid upon the making of a firearm a tax at the rate of
$200 for each firearm made.

  (b) By whom paid. The tax imposed by subsection (a) of this section shall be paid by the person
making the firearm.

  (c) Payment. The tax imposed by subsection (a) of this section shall be payable by the stamp
prescribed for payment by the Secretary.

§ 5822 Making.

No person shall make a firearm unless

he has (a) filed with the Secretary a written application, in duplicate, to make and register the firearm on
the form prescribed by the Secretary; (b) paid any tax payable on the making and such payment is
evidenced by the proper stamp affixed to the original application form; (c) identified the firearm to be
made in the application form in such manner as the Secretary may by regulations prescribe; (d)
identified himself in the application form in such manner as the Secretary may by regulations prescribe,
except that, if such person is an individual, the identification must include his fingerprints and his
photograph; and (e) obtained the approval of the Secretary to make and register the firearm and the
application form shows such approval. Applications shall be denied if the making or possession of the
firearm would place the person making the firearm in violation of law.




                                                     92
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 106 of 221




SUBCHAPTER B GENERAL PROVISIONS AND EXEMPTIONS

Part I - General Provisions.

§ 5841 Registration of firearms.

  (a) Central registry. The Secretary shall maintain a central registry of all firearms in the United States
which are not in the possession or under the control of the United States. This registry shall be known as
the National Firearms Registration and Transfer Record. The registry shall include

(1) identification of the firearm;

(2) date of registration; and

(3) identification and address of person entitled to possession of the firearm.

   (b) By whom registered. Each manufacturer, importer, and maker shall register each firearm he
manufactures, imports, or makes. Each firearm transferred shall be registered to the transferee by the
transferor.

   (c) How registered. Each manufacturer shall notify the Secretary of the manufacture of a firearm in
such manner as may by regulations be prescribed and such notification shall effect the registration of the
firearm required by this section. Each importer, maker, and transferor of a firearm shall, prior to
importing, making, or transferring a firearm, obtain authorization in such manner as required by this
chapter or regulations issued thereunder to import, make, or transfer the firearm, and such authorization
shall effect the registration of the firearm required by this section.

   (d) Firearms registered on effective date of this act. A person shown as possessing a firearm by the
records maintained by the Secretary pursuant to the National Firearms Act in force on the day
immediately prior to the effective date of the National Firearms Act of 1968 shall be considered to have
registered under this section the firearms in his possession which are disclosed by that record as being in
his possession.

   (e) Proof of registration. A person possessing a firearm registered as required by this section shall
retain proof of registration which shall be made available to the Secretary upon request.

§ 5842 Identification of firearms.

  (a) Identification of firearms other than destructive devices. Each manufacturer and importer and
anyone making a firearm shall identify each firearm, other than a destructive device, manufactured,
imported, or made by a serial number which may not be readily removed, obliterated, or altered, the
name of the manufacturer, importer, or maker, and such other identification as the Secretary may by
regulations prescribe.

  (b) Firearms without serial number. Any person who possesses a firearm, other than a destructive
device, which does not bear the serial number and other information required by subsection (a) of this



                                                     93
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 107 of 221




section shall identify the firearm with a serial number assigned by the Secretary and any other
information the Secretary may by regulations prescribe.

  (c) Identification of destructive device. Any firearm classified as a destructive device shall be
identified in such manner as the Secretary may by regulations prescribe.

§ 5843 Records and returns.

  Importers, manufacturers, and dealers shall keep such records of, and render such returns in relation
to, the importation, manufacture, making, receipt, and sale, or other disposition, of firearms as the
Secretary may by regulations prescribe.

§ 5844 Importation.

  No firearm shall be imported or brought into the United States or any territory under its control or
jurisdiction unless the importer establishes, under regulations as may be prescribed by the Secretary, that
the firearm to be imported or brought in is

  (1) being imported or brought in for the use of the United States or any department, independent
establishment, or agency thereof or any State or possession or any political subdivision thereof; or

  (2) being imported or brought in for scientific or research purposes; or

  (3) being imported or brought in solely for testing or use as a model by a registered manufacturer or
solely for use as a sample by a registered importer or registered dealer;

except that, the Secretary may permit the conditional importation or bringing in of a firearm for
examination and testing in connection with classifying the firearm.

§ 5845 Definitions.

For the purpose of this chapter-
   (a) Firearm. The term 'firearm' means (1) a shotgun having a barrel or barrels of less than 18 inches in
length; (2) a weapon made from a shotgun if such weapon as modified has an overall length of less than
26 inches or a barrel or barrels of less than 18 inches in length; (3) a rifle having a barrel or barrels of
less than 16 inches in length; (4) a weapon made from a rifle if such weapon as modified has an overall
length of less than 26 inches or a barrel or barrels of less than 16 inches in length; (5) any other weapon,
as defined in subsection (e); (6) a machinegun; (7) any silencer (as defined in section 921 of title 18,
United States Code); and (8) a destructive device. The term 'firearm' shall not include an antique firearm
or any device (other than a machinegun or destructive device) which, although designed as a weapon,
the Secretary finds by reason of the date of its manufacture, value, design, and other characteristics is
primarily a collector's item and is not likely to be used as a weapon.


  (b) Machinegun. The term 'machinegun' means any weapon which shoots, is designed to shoot, or can
be readily restored to shoot, automatically more than one shot, without manual reloading, by a single


                                                     94
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 108 of 221




function of the trigger. The term shall also include the frame or receiver of any such weapon, any part
designed and intended solely and exclusively, or combination of parts designed and intended, for use in
converting a weapon into a machinegun, and any combination of parts from which a machinegun can be
assembled if such parts are in the possession or under the control of a person.

   (c) Rifle. The term 'rifle' means a weapon designed or redesigned, made or remade, and intended to be
fired from the shoulder and designed or redesigned and made or remade to use the energy of the
explosive in a fixed cartridge to fire only a single projectile through a rifled bore for each single pull of
the trigger, and shall include any such weapon which may be readily restored to fire a fixed cartridge.

   (d) Shotgun. The term 'shotgun' means a weapon designed or redesigned, made or remade, and
intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy
of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of projectiles
(ball shot) or a single projectile for each pull of the trigger, and shall include any such weapon which
may be readily restored to fire a fixed shotgun shell.

   (e) Any other weapon. The term 'any other weapon' means any weapon or device capable of being
concealed on the person from which a shot can be discharged through the energy of an explosive, a
pistol or revolver having a barrel with a smooth bore designed or redesigned to fire a fixed shotgun
shell, weapons with combination shotgun and rifle barrels 12 inches or more, less than 18 inches in
length, from which only a single discharge can be made from either barrel without manual reloading,
and shall include any such weapon which may be readily restored to fire. Such term shall not include a
pistol or a revolver having a rifled bore, or rifled bores, or weapons designed, made, or intended to be
fired from the shoulder and not capable of firing fixed ammunition.

   (f) Destructive device. The term 'destructive device' means (1) any explosive, incendiary, or poison
gas (A) bomb, (8) grenade, (C) rocket having a propellant charge of more than four ounces, (0) missile
having an explosive or incendiary charge of more than one-quarter ounce, (E) mine, or (F) similar
device; (2) any type of weapon by whatever name known which will, or which may be readily converted
to, expel a projectile by the action of an explosive or other propellant, the barrel or barrels of which have
a bore of more than one-half inch in diameter, except a shotgun or shotgun shell which the Secretary
finds is generally recognized as particularly suitable for sporting purposes; and (3) any combination of
parts either designed or intended for use in converting any device into a destructive device as defined in
subparagraphs (1) and (2) and from which a destructive device may be readily assembled. The term
'destructive device' shall not include any device which is neither designed nor redesigned for use as a
weapon; any device, although originally designed for use as a weapon, which is redesigned for use as a
signaling, pyrotechnic, line throwing, safety, or similar device; surplus ordnance sold, loaned, or given
by the Secretary of the Army pursuant to the provisions of section 4684(2), 4685, or 4686 of title 10 of
the United States Code; or any other device which the Secretary finds is not likely to be used as a
weapon, or is an antique or is a rifle which the owner intends to use solely for sporting purposes.

  (g) Antique firearm. The term 'antique firearm' means any firearm not designed or redesigned for
using rim fire or conventional center fire ignition with fixed ammunition and manufactured in or before
1898 (including any matchlock, flintlock, percussion cap, or similar type of ignition system or replica
thereof, whether actually manufactured before or after the year 1898) and also any firearm using fixed
ammunition manufactured in or before 1898, for which ammunition is no longer manufactured in the



                                                     95
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 109 of 221




United States and is not readily available in the ordinary channels of commercial trade.

  (h) Unserviceable firearm. The term 'unserviceable firearm' means a firearm which is incapable of
discharging a shot by means of an explosive and incapable of being readily restored to a firing condition.

   (i) Make. The term 'make', and the various derivatives of such word, shall include manufacturing
(other than by one qualified to engage in such business under this chapter), putting together, altering,
any combination of these, or otherwise producing a firearm.

   (j) Transfer. The term. 'transfer' and the various derivatives of such word, shall include selling,
assigning, pledging, leasing, loaning, giving away, or otherwise disposing of.
   (k) Dealer. The term 'dealer' means any person, not a manufacturer or importer, engaged in the
business of selling, renting, leasing, or loaning firearms and shall include pawnbrokers who accept
firearms as collateral for loans.

  (l) Importer. The term 'importer' means any person who is engaged in the business of importing or
  bringing firearms into the United States.

  (m) Manufacturer. The term 'manufacturer' means any person who is engaged in the business of
manufacturing firearms.

§ 5846 Other laws applicable.

  All provisions of law relating to special taxes imposed by chapter 51 and to engraving, issuance, sale,
accountability, cancellation, and distribution of stamps for tax payment shall, insofar as not inconsistent
with the provisions of this chapter, be applicable with respect to the taxes imposed by sections 5801,
5811, and 5821.

§ 5847 Effect on other laws.

  Nothing in this chapter shall be construed as modifying or affecting the requirements of section 414 of
the Mutual Security Act of 1954, as amended, with respect to the manufacture, exportation, and
importation of arms, ammunition, and implements of war.

§ 5848 Restrictive use of information.

  (a) General Rule. No information or evidence obtained from an application, registration, or records
required to be submitted or retained by a natural person in order to comply with any provision of this
chapter or regulations issued thereunder, shall, except as provided in subsection (b) of this section, be
used, directly or indirectly, as evidence against that person in a criminal proceeding with respect to a
violation of law occurring prior to or concurrently with the filing of the application or registration, or the
compiling of the records containing the information or evidence.

   (b) Furnishing false information. Subsection (a) of this section shall not preclude the use of any such
information or evidence in a prosecution or other action under any applicable provision of law with
respect to the furnishing of false information.


                                                     96
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 110 of 221




§ 5849 Citation of chapter.

  This chapter may be cited as the 'National Firearms Act' and any reference in any other provision of
law to the 'National Firearms Act' shall be held to refer to the provisions of this chapter.

Part II - Exemptions.

§ 5851 Special (occupational) tax exemption.

   (a) Business with United States. Any person required to pay special (occupational) tax under section
5801 shall be relieved from payment of that tax if he establishes to the satisfaction of the Secretary that
his business is conducted exclusively with, or on behalf of, the United States or any department,
independent establishment, or agency thereof. The Secretary may relieve any person manufacturing
firearms for, or on behalf of, the United States from compliance with any provision of this chapter in the
conduct of such business.

   (b) Application. The exemption provided for in subsection (a) of this section may be obtained by
filing with the Secretary an application on such form and containing such information as may by
regulations be prescribed. The exemptions must thereafter be renewed on or before July 1 of each year.
Approval of the application by the Secretary shall entitle the applicant to the exemptions stated on the
approved application.

§ 5852 General transfer and making tax exemption.

  (a) Transfer. Any firearm may be transferred to the United States or any department, independent
establishment, or agency thereof, without payment of the transfer tax imposed by section 5811.

  (b) Making by a person other than a qualified manufacturer. Any firearm may be made by, or on
behalf of, the United States, or any department, independent establishment, or agency thereof, without
payment of the making tax imposed by section 5821.

  (c) Making by a qualified manufacturer. A manufacturer qualified under this chapter to engage in such
business may make the type of firearm which he is qualified to manufacture without payment of the
making tax imposed by section 5821.

  (d) Transfers between special (occupational) taxpayers. A firearm registered to a person qualified
under this chapter to engage in business as an importer, manufacturer, or dealer may be transferred by
that person without payment of the transfer tax imposed by section 5811 to any other person qualified
under this chapter to manufacture, import, or deal in that type of firearm.

  (e) Unserviceable firearm. An unserviceable firearm may be transferred as a curio or ornament
without payment of the transfer tax imposed by section 5811, under such requirements as the Secretary
may by regulations prescribe.

  (f) Right to exemption. No firearm may be transferred or made exempt from tax under the provisions



                                                    97
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 111 of 221




of this section unless the transfer or making is performed pursuant to an application in such form and
manner as the Secretary may by regulations prescribe.

§ 5853 Transfer and making tax exemption available to certain governmental entities.

  (a) Transfer. A firearm may be transferred without the payment of the transfer tax imposed by section
5811 to any State, possession of the United States, any political subdivision thereof, or any official
police organization of such a government entity engaged in criminal investigations.

   (b) Making. A firearm may be made without payment of the making tax imposed by section 5821 by,
or on behalf of, any State, or possession of the United States, any political subdivision thereof, or any
official police organization of such a government entity engaged in criminal investigations.

  (c) Right to exemption. No firearm may be transferred or made exempt from tax under this section
unless the transfer or making is performed pursuant to an application in such form and manner as the
Secretary may by regulations prescribe.

§ 5854 Exportation of firearms exempt from transfer tax. A firearm may be exported without payment
of the transfer tax imposed under section 5811 provided that proof of the exportation is furnished in such
form and manner as the Secretary may by regulations prescribe.


SUBCHAPTER C - PROHIBITED ACTS

§ 5861 Prohibited acts.

It shall be unlawful for any person

   (a) to engage in business as a manufacturer or importer of, or dealer in, firearms without having paid
the special (occupational) tax required by section 5801 for his business or having registered as required
by section 5802; or

  (b) to receive or possess a firearm transferred to him in violation of the provisions of this chapter; or

  (c) to receive or possess a firearm made in violation of the provisions of this chapter; or

(d) to receive or possess a firearm which is not registered to him in the National Firearms Registration
and Transfer Record; or

  (e) to transfer a firearm in violation of the provisions of this chapter; or

  (f) to make a firearm in violation of the provisions of this chapter; or

  (g) to obliterate, remove, change, or alter the serial number or other identification of a firearm
required by this chapter; or




                                                      98
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 112 of 221




  (h) to receive or possess a firearm having the serial number or other identification required by this
chapter obliterated, removed, changed, or altered; or obliterated, or

  (i) to receive or possess a firearm which is not identified by a serial number as required by this
chapter; or

  (j) to transport, deliver, or receive any firearm in interstate commerce which has not been registered as
required by this chapter; or

  (k) to receive or possess a firearm which has been imported or brought into the United States in
violation of section 5844; or

  (I) to make, or cause the making of, a false entry on any application, return, or record required by this
chapter, knowing such entry to be false.

SUBCHAPTER D - PENALTIES AND FORFEITURES

§ 5871 Penalties.

  Any person who violates or fails to comply with any provision of this chapter shall, upon conviction,
be fined not more than $10,000, or be imprisoned not more than ten years, or both.

§ 5872 Forfeitures.

  (a) Laws applicable. Any firearm involved in any violation of the provisions of this chapter shall be
subject to seizure and forfeiture, and (except as provided in subsection (b» all the provisions of internal
revenue laws relating to searches, seizures, and forfeitures of unstamped articles are extended to and
made to apply to the articles taxed under this chapter, and the persons to whom this chapter applies.

  (b) Disposal. In the case of the forfeiture of any firearm by reason of a violation of this chapter, no
notice of public sale shall be required; no such firearm shall be sold at public sale; if such firearm is
forfeited for a violation of this chapter and there is no remission or mitigation of forfeiture thereof, it
shall be delivered by the Secretary to the Administrator of General Services, General Services
Administration, who may order such firearm destroyed or may sell it to any State, or possession, or
political subdivision thereof, or at the request of the Secretary, may authorize its retention for official
use of the Treasury Department, or may transfer it without charge to any executive department or
independent establishment of the Government for use by it.




                                                      99
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 113 of 221




TITLE 27 CFR CHAPTER II

PART 479-MACHINE GUNS, DESTRUCTIVE DEVICES, AND CERTAIN OTHER
FIREARMS
(This part was formerly designated as Part 179)

Editor's Note:

Effective January 24, 2003, the Homeland Security Act transferred the Bureau of Alcohol, Tobacco and
Firearms from the Department of the Treasury to the Department of Justice. In addition, the agency's
name was changed to the Bureau of Alcohol, Tobacco. Firearms and Explosives. The regulations, as
printed in this publication, do not yet reflect this change. The regulations will be amended to change the
references from the "Bureau of Alcohol, Tobacco and Firearms," the "Department of the Treasury," and
the "Secretary of the Treasury" to the "Bureau of Alcohol, Tobacco, Firearms and Explosives," the
"Department of Justice" and the "Attorney General," respectively.

Subpart A -Scope of Regulations

§ 479.1    General.

Subpart B - Definitions

§ 479.11     Meaning of terms.

Subpart C - Administrative and Miscellaneous Provisions

§ 479.21     Forms prescribed.
§ 479.22    Right of entry and examination.

§ 479.23     Restrictive use of required information.

§ 479.24     Destructive device determination.

§ 479.25     Collector's items.

§ 479.26    Alternate methods or procedures; emergency variations from requirements.

Subpart D - Special (Occupational) Taxes

§ 479.31 Liability for tax.

§ 479.32 Special (occupational) tax rates.

§ 479.32a Reduced rate of tax for small importers and manufacturers.

§ 479.33 Special exemption


                                                   100
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 114 of 221




§ 479.34 Special tax registration and return.

§ 479.35 Employer identification number.

§ 479.36 The special tax stamp, receipt for special (occupational) taxes.

§ 479.37 Certification in lieu of stamps lost or destroyed.

§ 479.38 Engaging in business at more than one location.

§ 479.39 Engaging in more than one business at the same location.

§ 479.40 Partnership liability.

§ 479.41 Single sale.
Change of Ownership

§ 479.42 Changes through death of owner.

§ 479.43 Changes through bankruptcy of owner.

§ 479.44 Change in partnership or unincorporated association.

§ 479.45 Changes in corporation.

Change of Business Location

§ 479.46 Notice by taxpayer.

Change of Trade Name

§ 479.47 Notice by taxpayer.

Penalties and Interest

§ 479.48 Failure to pay special (occupational) tax.

§ 479.49 Failure to register change or removal.

§ 479.50 Delinquency.

§ 479.51 Fraudulent return.

Application of State Laws




                                                      101
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 115 of 221




§ 479.52 State regulations.

Subpart E-Tax on Making Firearms

§ 479.61 Rate of tax.

Application to Make a Firearm
§ 479.62 Application to make.
§ 479.63 Identification of applicant.

§ 479.64 Procedure for approval of application.

§ 479.65 Denial of application.

§ 479.66 Subsequent transfer of firearms.

§ 479.67 Cancellation of stamp.

Exceptions to Tax on Making Firearms

§ 479.68 Qualified manufacturer.

§ 479.69 Making a firearm for the United States.

§ 479.70 Certain government entities.

Registration

§ 479.71 Proof of registration.

Subpart F- Transfer Tax

§ 479.81 Scope of tax.
§ 479.82 Rate of tax.
§ 479.83 Transfer tax in addition to import duty.

Application and Order for Transfer of Firearm

§ 479.84 Application to transfer.
§ 479.85 Identification of transferee.
§ 479.86 Action on application.
§ 479.87 Cancellation of stamp.



                                                    102
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 116 of 221




Exemptions Relating to Transfers of Firearms

§ 479.88 Special (occupational) taxpayers.

§ 479.89 Transfers to the United States.

§ 479.90 Certain government entities.
§ 479.91 Unserviceable firearms.
§ 479.92 Transportation of firearms to effect transfer.

Other Provisions

§ 479.93 Transfers of firearms to certain persons.

Subpart G-Registration and Identification of Firearms

§ 479.101 Registration of firearms

§ 479.102 How must firearms be registered

§ 479.103 Registration of firearms manufactured

§ 479.104 Registration of firearms by certain governmental entities

Machine Guns

§ 479.105 Transfer and possession of machine guns.

Subpart H-Importation and Exportation

Importation

§ 479.111 Procedure.

§ 479.112 Registration of imported firearms.

§ 479.113 Conditional importation.

Exportation

§ 479.114 Application and permit for exportation of firearms.

§ 479.115 Action by Director.

§ 479.116 Procedure by exporter.



                                                     103
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 117 of 221




§ 479.117 Action by Customs.

§ 479.118 Proof of exportation.

§ 479.119 Transportation of firearms to effect exportation.
§ 479.120 Refunds.

§ 479.121 Insular possessions.
Arms Export Control Act

§ 479.122 Requirements.

Subpart I-Records and Returns

§ 479.131 Records.

Subpart J-Stolen or Lost Firearms or Documents

§ 479.141 Stolen or lost firearms.

§ 479.142 Stolen or lost documents.

Subpart K-Examination of Books and Records

§ 479.151 Failure to make returns: Substitute returns.

§ 479.152 Penalties (records and returns).

Subpart L-Distribution and Sale of Stamps

§ 479.161 National Firearms Act stamps.
§ 479.162 Stamps authorized.
§ 479.163 Reuse of stamps prohibited

Subpart M-Redemption of or Allowance for Stamps or Refunds

§ 479.171 Redemption of or allowance for stamps.

§ 479.172 Refunds.

Subpart N-Penalties and Forfeitures

§ 479.181 Penalties.




                                                   104
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 118 of 221




§ 479.182 Forfeitures.

Subpart O-Other Laws Applicable

§ 479.191 Applicability of other provisions of internal revenue laws.

§ 479.192 Commerce in firearms and ammunition.

§ 479.193 Arms Export Control Act.
Subpart A-Scope of Regulations

§ 479.1 General.

  This part contains the procedural and substantive requirements relative to the importation,
manufacture, making, exportation, identification and registration of, and the dealing in, machine guns,
destructive devices and certain other firearms under the provisions of the National Firearms Act (26
U.S.C. Chapter 53).

Subpart B-Definitions

§ 479.11 Meaning of terms.
  When used in this part and in forms prescribed under this part, where not otherwise distinctly
expressed or manifestly incompatible with the intent thereof, terms shall have the meanings ascribed in
this section. Words in the plural form shall include the singular, and vice versa, and words importing the
masculine gender shall include the feminine. The terms "includes" and "including" do not exclude other
things not enumerated which are in the same general class or are otherwise within the scope thereof.
  Antique firearm. Any firearm not designed or redesigned for using rim fire or conventional center
fire ignition with fixed ammunition and manufactured in or before 1898 (including any matchlock,
flintlock, percussion cap, or similar type of ignition system or replica thereof, whether actually
manufactured before or after the year 1898) and also any firearm using fixed ammunition manufactured
in or before 1898, for which ammunition is no longer manufactured in the United States and is not
readily available in the ordinary channels of commercial trade.
  Any other weapon. Any weapon or device capable of being concealed on the person from which a
shot can be discharged through the energy of an explosive, a pistol or revolver having a barrel with a
smooth bore designed or redesigned to fire a fixed shotgun shell, weapons with combination shotgun
and rifle barrels 12 inches or more, less than 18 inches in length, from which only a single discharge can
be made from either barrel without manual reloading, and shall include any such weapon which may be
readily restored to fire. Such term shall not include a pistol or a revolver having a rifled bore, or rifled
bores, or weapons designed, made, or intended to be fired from the shoulder and not capable of firing
fixed ammunition.

  ATF officer. An officer or employee of the Bureau of Alcohol, Tobacco and Firearms (ATF)
authorized to perform any function relating to the administration or enforcement of this part.

 Customs officer. Any officer of the Customs Service or any commissioned, warrant, or petty officer



                                                    105
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 119 of 221




of the Coast Guard, or any agent or other person authorized by law or designated by the Secretary of the
Treasury to perform any duties of an officer of the Customs Service.


  Dealer. Any person, not a manufacturer or importer, engaged in the business of selling, renting,
leasing, or loaning firearms and shall include pawnbrokers who accept firearms
as collateral for loans.

  Destructive device. (a) Any explosive, incendiary, or poison gas (1) bomb, (2) grenade, (3) rocket
having a propellant charge of more than 4 ounces, (4) missile having an explosive or incendiary charge
of more than one-quarter ounce, (5) mine, or (6) similar device; (b) any type of weapon by whatever
name known which will, or which may be readily converted to, expel a projectile by the action of an
explosive or other propellant, the barrel or barrels of which have a bore of more than one-half inch in
diameter, except a shotgun or shotgun shell which the Director finds is generally recognized as
particularly suitable for sporting purposes; and (c) any combination of parts either designed or intended
for use in converting any device into a destructive device as described in paragraphs (a) and (b) of this
definition and from which a destructive device may be readily assembled. The term shall not include any
device which is neither designed or redesigned for use as a weapon; any device, although originally
designed for use as a weapon, which is redesigned for use as a signaling, pyrotechnic, line throwing,
safety, or similar device; surplus ordnance sold, loaned, or given by the Secretary of the Army under 10
U.S.C. 4684(2), 4685, or 4686, or any device which the Director finds is not likely to be used as a
weapon, or is an antique or is a rifle which the owner intends to use solely for sporting purposes.

 Director. The Director, Bureau of Alcohol, Tobacco and Firearms, the Department of the Treasury,
Washington, DC.

  Director of the Service Center. A director of an Internal Revenue Service Center in an internal
revenue region.

 District director. A district director of the Internal Revenue Service in an internal revenue district.

  Executed under penalties of perjury. Signed with the prescribed declaration under the penalties of
perjury as provided on or with respect to the return, form, or other document or, where no form of
declaration is prescribed, with the declaration:

"I declare under the penalties of perjury that this-(insert type of document, such as, statement,
application, request, certificate), including the documents submitted in support thereof, has been
examined by me and, to the best of my knowledge and belief, is true, correct, and complete."

  Exportation. The severance of goods from the mass of things belonging to this country with the
intention of uniting them to the mass of things belonging to some foreign country.

 Exporter. Any person who exports firearms from the United States.

  Firearm. (a) A shotgun having a barrel or barrels of less than 18 inches in length; (b) a weapon made
from a shotgun if such weapon as modified has an overall length of less than 26 inches or a barrel or



                                                   106
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 120 of 221




barrels of less than 18 inches in length; (c) a rifle having a barrel or barrels of less than 16 inches in
length; (d) a weapon made from a rifle if such weapon as modified has an overall length of less than 26
inches or a barrel or barrels of less than 16 inches in length; (e) any other weapon, as defined in this
subpart; (f) a machine gun; (g) a muffler or a silencer for any firearm whether or not such firearm is
included within this definition; and (h) a destructive device. The term shall not include an antique
firearm or any device (other than a machine gun or destructive device) which, although designed as a
weapon, the Director finds by reason of the date of its manufacture, value, design, and other
characteristics is primarily a collector's item and is not likely to be used as a weapon. For purposes of
this definition, the length of the barrel having an integral chamber(s) on a shotgun or rifle shall be
determined by measuring the distance between the muzzle and the face of the bolt, breech, or breech
block when closed and when the shotgun or rifle is cocked. The overall length of a weapon made from a
shotgun or rifle is the distance between the extreme ends of the weapon measured along a line parallel to
the center line of the bore.

  Fixed ammunition. That self-contained unit consisting of the case, primer, propellant charge, and
projectile or projectiles.

  Frame or receiver. That part of a firearm which provides housing for the hammer, bolt or
breechblock and firing mechanism, and which is usually threaded at its forward portion to receive the
barrel.

  Importation. The bringing of a firearm within the limits of the United States or any territory under its
control or jurisdiction, from a place outside thereof (whether such place be a foreign country or territory
subject to the jurisdiction of the United States), with intent to unlade. Except that, bringing a firearm
from a foreign country or a territory subject to the jurisdiction of the United States into a foreign trade
zone for storage pending shipment to a foreign country or subsequent importation into this country,
under Title 26 of the United States Code, and this part, shall not be deemed importation.

 Importer. Any person who is engaged in the business of importing or bringing firearms into the
United States.

  Machine gun. Any weapon which shoots, is designed to shoot, or can be readily restored to shoot,
automatically more than one shot, without manual reloading, by a single function of the trigger. The
term shall also include the frame or receiver of any such weapon, any part designed and intended solely
and exclusively, or combination of parts designed and intended, for use in converting a weapon into a
machine gun, and any combination of parts from which a machine gun can be assembled if such parts
are in the possession or under the control of a person.



  Make. This term and the various derivatives thereof shall include manufacturing (other than by one
qualified to engage in such business under this part), putting together, altering, any combination of
these, or otherwise producing a firearm.

  Manual reloading. The inserting of a cartridge or shell into the chamber of a firearm either with the
hands or by means of a mechanical device controlled and energized by the hands.



                                                    107
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 121 of 221




  Manufacturer. Any person who is engaged in the business of manufacturing firearms.

   Muffler or silencer. Any device for silencing, muffling, or diminishing the report of a portable
firearm, including any combination of parts, designed or redesigned, and intended for the use in
assembling or fabricating a firearm silencer or firearm muffler, and any part intended only for use in
such assembly or fabrication.

 Person. A partnership, company, association, trust, estate, or corporation, as well as a natural person.

  Pistol. A weapon originally designed, made, and intended to fire a projectile (bullet) from one or more
barrels when held in one hand, and having (a) a chamber(s) as an integral part(s) of, or permanently
aligned with, the bore(s); and (b) a short stock designed to be gripped by one hand and at an angle to and
extending below the line of the bore(s).

  Regional director (compliance). The principal ATF regional official responsible for administering
regulations in this part.

  Revolver. A projectile weapon, of the pistol type, having a breechloading chambered cylinder so
arranged that the cocking of the hammer or movement of the trigger rotates it and brings the next
cartridge in line with the barrel for firing.

   Rifle. A weapon designed or redesigned, made or remade, and intended to be fired from the shoulder
and designed or redesigned and made or remade to use the energy of the explosive in a fixed cartridge to
fire only a single projectile through a rifled bore for each single pull of the trigger, and shall include any
such weapon which may be readily restored to fire a fixed cartridge.

  Shotgun. A weapon designed or redesigned, made or remade, and intended to be fired from the
shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed
shotgun shell to fire through a smooth bore either a number of projectiles (ball shot) or a single
projectile for each pull of the trigger, and shall include any such weapon which may be readily restored
to fire a fixed shotgun shell.

  Transfer. This term and the various derivatives thereof shall include selling, assigning, pledging,
leasing, loaning, giving away, or otherwise disposing of.

  United States. The States and the District of Columbia.

U.S.C. The United States Code.

  Unserviceable firearm. A firearm which is incapable of discharging a shot by means of an explosive
and incapable of being readily restored to a firing condition.

Subpart C-Administrative and Miscellaneous Provisions

§ 479.21 Forms prescribed.



                                                     108
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 122 of 221




   (a) The Director is authorized to prescribe all forms required by this part. All of the information called
for in each form shall be furnished as indicated by the headings on the form and the instructions on or
pertaining to the form. In addition, information called for in each form shall be furnished as required by
this part. Each form requiring that it be executed under penalties of perjury shall be executed under
penalties of perjury.

(b) Requests for forms should be mailed to the ATF Distribution Center, 7943 Angus Court, Springfield,
Virginia 22153.

§ 479.22 Right of entry and examination.

  Any ATF officer or employee of the Bureau of Alcohol, Tobacco and Firearms duly authorized to
perform any function relating to the administration or enforcement of this part may enter during business
hours the premises (including places of storage) of any importer or manufacturer of or dealer in
firearms, to examine any books, papers, or records required to be kept pursuant to this part, and any
firearms kept by such importer, manufacturer or dealer on such premises, and may require the
production of any books, papers, or records necessary to determine any liability for tax under 26 U.S.C.
Chapter 53, or the observance of 26 U.S.C. Chapter 53, and this part.
§ 479.23 Restrictive use of required information.

  No information or evidence obtained from an application, registration, or record required to be
submitted or retained by a natural person in order to comply with any provision of 26 U.S.C. Chapter 53,
or this part or section 207 of the Gun Control Act of 1968 shall be used, directly or indirectly, as
evidence against that person in a criminal proceeding with respect to a violation of law occurring prior
to or concurrently with the filing of the application or registration, or the compiling of the record
containing the information or evidence: Provided, however, that the provisions of this section shall not
preclude the use of any such information or evidence in a prosecution or other action under any
applicable provision of law with respect to the furnishing of false information.

§ 479.24 Destructive device determination.

  The Director shall determine in accordance with 26 U.S.C. 5845(f) whether a device is excluded from
the definition of a destructive device. A person who desires to obtain a determination under that
provision of law for any device which he believes is not likely to be used as a weapon shall submit a
written request, in triplicate, for a ruling thereon to the Director. Each such request shall be executed
under the penalties of perjury and contain a complete and accurate description of the device, the name
and address of the manufacturer or importer thereof, the purpose of and use for which it is intended, and
such photographs, diagrams, or drawings as may be necessary to enable the Director to make his
determination. The Director may require the submission to him, of a sample of such device for
examination and evaluation. If the submission of such device is impracticable, the person requesting the
ruling shall so advise the Director and designate the place where the device will be available for
examination and evaluation.

§ 479.25 Collector's items.



                                                    109
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 123 of 221




  The Director shall determine in accordance with 26 U.S.C. 5845(a) whether a firearm or device, which
although originally designed as a weapon, is by reason of the date of its manufacture, value, design, and
other characteristics primarily a collector's item and is not likely to be used as a weapon. A person who
desires to obtain a determination under that provision of law shall follow the procedures prescribed in §
479.24 relating to destructive device determinations, and shall include information as to date of
manufacture, value, design and other characteristics which would sustain a finding that the firearm or
device is primarily a collector's item and is not likely to be used as a weapon.

§ 479.26 Alternate methods or procedures; emergency variations from requirements.

   (a) Alternate methods or procedures. Any person subject to the provisions of this part, on specific
approval by the Director as provided in this paragraph, may use an alternate method or procedure in lieu
of a method or procedure specifically prescribed in this part. The Director may approve an alternate
method or procedure, subject to stated conditions, when it is found that:

  (1) Good cause is shown for the use of the alternate method or procedure;

  (2) The alternate method or procedure is within the purpose of, and consistent with the effect intended
by, the specifically prescribed method or procedure and that the alternate method or procedure is
substantially equivalent to that specifically prescribed method or procedure; and

   (3) The alternate method or procedure will not be contrary to any provision of law and will not result
in an increase in cost to the Government or hinder the effective administration of this part. Where such
person desires to employ an alternate method or procedure, a written application shall be submitted to
the appropriate regional director (compliance), for transmittal to the Director. The application shall
specifically describe the proposed alternate method or procedure and shall set forth the reasons for it.
Alternate methods or procedures may not be employed until the application is approved by the Director.
Such person shall, during the period of authorization of an alternate method or procedure, comply with
the terms of the approved application. Authorization of any alternate method or procedure may be
withdrawn whenever, in the judgment of the Director, the effective administration of this part is
hindered by the continuation of the authorization.

  (b) Emergency variations from requirements. The Director may approve a method of operation other
than as specified in this part, where it is found that an emergency exists and the proposed variation from
the specified requirements are necessary and the proposed variations (1) will not hinder the effective
administration of this part, and (2) will not be contrary to any provisions of law. Variations from
requirements granted under this paragraph are conditioned on compliance with the procedures,
conditions, and limitations set forth in the approval of the application. Failure to comply in good faith
with the procedures, conditions, and limitations shall automatically terminate the authority for the
variations, and the person granted the variance shall fully comply with the prescribed requirements of
regulations from which the variations were authorized. Authority for any variation may be withdrawn
whenever, in the judgment of the Director, the effective administration of this part is hindered by the
continuation of the variation. Where a person desires to employ an emergency variation, a written
application shall be submitted to the appropriate regional director (compliance) for transmittal to the
Director. The application shall describe the proposed variation and set forth the reasons for it. Variations
may not be employed until the application is approved.



                                                    110
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 124 of 221




  (c) Retention of approved variations. The person granted the variance shall retain and make available
for examination by A TF officers any application approved by the Director under this section.

Subpart D-Special (Occupational) Taxes

§ 479.31 Liability for tax.

   (a) General. Every person who engages in the business of importing, manufacturing, or dealing in
(including pawnbrokers) firearms in the United States shall pay a special (occupational) tax at a rate
specified by § 479.32. The tax shall be paid on or before the date of commencing the taxable business,
and thereafter every year on or before July 1. Special (occupational) tax shall not be prorated. The tax
shall be computed for the entire tax year (July 1 through June 30), regardless of the portion of the year
during which the taxpayer engages in business. Persons commencing business at any time after July 1 in
any year are liable for the special (occupational) tax for the entire tax year.

   (b) Each place of business taxable. An importer, manufacturer, or dealer in firearms incurs special tax
liability at each place of business where an occupation subject to special tax is conducted. A place of
business means the entire office, plant or area of the business in any one location under the same
proprietorship. Passageways, streets, highways, rail crossings, waterways, or partitions dividing the
premises are not sufficient separation to require additional special tax, if the divisions of the premises
are otherwise contiguous. See also §§ 479.38-479.39.

§ 479.32 Special (occupational) tax rates.

  (a) Prior to January 1, 1988, the special (occupational) tax rates were as follows:

                                                           Per year
                                                           or fraction
                                                           thereof
Class 1
Importer of firearms                                        $500.

Class 2
Manufacturer of firearms                                    $500.

Class 3
Dealer in firearms                                          $200

Class 4
Importer only of weapons classified as "any other weapon" $25.

Class 5
Manufacturer only of
weapons classified as "any other weapon"                     $25.




                                                    111
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 125 of 221




Class 6
Dealer only in weapons classified as "any other weapon" $10.

   (b) Except as provided in § 479.32a, the special (occupational) tax rates effective January 1, 1988, are
as follows:
                                                                               Per year
                                                                               or fraction
                                                                               Thereof
Class 1
Importer of firearms (including an importer only of weapons classified as
"any other weapon")                                                             $1000.

Class 2
Manufacturer of firearms (including a manufacturer
only of weapons classified
as "any other weapon")                                                           $1000.

Class 3
Dealer in firearms
(including a dealer only of weapons classified as "any other weapon")             $500.


   (c) A taxpayer who was engaged in a business on January 1, 1988, for which a special (occupational)
tax was paid for a taxable period which began before January 1, 1988, and included that date, shall pay
an increased special tax for the period January 1, 1988, through June 30, 1988. The increased tax shall
not exceed one half the excess (if any) of (1) the rate of special tax in effect on January 1, 1988, over (2)
the rate of such tax in effect on December 31, 1987. The increased special tax shall be paid on or before
April 1, 1988.

§ 479.32a Reduced rate of tax for small importers and manufacturers.

  (a) General. Effective January 1, 1988, 26 U.S.C. 5801(b) provides for a reduced rate of special tax
with respect to any importer or manufacturer whose gross receipts (for the most recent taxable year
ending before the first day of the taxable period to which the special tax imposed by § 479.32 relates)
are less than $500,000. The rate of tax for such an importer or manufacturer is $500 per year or fraction
thereof. The "taxable year" to be used for determining gross receipts is the taxpayer's income tax year.
All gross receipts of the taxpayer shall be included, not just the gross receipts of the business subject to
special tax. Proprietors of new businesses that have not yet begun a taxable year, as well as proprietors
of existing businesses that have not yet ended a taxable year, who commence a new activity subject to
special tax, quality for the reduced special (occupational) tax rate, unless the business is a member of a
"controlled group;" in that case, the rules of paragraph (b) of this section shall apply.

  (b) Controlled group. All persons treated as one taxpayer under 26 U.S.C. 5061 (e)(3) shall be treated
as one taxpayer for the purpose of determining gross receipts under paragraph (a) of this section.
"Controlled group" means a controlled group of corporations, as defined in 26 U.S.C. 1563 and
implementing regulations in 26 CFR 1.1563-1 through 1.1563-4, except that the words "at least 80



                                                    112
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 126 of 221




percent" shall be replaced by the words "more than 50 percent" in each place they appear in subsection
(a) of 26 U.S.C. 1563, as well as in the implementing regulations. Also, the rules for a "controlled group
of corporations" apply in a similar fashion to groups which include partnerships and/or sole
proprietorships. If one entity maintains more than 50% control over a group consisting of corporations
and one, or more, partnerships and/or sole proprietorships, all of the members of the controlled group
are one taxpayer for the purpose of this section.

   (c) Short taxable year. Gross receipts for any taxable year of less than 12 months shall be annualized
by multiplying the gross receipts for the short period by 12 and dividing the result by the number of
months in the short period, as required by 26 U.S.C. 448(c)(3).

   (d) Returns and allowances. Gross receipts for any taxable year shall be reduced by returns and
allowances made during that year under 26 U.S.C. 448(c)(3).

§ 479.33 Special exemption.
   (a) Any person required to pay special (occupational) tax under this part shall be relieved from
payment of that tax if he establishes to the satisfaction of the Director that his business is conducted
exclusively with, or on behalf of, the United States or any department, independent establishment, or
agency thereof. The Director may relieve any person manufacturing firearms for or on behalf of the
United States from compliance with any provision of this part in the conduct of the business with respect
to such firearms.


  (b) The exemption in this section may be obtained by filing with the Director an application, in letter
form, setting out the manner in which the applicant conducts his business, the type of firearm to be
manufactured, and proof satisfactory to the Director of the existence of the contract with the United
States, department, independent establishment, or agency thereof, under which the applicant intends to
operate.

§ 479.34 Special tax registration and return.

  (a) General. Special tax shall be paid by return. The prescribed return is ATF Form 5630.7, Special
Tax

Registration and Return. Special tax returns, with payment of tax, shall be filed with A TF in accordance
with instructions on the form. Properly completing, signing, and timely filing of a return (Form 5630.7)
constitutes compliance with 26 U.S.C. 5802.
  (b) Preparation of ATF Form 5630.7. All of the information called for on Form 5630.7 shall be
provided, including:

  (1) The true name of the taxpayer.

  (2) The trade name(s) (if any) of the business(es) subject to special tax.

  (3) The employer identification number (see § 479.35).


                                                    113
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 127 of 221




  (4) The exact location of the place of business, by name and number of building or street, or if these
do not exist, by some description in addition to the post office address. In the case of one return for two
or more locations, the address to be shown shall be the taxpayer's principal place of business (or
principal office, in the case of a corporate taxpayer).

  (5) The class(es) of special tax to which the taxpayer is subject.

   (6) Ownership and control information: That is, the name, position, and residence address of every
owner of the business and of every person having power to control its management and policies with
respect to the activity subject to special tax. "Owner of the business" shall include every partner, if the
taxpayer is a partnership, and every person owning 10% or more of its stock, if the taxpayer is a
corporation. However, the ownership and control information required by this paragraph need not be
stated if the same information has been previously provided to ATF in connection with a license
application under Part 478 of this chapter, and if the information previously provided is still current.

 (c) Multiple locations and/or classes of tax. A taxpayer subject to special tax for the same period at
more than one location or for more than one class of tax shall

(1) File one special tax return,

ATF Form 5630.7, with payment of tax, to cover all such locations and classes of tax; and

  (2) Prepare, in duplicate, a list identified with the taxpayer's name, address (as shown on ATF Form
5630.7), employer identification number, and period covered by the return. The list shall show, by
States, the name, address, and tax class of each location for which special tax is being paid. The original
of the list shall be filed with A TF in accordance with instructions on the return, and the copy shall be
retained at the taxpayer's principal place of business (or principal office, in the case of a corporate
taxpayer) for not less than 3 years.

   (d) Signing of ATF Forms 5630.7- (1) Ordinary returns. The return of an individual proprietor shall be
signed by the individual. The return of a partnership shall be signed by a general partner. The return of a
corporation shall be signed by any officer. In each case, the person signing the return shall designate his
or her capacity as "individual owner," "member of firm," or, in the case of a corporation, the title of the
officer.

  (2) Fiduciaries. Receivers, trustees, assignees, executors, administrators, and other legal
representatives who continue the business of a bankrupt, insolvent, deceased person, etc., shall indicate
the fiduciary capacity in which they act.

  (3) Agent or attorney in fact. If a return is signed by an agent or attorney in fact, the signature shall be
preceded by the name of the principal and followed by the title of the agent or attorney in fact. A return
signed by a person as agent will not be accepted unless there is filed, with the ATF office with which the
return is required to be filed, a power of attorney authorizing the agent to perform the act.

  (4) Perjury statement. ATF Forms 5630.7 shall contain or be verified by a written declaration that the



                                                     114
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 128 of 221




return has been executed under the penalties of perjury.

   (e) Identification of taxpayer. If the taxpayer is an individual, with the initial return such person shall
securely attach to Form 5630.7 a photograph of the individual 2 x 2 inches in size, clearly showing a full
front view of the features of the individual with head bare, with the distance from the top of the head to
the point of the chin approximately 1 1/4 inches, and which shall have been taken within 6 months prior
to the date of completion of the return. The individual shall also attach to the return a properly
completed FBI Form FD-258 (Fingerprint Card). The fingerprints must be clear for accurate
classification and should be taken by someone properly equipped to take them: Provided, That the
provisions of this paragraph shall not apply to individuals who have filed with A TF a properly executed
Application for License under 18 U.S.C. Chapter 44, Firearms, ATF Form 7 (5310.12) (12-93 edition),
as specified in § 478.44(a).
§ 479.35 Employer identification number.


  (a) Requirement. The employer identification number (defined in 26 CFR 301.7701-12) of the
taxpayer who has been assigned such a number shall be shown on each special tax return, including
amended returns, filed under this subpart. Failure of the taxpayer to include the employer identification
number may result in the imposition of the penalty specified in § 70.113 of this chapter.

   (b) Application for employer identification number. Each taxpayer who files a special tax return, who
has not already been assigned an employer identification number, shall file IRS Form SS-4 to apply for
one. The taxpayer shall apply for and be assigned only one employer identification number, regardless
of the number of places of business for which the taxpayer is required to file a special tax return. The
employer identification number shall be applied for no later than 7 days after the filing of the taxpayer's
first special tax return. IRS Form SS-4 may be obtained from the director of an IRS service center or
from any IRS district director.

  (c) Preparation and filing of IRS Form SS-4. The taxpayer shall prepare and file IRS Form SS-4,
together with any supplementary statement, in accordance with the instructions on the form or issued in
respect to it.


§ 479.36 The special tax stamp, receipt for special (occupational) taxes.

  Upon filing a properly completed and executed return (Form 5630.7) accompanied by remittance of
the full amount due, the taxpayer will be issued a special tax stamp as evidence of payment of the
special (occupational) tax.
§ 479.37 Certificates in lieu of stamps lost or destroyed.


  When a special tax stamp has been lost or destroyed, such fact should be reported immediately to the
regional director (compliance) who issued the stamp. A certificate in lieu of the lost or destroyed stamp
will be issued to the taxpayer upon the submission of an affidavit showing to the satisfaction of the
regional director (compliance) that the stamp was lost or destroyed.



                                                     115
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 129 of 221




§ 479.38 Engaging in business at more than one location.

  A person shall pay the special (occupational) tax for each location where he engages in any business
taxable under 26 U.S.C. 5801. However, a person paying a special (occupational) tax covering his
principal place of business may utilize other locations solely for storage of firearms without incurring
special (occupational) tax liability at such locations. A manufacturer, upon the single payment of the
appropriate special (occupational) tax, may sell firearms, if such firearms are of his own manufacture, at
the place of manufacture and at his principal office or place of business if no such firearms, except
samples, are kept at such office or place of business. When a person changes the location of a business
for which he has paid the special (occupational) tax, he will be liable for another such tax unless the
change is properly registered with the regional director (compliance) for the region in which the special
tax stamp was issued, as provided in § 479.46.
§ 479.39 Engaging in more than one business at the same location.


  If more than one business taxable under 26 U.S.C. 5801 is carried on at the same location during a
taxable year, the special (occupational) tax imposed on each such business must be paid. This section
does not require a qualified manufacturer or importer to qualify as a dealer if such manufacturer or
importer also engages in business on his qualified premises as a dealer. However, a qualified
manufacturer who engages in business as an importer must also qualify as an importer. Further, a
qualified dealer is not entitled to engage in business as a manufacturer or importer.

§ 479.40 Partnership liability.

 Any number of persons doing business in partnership at anyone location shall be required to pay but
one special (occupational) tax.

§ 479.41 Single sale.

 A single sale, unattended by circumstances showing the one making the sale to be engaged in business,
does not create special (occupational) tax liability.

Change of ownership

§ 479.42 Changes through death of owner.

  Whenever any person who has paid special (occupational) tax dies, the surviving spouse or child, or
executors or administrators, or other legal representatives, may carry on this business for the remainder
of the term for which tax has been paid and at the place (or places) for which the tax was paid, without
any additional payment, subject to the following conditions. If the surviving spouse or child, or executor
or administrator, or other legal representative of the deceased taxpayer continues the business, such
person shall, within 30 days after the date on which the successor begins to carry on the business, file a
new return, Form 5630.7, with ATF in accordance with the instructions on the form. The return thus
executed shall show the name of the original taxpayer, together with the basis of the succession. (As to
liability in case of failure to register, see § 479.49.)



                                                   116
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 130 of 221




§ 479.43 Changes through bankruptcy of owner.

  A receiver or referee in bankruptcy may continue the business under the stamp issued to the taxpayer
at the place and for the period for which the tax was paid. An assignee for the benefit of creditors may
continue business under his assignor's special tax stamp without incurring additional special
(occupational) tax liability. In such cases, the change shall be registered with A TF in a manner similar
to that required by § 479.42.

§ 479.44 Change in partnership or unincorporated association.

   When one or more members withdraw from a partnership or an unincorporated association, the
remaining member, or members, may, without incurring additional special (occupational) tax liability,
carry on the same business at the same location for the balance of the taxable period for which special
(occupational) tax was paid, provided any such change shall be registered in the same manner as
required by § 479.42. Where new member(s) are taken into a partnership or an unincorporated
association, the new firm so constituted may not carry on business under the special tax stamp of the old
firm. The new firm must file a return, pay the special (occupational) tax and register in the same manner
as a person who first engages in business is required to do under § 479.34 even though the name of the
new firm may be the same as that of the old. Where the members of a partnership or an unincorporated
association, which has paid special (occupational) tax, form a corporation to continue the business, a
new special tax stamp must be taken out in the name of the corporation.

§ 479.45 Changes in corporation.

  Additional special (occupational) tax is not required by reason of a mere change of name or increase in
the capital stock of a corporation if the laws of the State of incorporation provide for such change or
increase without the formation of a new corporation. A stockholder in a corporation, who after its
dissolution continues the business, incurs new special (occupational) tax liability.

Change of Business Location

§ 479.46 Notice by taxpayer.

  Whenever during the taxable year a taxpayer intends to remove his business to a location other than
specified in his last special (occupational) tax return (see § 479.34), he shall file with ATF (a) a return,
Form 5630.7, bearing the notation "Removal Registry," and showing the new address intended to be
used, (b) his current special tax stamp, and (c) a letter application requesting the amendment of his
registration. The regional director (compliance), upon approval of the application, shall return the
special tax stamp, amended to show the new business location. Firearms operations shall not be
commenced at the new business location by the taxpayer prior to the required approval of his application
to so change his business location.

Change of Trade Name

§ 479.47 Notice by taxpayer.




                                                    117
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 131 of 221




  Whenever during the taxable year a taxpayer intends to change the name of his business, he shall file
with ATF (a) a return, Form 5630.7, bearing the notation "Amended," and showing the trade name
intended to be used, (b) his current special tax stamp, and (c) a letter application requesting the
amendment of his registration. The regional director (compliance), upon approval of the application,
shall return the special tax stamp, amended to show the new trade name. Firearms operations shall not
be commenced under the new trade name by the taxpayer prior to the required approval of his
application to so change the trade name.

Penalties and Interest

§ 479.48 Failure to pay special (occupational) tax.

  Any person who engages in a business taxable under 26 U.S.C. 5801, without timely payment of the
tax imposed with respect to such business (see § 479.34) shall be liable for such tax, plus the interest and
penalties thereon (see 26 U.S.C. 6601 and 6651). In addition, such person may be liable for criminal
penalties under 26 U.S.C. 5871.


§ 479.49 Failure to register change or removal.

  Any person succeeding to and carrying on a business for which special (occupational) tax has been
paid without registering such change within 30 days thereafter, and any taxpayer removing his business
with respect to which special (occupational) tax has been paid to a place other than that for which tax
was paid without obtaining approval therefor (see § 479.46), will incur liability to an additional payment
of the tax, addition to tax and interest, as provided in sections 5801, 6651, and 6601, respectively, LRC.,
for failure to make return (see § 479.50) or pay tax, as well as criminal penalties for carrying on business
without payment of special (occupational) tax (see section 5871 LRC.)

§ 479.50 Delinquency.

  Any person liable for special (occupational) tax under section 5801, LR.C., who fails to file a return
(Form 5630.7), as prescribed, will be liable for a delinquency penalty computed on the amount of tax
due unless a return (Form 5630.7) is later filed and failure to file the return timely is shown to the
satisfaction of the regional director (compliance), to be due to reasonable cause. The delinquency
penalty to be added to the tax is 5 percent if the failure is for not more than 1 month, with an additional 5
percent for each additional month or fraction thereof during which failure continues, not to exceed 25
percent in the aggregate (section 6651, LRC.). However, no delinquency penalty is assessed where the
50 percent addition to tax is assessed for fraud (see § 479.51).

§ 479.51 Fraudulent return.

  If any part of any underpayment of tax required to be shown on a return is due to fraud, there shall be
added to the tax an amount equal to 50 percent of the underpayment, but no delinquency penalty shall be
assessed with respect to the same underpayment (section 6653, I.R.C.).

    Application of State Laws


                                                      118
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 132 of 221




    § 479.52 State regulations.

  Special tax stamps are merely receipts for the tax. Payment of tax under Federal law confers no
privilege to act contrary to State law. One to whom a special tax stamp has been issued may still be
punishable under a State law prohibiting or controlling the manufacture, possession or transfer of
firearms. On the other hand, compliance with State law confers no immunity under Federal law. Persons
who engage in the business of importing, manufacturing or dealing in firearms, in violation of the law of
a State, are nevertheless required to pay special (occupational) tax as imposed under the internal revenue
laws of the United States. For provisions relating to restrictive use of information furnished to comply
with the provisions of this part see § 479.23.

Subpart E- Tax on Making Firearms

§ 479.61 Rate of tax.

   Except as provided in this subpart, there shall be levied, collected, and paid upon the making of a
firearm a tax at the rate of $200 for each firearm made. This tax shall be paid by the person making the
firearm. Payment of the tax on the making of a firearm shall be represented by a $200 adhesive stamp
bearing the words "National Firearms Act: The stamps are maintained by the Director.

Application to Make a Firearm

§ 479.62 Application to make.
  No person shall make a firearm unless the person has filed with the Director a written application on
Form 1 (Firearms), Application to Make and Register a Firearm, in duplicate, executed under the
penalties of perjury, to make and register the firearm and has received the approval of the Director to
make the firearm which approval shall effectuate registration of the weapon to the applicant. The
application shall identify the firearm to be made by serial number, type, model, caliber or gauge, length
of barrel, other marks of identification, and the name and address of original manufacturer (if the
applicant is not the original manufacturer). The applicant must be identified on the Form 1 (Firearms) by
name and address and, if other than a natural person, the name and address of the principal officer or
authorized representative and the employer identification number and, if an individual, the identification
must include the date and place of birth and the information prescribed in § 479.63. Each applicant shall
identify the Federal firearms license and special (occupational) tax stamp issued to the applicant, if any.
The applicant shall also show required information evidencing that making or possession of the firearm
would not be in violation of law. If the making is taxable, a remittance in the amount of $200 shall be
submitted with the application in accordance with the instructions on the form. If the making is taxable
and the application is approved, the Director will affix a National Firearms Act stamp to the original
application in the space provided therefor and properly cancel the stamp (see § 479.67). The approved
application will be returned to the applicant. If the making of the firearm is tax exempt under this part,
an explanation of the basis of the exemption shall be attached to the Form 1 (Firearms).

§ 479.63 Identification of applicant..




                                                   119
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 133 of 221




If the applicant is an individual, the applicant shall securely attach to each copy of the Form 1
(Firearms), in the space provided on the form, a photograph of the applicant 2 x 2 inches in size, clearly
showing a full front view of the features of the applicant with head bare, with the distance from the top
of the head to the point of the chin approximately 1 1/4 inches, and which shall have been taken within 1
year prior to the date of the application. The applicant shall attach two properly completed FBI Forms
FD-258 (Fingerprint Card) to the application. The fingerprints must be clear for accurate classification
and should be taken by someone properly equipped to take them. A certificate of the local chief of
police, sheriff of the county, head of the State police, State or local district attorney or prosecutor, or
such other person whose certificate may in a particular case be acceptable to the Director, shall be
completed on each copy of the Form 1 (Firearms). The certificate shall state that the certifying official is
satisfied that the fingerprints and photograph accompanying the application are those of the applicant
and that the certifying official has no information indicating that possession of the firearm by the maker
would be in violation of State or local law or that the maker will use the firearm for other than lawful
purposes.


§ 479.64 Procedure for approval of application.

  The application to make a firearm, Form 1 (Firearms), must be forwarded directly, in duplicate, by the
maker of the firearm to the Director in accordance with the instructions on the form. The Director will
consider the application for approval or disapproval. If the application is approved, the Director will
return the original thereof to the maker of the firearm and retain the duplicate. Upon receipt of the
approved application, the maker is authorized to make the firearm described therein. The maker of the
firearm shall not, under any circumstances, make the firearm until the application, satisfactorily
executed, has been forwarded to the Director and has been approved and returned by the Director with
the National Firearms Act stamp affixed. If the application is disapproved, the original Form 1(Firearms)
and the remittance submitted by the applicant for the purchase of the stamp will be returned to the
applicant with the reason for disapproval stated on the form.

§ 479.65 Denial of application.

  An application to make a firearm shall not be approved by the Director if the making or possession of
the firearm would place the person making the firearm in violation of law.

§ 479.66 Subsequent transfer of firearms.

  Where a firearm which has been made in compliance with 26 U.S.C. 5821, and the regulations
contained in this part, is to be transferred subsequently, the transfer provisions of the firearms laws and
regulations must be complied with. (See subpart F of this part).

§ 479.67 Cancellation of stamp.

  The person affixing to a Form 1(Firearms) a "National Firearms Act stamp shall cancel it by writing or
stamping thereon, in ink, his initials, and the day, month and year, in such manner as to render it unfit
for reuse. The cancellation shall not so deface the stamp as to prevent its denomination and genuineness
from being readily determined.



                                                    120
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 134 of 221




Exceptions to Tax on Making Firearms

§ 479.68 Qualified manufacturer.

  A manufacturer qualified under this part to engage in such business may make firearms without
payment of the making tax. However, such manufacturer shall report and register each firearm made in
the manner prescribed by this part.


§ 479.69 Making a firearm for the United States.


  A firearm may be made by, or on behalf of, the United States or any department, independent
establishment, or agency thereof without payment of the making tax. However, if a firearm is to be made
on behalf of the United States, the maker must file an application, in duplicate, on Form 1 (Firearms)
and obtain the approval of the Director in the manner prescribed in § 479.62.

§ 479.70 Certain government entities.

  A firearm may be made without payment of the making tax by, or on behalf of, any State, or
possession of the United States, any political subdivision thereof, or any official police organization of
such a government entity engaged in criminal investigations. Any person making a firearm under this
exemption shall first file an application, in duplicate, on Form 1 (Firearms) and obtain the approval of
the Director as prescribed in § 479.62.

Registration

§ 479.71 Proof of registration.

  The approval by the Director of an application, Form 1 (Firearms), to make a firearm under this
subpart shall effectuate registration of the firearm described in the Form 1 (Firearms) to the person
making the firearm. The original Form 1 (Firearms) showing approval by the Director shall be retained
by the maker to establish proof of his registration of the firearm described therein, and shall be made
available to any A TF officer on request.

   Subpart F-Transfer Tax § 479.81 Scope of tax.

Except as otherwise provided in this part, each transfer of a firearm in the United States is subject to a
tax to be represented by an adhesive stamp of the proper denomination bearing the words "National
Firearms Act" to be affixed to the Form 4 (Firearms), Application for Transfer and Registration of
Firearm, as provided in this subpart.

§ 479.82 Rate of tax.

  The transfer tax imposed with respect to firearms transferred within the United States is at the rate of
$200 for each firearm transferred, except that the transfer tax on any firearm classified as "any other


                                                    121
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 135 of 221




weapon" shall be at the rate of $5 for each such firearm transferred. The tax imposed on the transfer of
the firearm shall be paid by the transferor.


§ 479.83 Transfer tax in addition to import duty.

The transfer tax imposed by section 5811, !.R.C., is in addition to any import duty.
Application and Order for Transfer of Firearm


§ 479.84 Application to transfer.

   Except as otherwise provided in this subpart, no firearm may be transferred in the United States unless
an application, Form 4 (Firearms), Application for Transfer and Registration of Firearm, in duplicate,
executed under the penalties of perjury to transfer the firearm and register it to the transferee has been
filed with and approved by the Director. The application, Form 4 (Firearms), shall be filed by the
transferor and shall identify the firearm to be transferred by type; serial number; name and address of the
manufacturer and importer, if known; model; caliber, gauge or size; in the case of a short-barreled
shotgun or a short-barreled rifle, the length of the barrel; in the case of a weapon made from a rifle or
shotgun, the overall length of the weapon and the length of the barrel; and any other identifying marks
on the firearm. In the event the firearm does not bear a serial number, the applicant shall obtain a serial
number from the Regional director (compliance) and shall stamp (impress) or otherwise conspicuously
place such serial number on the firearm in a manner not susceptible of being readily obliterated, altered
or removed. The application, Form 4 (Firearms), shall identify the transferor by name and address; shall
identify the transferor's Federal firearms license and special (occupational) Chapter tax stamp, if any;
and if the transferor is other than a natural person, shall show the title or status of the person executing
the application. The application also shall identify the transferee by name and address, and, if the
transferee is a natural person not qualified as a manufacturer, importer or dealer under this part, he shall
be further identified in the manner prescribed in § 479.85. The application also shall identify the special
(occupational) tax stamp and Federal firearms license of the transferee, if any. Any tax payable on the
transfer must be represented by an adhesive stamp of proper denomination being affixed to the
application, Form 4 (Firearms), properly cancelled.

§ 479.85 Identification of transferee.

  If the transferee is an individual, such person shall securely attach to each copy of the application,
Form 4 (Firearms), in the space provided on the form, a photograph of the applicant 2 )( 2 inches in size,
clearly showing a full front view of the features of the applicant with head bare, with the distance from
the top of the head to the point of the chin approximately 1 1/4 inches, and which shall have been taken
within 1 year prior to the date of the application. The transferee shall attach two properly completed FBI
Forms FD258 (Fingerprint Card) to the application. The fingerprints must be clear for accurate
classification and should be taken by someone properly equipped to take them. A certificate of the local
chief of police, sheriff of the county, head of the State police, State or local district attorney or
prosecutor, or such other person whose certificate may in a particular case be acceptable to the Director,
shall be completed on each copy of the Form 4 (Firearms). The certificate shall state that the certifying
official is satisfied that the fingerprints and photograph accompanying the application are those of the


                                                    122
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 136 of 221




applicant and that the certifying official has no information indicating that the receipt or possession of
the firearm would place the transferee in violation of State or local law or that the transferee will use the
firearm for other than lawful purposes.
§ 479.86 Action on application.

  The Director will consider a completed and properly executed application, Form 4 (Firearms), to
transfer a firearm. If the application is approved, the Director will affix the appropriate National
Firearms Act stamp, cancel it, and return the original application showing approval to the transferor who
may then transfer the firearm to the transferee along with the approved application. The approval of an
application, Form 4 (Firearms), by the Director will effectuate registration of the firearm to the
transferee. The transferee shall not take possession of a firearm until the application, Form 4 (Firearms),
for the transfer filed by the transferor has been approved by the Director and registration of the firearm
is effectuated to the transferee. The transferee shall retain the approved application as proof that the
firearm described therein is registered to the transferee, and shall make the approved Form 4 (Firearms)
available to any A TF officer on request. If the application, Form 4 (Firearms), to transfer a firearm is
disapproved by the Director, the original application and the remittance for purchase of the stamp will
be returned to the transferor with reasons for the disapproval stated on the application. An application,
Form 4 (Firearms), to transfer a firearm shall be denied if the transfer, receipt, or possession of a firearm
would place the transferee in violation of law. In addition to any other records checks that may be
conducted to determine whether the transfer, receipt, or possession of a firearm would place the
transferee in violation of law, the Director shall contact the National Instant Criminal Background
Check System.

§ 479.87 Cancellation of stamp.
The method of cancellation of the stamp required by this subpart as prescribed in § 479.67 shall be used.

Exemptions Relating to Transfers of Firearms

§ 479.88 Special (occupational) taxpayers.

(a) A firearm registered to a person qualified under this part to engage in business as an importer,
manufacturer, or dealer may be transferred by that person without payment of the transfer tax to any
other person qualified under this part to manufacture, import, or deal in firearms.

   (b) The exemption provided in paragraph (a) of this section shall be obtained by the transferor of the
firearm filing with the Director an application, Form 3 (Firearms), Application for Tax-exempt Transfer
of Firearm and Registration to Special (Occupational) Taxpayer, in duplicate, executed under the
penalties of perjury. The application, Form 3 (Firearms), shall (1) show the name and address of the
transferor and of the transferee, (2) identify the Federal firearms license and special (occupational) tax
stamp of the transferor and of the transferee, (3) show the name and address of the manufacturer and the
importer of the firearm, if known, (4) show the type, model, overall length (if applicable), length of
barrel, caliber, gauge or size, serial number, and other marks of identification of the firearm, and (5)
contain a statement by the transferor that he is entitled to the exemption because the transferee is a
person qualified under this part to manufacture, import, or deal in firearms. If the Director approves an
application, Form 3 (Firearms), he shall return the original Form 3 (Firearms) to the transferor with the
approval noted thereon. Approval of an application, Form 3 (Firearms), by the Director shall remove


                                                    123
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 137 of 221




registration of the firearm reported thereon from the transferor and shall effectuate the registration of
that firearm to the transferee. Upon receipt of the approved Form 3 (Firearms), the transferor shall
deliver same with the firearm to the transferee. The transferor shall not transfer the firearm to the
transferee until his application, Form 3 (Firearms), has been approved by the Director and the original
thereof has been returned to the transferor. If the Director disapproves the application, Form 3
(Firearms), he shall return the original Form 3 (Firearms) to the transferor with the reasons for the
disapproval stated thereon.
  (c) The transferor shall be responsible for establishing the exempt status of the transferee before
making a transfer under the provisions of this section. Therefore, before engaging in transfer
negotiations with the transferee, the transferor should satisfy himself as to the claimed exempt status of
the transferee and the bona fides of the transaction. If not fully satisfied, the transferor should
communicate with the Director, report all circumstances regarding the proposed transfer, and await the
Director's advice before making application for the transfer. An unapproved transfer or a transfer to an
unauthorized person may subject the transferor to civil and criminal liabilities. (See 26 U.S.C. 5852,
5861, and 5871.)


§ 479.89 Transfers to the United States.

  A firearm may be transferred to the United States or any department, independent establishment or
agency thereof without payment of the transfer tax. However, the procedures for the transfer of a firearm
as provided in § 479.90 shall be followed in a tax-exempt transfer of a firearm under this section, unless
the transferor is relieved of such requirement under other provisions of this part.

§ 479.90 Certain government entities.

   (a) A firearm may be transferred without payment of the transfer tax to or from any State, possession
of the United States, any political subdivision thereof, or any official police organization of such a
governmental entity engaged in criminal investigations.
   (b) The exemption provided in paragraph (a) of this section shall be obtained by the transferor of the
firearm filing with the Director an application, Form 5 (Firearms), Application for Tax-exempt Transfer
and Registration of Firearm, in duplicate, executed under the penalties of perjury. The application shall
(1) show the name and address of the transferor and of the transferee, (2) identify the Federal firearms
license and special (occupational) tax stamp, if any, of the transferor and of the transferee, (3) show the
name and address of the manufacturer and the importer of the firearm, if known, (4) show the type,
model, overall length (if applicable), length of barrel, caliber, gauge or size, serial number, and other
marks of identification of the firearm, and (5) contain a statement by the transferor that the transferor is
entitled to the exemption because either the transferor or the transferee is a governmental entity coming
within the purview of paragraph (a) of this section. In the case of a transfer of a firearm by a
governmental entity to a transferee who is a natural person not qualified as a manufacturer, importer, or
dealer under this part, the transferee shall be further identified in the manner prescribed in § 479.85. If
the Director approves an application, Form 5 (Firearms), the original Form 5 (Firearms) shall be
returned to the transferor with the approval noted thereon. Approval of an application, Form 5
(Firearms), by the Director shall effectuate the registration of that firearm to the transferee. Upon receipt
of the approved Form 5 (Firearms), the transferor shall deliver same with the firearm to the transferee.
The transferor shall not transfer the firearm to the transferee until the application, Form 5 (Firearms), has


                                                    124
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 138 of 221




been approved by the Director and the original thereof has been returned to the transferor. If the Director
disapproves the application, Form 5 (Firearms), the original Form 5 (Firearms) shall be returned to the
transferor with the reasons for the disapproval stated thereon. An application by a governmental entity to
transfer a firearm shall be denied if the transfer, receipt, or possession of a firearm would place the
transferee in violation of law.

   (c) The transferor shall be responsible for establishing the exempt status of the transferee before
making a transfer under the provisions of this section. Therefore, before engaging in transfer
negotiations with the transferee, the transferor should satisfy himself of the claimed exempt status of the
transferee and the bona fides of the transaction. If not fully satisfied, the transferor should communicate
with the Director, report all circumstances regarding the proposed transfer, and await the Director's
advice before making application for transfer. An unapproved transfer or a transfer to an unauthorized
person may subject the transferor to civil and criminal liabilities. (See 26 U.S.C. 5852, 5861, and 5871.)

§ 479.91 Unserviceable firearms.

  An unserviceable firearm may be transferred as a curio or ornament without payment of the transfer
tax. However, the procedures for the transfer of a firearm as provided in § 479.90 shall be followed in a
tax exempt transfer of a firearm under this section, except a statement shall be entered on the transfer
application, Form 5 (Firearms), by the transferor that he is entitled to the exemption because the firearm
to be transferred is unserviceable and is being transferred as a curio or ornament. An unapproved
transfer, the transfer of a firearm under the provisions of this section which is in fact not an
unserviceable firearm, or the transfer of an unserviceable firearm as something other than a curio or
ornament, may subject the transferor to civil and criminal liabilities. (See 26 U.S.C. 5811, 5852, 5861,
and 5871.)

§ 479.92 Transportation of firearms to effect transfer.

  Notwithstanding any provision of § 478.28 of this chapter, it shall not be required that authorization be
obtained from the Director for the transportation in interstate or foreign commerce of a firearm in order
to effect the transfer of a firearm authorized under the provisions of this subpart.

Other Provisions

§ 479.93 Transfers of firearms to certain persons.

  Where the transfer of a destructive device, machine gun, shortbarreled shotgun, or short-barreled rifle
is to be made by a person licensed under the provisions of Title I of the Gun Control Act of 1968 (82
Stat. 1213) to a person not so licensed, the sworn statement required by § 478.98 of this chapter shall be
attached to and accompany the transfer application required by this subpart.

Subpart G-Registration and Identification of Firearms

§ 479.101 Registration of Firearms.

   (a) The Director shall maintain a central registry of all firearms in the United States which are not in



                                                     125
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 139 of 221




the possession of or under the control of the United States. This registry shall be known as the National
Firearms Registration and Transfer Record and shall include:

  (1) Identification of the firearm as required by this part;

(2) Date of registration; and

    (3) Identification and address of person entitled to possession of the firearm as required by this part.

  (b) Each manufacturer, importer, and maker shall register each firearm he manufactures, imports, or
makes in the manner prescribed by this part. Each firearm transferred shall be registered to the transferee
by the transferor in the manner prescribed by this part. No firearm may be registered by a person
unlawfully in possession of the firearm except during an amnesty period established under section 207
of the Gun Control Act of 1968 (82 Stat. 1235).

  (c) A person shown as possessing firearms by the records maintained by the Director pursuant to the
National Firearms Act (26 U.S.C. Chapter 53) in force on October 31, 1968, shall be considered to have
registered the firearms in his possession which are disclosed by that record as being in his possession on
October 31, 1968.

  (d) The National Firearms Registration and Transfer Record shall include firearms registered to the
possessors thereof under the provisions of section 207 of the Gun Control Act of 1968.

 (e) A person possessing a firearm registered to him shall retain proof of registration which shall be
made available to any ATF officer upon request.

  (f) A firearm not identified as required by this part shall not be registered.

§ 479.102 How must firearms be identified?

  (a) You, as a manufacturer, importer, or maker of a firearm, must legibly identify the firearm as
follows:

   (1) By engraving, casting, stamping (impressing), or otherwise conspicuously placing or causing to be
engraved, cast, stamped (impressed) or placed on the frame or receiver thereof an individual serial
number. The serial number must be placed in a manner not susceptible of being readily obliterated,
altered, or removed, and must not duplicate any serial number placed by you on any other firearm. For
firearms manufactured, imported, or made on and after January 30, 2002, the engraving, casting, or
stamping (impressing) of the serial number must be to a minimum depth of .003 inch and in a print size
no smaller than 1/16 inch; and

   (2) By engraving, casting, stamping (impressing), or otherwise conspicuously placing or causing to be
engraved, cast, stamped (impressed), or placed on the frame, receiver, or barrel thereof certain additional
information. This information must be placed in a manner not susceptible of being readily obliterated,
altered or removed. For firearms manufactured, imported, or made on and after January 30, 2002, the
engraving, casting, or stamping (impressing) of this information must be to a minimum depth of .003



                                                     126
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 140 of 221




inch. The additional information includes:


  (i) The model, if such designation has been made;

(U) The caliber or gauge;

 (iii) Your name (or recognized abbreviation) and also, when applicable, the name of the foreign
manufacturer or maker;

   (iv) In the case of a domestically made firearm, the city and State (or recognized abbreviation thereof)
where you as the manufacturer maintain your place of business, or where you, as the maker, made the
firearm; and

   (v) In the case of an imported firearm, the name of the country in which it was manufactured and the
city and State (or recognized abbreviation thereof) where you as the importer maintain your place of
business. For additional requirements relating to imported firearms, see Customs regulations at 19 CFR
part 134.

  (b) The depth of all markings required by this section will be measured from the flat surface of the
metal and not the peaks or ridges. The height of serial numbers required by paragraph (a)(1) of this
section will be measured as the distance between the latitudinal ends of the character impression
bottoms (bases).

  (c) The Director may authorize other means of identification upon receipt of a letter application from
you, submitted in duplicate, showing that such other identification is reasonable and will not hinder the
effective administration of this part.

  (d) In the case of a destructive device, the Director may authorize other means of identifying that
weapon upon receipt of a letter application from you, submitted in duplicate, showing that engraving,
casting, or stamping (impressing) such a weapon would be dangerous or impracticable.
  (e) A firearm frame or receiver that is not a component part of a complete weapon at the time it is
sold, shipped, or otherwise disposed of by you must be identified as required by this section.

  (f)(1) Any part defined as a machine gun, muffler, or silencer for the purposes of this part that is not a
component part of a complete firearm at the time it is sold, shipped, or otherwise disposed of by you
must be identified as required by this section.

  (2) The Director may authorize other means of identification of parts defined as machine guns other
than frames or receivers and parts defined as mufflers or silencers upon receipt of a letter application
from you, submitted in duplicate, showing that such other identification is reasonable and will not hinder
the effective administration of this part.

(Approved by the Office of Management and Budget under control number 1512--D550)

§ 419.103 Registration of firearms manufactured.


                                                    127
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 141 of 221




   Each manufacturer qualified under this part shall file with the Director an accurate notice on Form 2
(Firearms), Notice of Firearms Manufactured or Imported, executed under the penalties of perjury, to
show his manufacture of firearms. The notice shall set forth the name and address of the manufacturer,
identify his special (occupational) tax stamp and Federal firearms license, and show the date of
manufacture, the type, model, length of barrel, overall length, caliber, gauge or size, serial numbers, and
other marks of identification of the firearms he manufactures, and the place where the manufactured
firearms will be kept. All firearms manufactured by him during a single day shall be included on one
notice, Form 2 (Firearms), filed by the manufacturer no later than the close of the next business day. The
manufacturer shall prepare the notice, Form 2 (Firearms), in duplicate, file the original notice as
prescribed herein and keep the copy with the records required by subpart I of this part at the premises
covered by his special (occupational) tax stamp. Receipt of the notice, Form 2 (Firearms), by the
Director shall effectuate the registration of the firearms listed on that notice. The requirements of this
part relating to the transfer of a firearm are applicable to transfers by qualified manufacturers.



§ 419.104 Registration of firearms by certain governmental entities.

  Any State, any political subdivision thereof, or any official police organization of such a government
entity engaged in criminal investigations, which acquires for official use a firearm not registered to it,
such as by abandonment or by forfeiture, will register such firearm with the Director by filing Form 10
(Firearms), Registration of Firearms Acquired by Certain Governmental Entities, and such registration
shall become a part of the National Firearms Registration and Transfer Record. The application shall
identify the applicant, describe each firearm covered by the application, show the location where each
firearm usually will be kept, and, if the firearm is unserviceable, the application shall show how the
firearm was made unserviceable. This section shall not apply to a firearm merely being held for use as
evidence in a criminal proceeding. The Form 10 (Firearms) shall be executed in duplicate in accordance
with the instructions thereon. Upon registering the firearm, the Director shall return the original Form 10
(Firearms) to be returned to the applicant showing such approval and he will present the approved
application, Form 6 (Firearms), to the Customs officer at the port of importation. The approval of an
application to import a firearm shall be automatically terminated at the expiration of one year from the
date of approval unless, upon request, it is further extended by the Director. If the firearm described in
the approved application is not imported prior to the expiration of the approval, the Director shall be so
notified. Customs officers will not permit release of a firearm from Customs custody, except for
exportation, unless covered by an application which has been approved by the Director and which is
currently effective. The importation or bringing in of a firearm not covered by an approved application
may subject the person responsible to civil and criminal liabilities. (26 U.S.C. 5861, 5871, and 5872.)
   (b) Part 478 of this chapter also contains requirements and procedures for the importation of firearms
into the United States. A firearm may not be imported into the United States under this part unless those
requirements and procedures are also complied with by the person importing the firearm.


   (c) The provisions of this subpart shall not be construed as prohibiting the return to the United States
or any territory under its control or jurisdiction of a firearm by a person who can establish to the
satisfaction of Customs that (1) the firearm was taken out of the United States or any territory under its


                                                    128
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 142 of 221




control or jurisdiction by such person, (2) the firearm is registered to that person, and (3) if appropriate,
the authorization required by Part 478 of this chapter for the transportation of such a firearm in interstate
or foreign commerce has been obtained by such person.

§ 479.112 Registration of imported firearms.

   (a) Each importer shall file with the Director an accurate notice on Form 2 (Firearms), Notice of
Firearms Manufactured or Imported, executed under the penalties of perjury, showing the importation of
a firearm. The notice shall set forth the name and address of the importer, identify the importer's special
(occupational) tax stamp and Federal firearms license, and show the import permit number, the date of
release from Customs custody, the type, model, length of barrel, overall length, caliber, gauge or size,
serial number, and other marks of identification of the firearm imported, and the place where the
imported firearm will be kept. The Form 2 (Firearms) covering an imported firearm shall be filed by the
importer no later than fifteen (15) days from the date the firearm was released from Customs custody.
The importer shall prepare the notice, Form 2 (Firearms), in duplicate, file the original return as
prescribed herein, and keep the copy with the records required by subpart I of this part at the premises
covered by the special (occupational) tax stamp. The timely receipt by the Director of the notice, Form 2
(Firearms), and the timely receipt by the Director of the copy of Form 6A (Firearms), Release and
Receipt of Imported Firearms, Ammunition and Implements of War, required by § 478.112 of this
chapter, covering the weapon reported on the Form 2 (Firearms) by the qualified importer, shall
effectuate the registration of the firearm to the importer.

  (b) The requirements of this part relating to the transfer of a firearm are applicable to the transfer of
imported firearms by a qualified importer or any other person.

   (c) Subject to compliance with the provisions of this part, an application, Form 6 (Firearms), to import
a firearm by an importer or dealer qualified under this part, for use as a sample in connection with sales
of such firearms to Federal, State or local governmental entities, will be approved if it is established by
specific information attached to the application that the firearm is suitable or potentially suitable for use
by such entities. Such information must show why a sales sample of a particular firearm is suitable for
such use and the expected governmental customers who would require a demonstration of the firearm.
Information as to the availability of the firearm to fill subsequent orders and letters from governmental
entities expressing a need for a particular model or interest in seeing a demonstration. of a particular
firearm would establish suitability for governmental use. Applications to import more than one firearm
of a particular model for use as a sample by an importer or dealer must also establish the importer's or
dealer's need for the quantity of samples sought to be imported.

   (d) Subject to compliance with the provisions of this part, an application, Form 6 (Firearms), to import
a firearm by an importer or dealer qualified under this part, for use as a sample in connection with sales
of such firearms to Federal, State or local governmental entities, will be approved if it is established by
specific information attached to the application that the firearm is particularly suitable for use by such
entities. Such information must show why a sales sample of a particular firearm is suitable for such use
and the expected governmental customers who would require a demonstration of the firearm.
Information as to the availability of the firearm to fill subsequent orders and letters from governmental
entities expressing a need for a particular model or interest in seeing a demonstration of a particular
firearm would establish suitability for governmental use. Applications to import more than one firearm



                                                     129
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 143 of 221




of a particular model for use as a sample by an importer or dealer must also establish the importer's or
dealer's need for the quantity of samples sought to be imported.

§ 479.113 Conditional importation.

  The Director shall permit the conditional importation or bringing into the United States of any firearm
for the purpose of examining and testing the firearm in connection with making a determination as to
whether the importation or bringing in of such firearm will be authorized under this subpart. An
application under this section shall be filed on Form 6 (Firearms), in triplicate, with the Director. The
Director may impose conditions upon any importation under this section including a requirement that
the firearm be shipped directly from Customs custody to the Director and that the person importing or
bringing in the firearm must agree to either export the weapon or destroy it if a final determination is
made that it may not be imported or brought in under this subpart. A firearm so imported or brought into
the United States may be released from Customs custody in the manner prescribed by the conditional
authorization of the registrant with notification thereon that registration of the firearm has been made.
The registration of any firearm under this section is for official use only and a subsequent transfer will
be approved only to other governmental entities for official use.

Machine Guns

§ 479.105 Transfer and possession of machine guns.

   (a) General. As provided by 26 U.S.C. 5812 and 26 U.S.C. 5822, an application to make or transfer a
firearm shall be denied if the making, transfer, receipt, or possession of the firearm would place the
maker or transferee in violation of law. Section 922(0), Title 18, U.S.C., makes it unlawful for any
person to transfer or possess a machine gun, except a transfer to or by, or possession by or under the
authority of, the United States or any department or agency thereof or a State, or a department, agency,
or political subdivision thereof; or any lawful transfer or lawful possession of a machine gun that was
lawfully possessed before May 19, 1986. Therefore, notwithstanding any other provision of this part, no
application to make, transfer, or import a machine gun will be approved except as provided by this
section.

  (b) Machine guns lawfully possessed prior to May 19, 1986. A machine gun possessed in compliance
with the provisions of this part prior to May 19, 1986, may continue to be lawfully possessed by the
person to whom the machine gun is registered and may, upon compliance with the provisions of this
part, be lawfully transferred to and possessed by the transferee.

   (c) Importation and manufacture. Subject to compliance with the provisions of this part, importers and
manufacturers qualified under this part may import and manufacture machine guns on or after May 19,
1986, for sale or distribution to any department or agency of the United States or any State or political
subdivision thereof, or for use by dealers qualified under this part as sales samples as provided in
paragraph (d) of this section. The registration of such machine guns under this part and their subsequent
transfer shall be conditioned upon and restricted to the sale or distribution of such
weapons for the official use of Federal, State or local governmental entities. Subject to compliance with
the provisions of this part, manufacturers qualified under this part may manufacture machine guns on or
after May 19, 1986, for exportation in compliance with the Arms Export Control Act (22 U.S.C. 2778)



                                                   130
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 144 of 221




and regulations prescribed thereunder by the Department of State.
  (d) Dealer sales samples. Subject to compliance with the provisions of this part, applications to
transfer and register a machine gun manufactured or imported on or after May 19, 1986, to dealers
qualified under this part will be approved if it is established by specific information the expected
governmental customers who would require a demonstration of the weapon, information as to the
availability of the machine gun to fill subsequent orders, and letters from governmental entities
expressing a need for a particular model or interest in seeing a demonstration of a particular weapon.
Applications to transfer more than one machine gun of a particular model to a dealer must also establish
the dealer's need for the quantity of samples sought to be transferred.


  (e) The making of machine guns on or after May 19, 1986. Subject to compliance with the provisions
of this part, applications to make and register machine guns on or after May 19, 1986, for the benefit of
a Federal, State or local governmental entity (e.g., an invention for possible Mure use of a governmental
entity or the making of a weapon in connection with research and development on behalf of such an
entity) will be approved if it is established by specific information that the machine gun is particularly
suitable for use by Federal, State or local governmental entities and that the making of the weapon is at
the request and on behalf of such an entity .

   (f) Discontinuance of business. Since section 922(0), Title 18, U.S.C., makes it unlawful to transfer or
possess a machine gun except as provided in the law, any qualified manufacturer, importer, or dealer
intending to discontinue business shall, prior to going out of business, transfer in compliance with the
provisions of this part any machine gun manufactured or imported after May 19, 1986, to a Federal,
State or local governmental entity, qualified manufacturer, qualified importer, or, subject to the
provisions of paragraph (d) of this section, dealer qualified to possess such, machine gun.

Subpart H-Importation and Exportation

Importation

§479.111 Procedure.

  (a) No firearm shall be imported or brought into the United States or any territory under its control or
jurisdiction unless the person importing or bringing in the firearm establishes to the satisfaction of the
Director that the firearm to be imported or brought in is being imported or brought in for:

  (1) The use of the United States or any department, independent establishment, or agency thereof or
any State or possession or any political subdivision thereof; or

  (2) Scientific or research purposes; or

  (3) Testing or use as a model by a registered manufacturer or solely for use as a sample by a registered
importer or registered dealer.

The burden of proof is affirmatively on any person importing or bringing the firearm into the United
States or any territory under its control or jurisdiction to show that the firearm is being imported or


                                                   131
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 145 of 221




brought in under one of the above paragraphs. Any person desiring to import or bring a firearm into the
United States under this paragraph shall file with the Director an application on Form 6 (Firearms),
Application and Permit for Importation of Firearms, Ammunition and Implements of War, in triplicate,
executed under the penalties of perjury. The application shall show the information required by subpart
G of Part 478 of this chapter. A detailed explanation of why the importation of the firearm falls within
the standards set out in this paragraph shall be attached to the application. The person seeking to import
or bring in the firearm will be notified of the approval or disapproval of his application. If the
application is approved, the original Form 6 (Firearms) will be returned to the applicant showing such
approval and he will present the approved application, Form 6 (Firearms), to the Customs officer at the
port of importation. The approval of an application to import a firearm shall be automatically terminated
at the expiration of one year from the date of approval unless, upon request, it is further extended by the
Director. If the firearm described in the approved application is not imported prior to the expiration of
the approval, the Director shall be so notified. Customs officers will not permit release of a firearm from
Customs custody, except for exportation, unless covered by an application which has been approved by
the Director and which is currently effective. The importation or bringing in of a firearm not covered by
an approved application may subject the person responsible to civil and
criminal liabilities. (26 U.S.C. 5861, 5871, and 5872.)

(b) Part 478 of this chapter also contains requirements and procedures for the importation of firearms
into the United States. A firearm may not be imported into the United States under this part unless those
requirements and procedures are also complied with by the person importing the firearm.

(c) The provisions of this subpart shall not be construed as prohibiting the return to the United States or
any territory under its control or jurisdiction of a firearm by a person who can establish to the
satisfaction of Customs that (1) the firearm was taken out of the United States or any territory under its
control or jurisdiction by such person, (2) the firearm is registered to that person, and (3) if appropriate,
the authorization required by Part 478 of this chapter for the transportation of such a firearm in interstate
or foreign commerce has been obtained by such person.

§ 479.112 Registration of imported firearms.

(a) Each importer shall file with the Director an accurate notice on Form 2 (Firearms), Notice of
Firearms Manufactured or Imported, executed under the penalties of perjury, showing the importation of
a firearm. The notice shall set forth the name and address of the importer, identify the importer's special
(occupational) tax stamp and Federal firearms license, and show the import permit number, the date of
release from Customs custody, the type, model, length of barrel, overall length, caliber, gauge or size,
serial number, and other marks of identification of the firearm imported, and the place where the
imported firearm will be kept. The Form 2 (Firearms) covering an imported firearm shall be filed by the
importer no later than fifteen (15) days from the date the firearm was released from Customs custody.
The importer shall prepare the notice, Form 2 (Firearms), in duplicate, file the original return as
prescribed herein, and keep the copy with the records require by subpart I of this part at the premises
covered by the special (occupational) tax stamp. The timely receipt by the Director of the notice, Form 2
(Firearms), and the timely receipt by the Director of the copy of Form 6A (Firearms), Release and
Receipt of Imported Firearms, Ammunition and Implements of War, required by § 478.112 of this
chapter, covering the weapon reported on the Form 2 (Firearms) by the qualified importer, shall
effectuate the registration of the firearm to the importer.



                                                    132
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 146 of 221




(b) The requirements of this part relating to the transfer of a firearm are applicable to the transfer of
imported firearms by a qualified importer or any other person.

(c) Subject to compliance with the provisions of this part, an application, Form 6 (Firearms), to import a
firearm by an importer or dealer qualified under this part, for use as a sample in connection with sales of
such firearms to Federal, State or local governmental entities, will be approved if it is established by
specific information attached to the application that the firearm is suitable or potentially suitable for use
by such entities. Such information must show why a sales sample of a particular firearm is suitable for
such use and the expected governmental customers who would require a demonstration of the firearm.
Information as to the availability of the firearm to fill subsequent orders and letters from governmental
entities expressing a need for a particular model or interest in seeing a demonstration of a particular
firearm would establish suitability for governmental use. Applications to import more than one firearm
of a particular model for use as a sample by an importer or dealer must also establish the importer's or
dealer's need for the quantity of samples sought to be imported.

(d) Subject to compliance with the provisions of this part, an application, Form 6 (Firearms), to import a
firearm by an importer or dealer qualified under this part, for use as a sample in connection with sales of
such firearms to Federal, State or local governmental entities, will be approved if it is established by
specific information attached to the application that the firearm is particularly suitable for use by such
entities. Such information must show why a sales sample of a particular firearm is suitable for such use
and the expected governmental customers who would require a demonstration of the firearm.
Information as to the availability of the firearm to fill subsequent orders and letters from governmental
entities expressing a need for a particular model or interest in seeing a demonstration of a particular
firearm would establish suitability for governmental use. Applications to import more than one firearm
of a particular model for use as a sample by an importer or dealer must also establish the importer's or
dealer's need for the quantity of samples sought to be imported.

§ 479.113 Conditional importation.

The Director shall permit the conditional importation or bringing into the United States of any firearm
for the purpose of examining and testing the firearm in connection with making a determination as to
whether the importation or bringing in of such firearm will be authorized under this subpart. An
application under this section shall be filed on Form 6 (Firearms), in triplicate, with the Director. The
Director may impose conditions upon any importation under this section including a requirement that
the firearm be shipped directly from Customs custody to the Director and that the person importing or
bringing in the firearm must agree to either export the weapon or destroy it if a final determination is
made that it may not be imported or brought in under this subpart. A firearm so imported or brought into
the United States may be released from Customs custody in the manner prescribed by the conditional
authorization of the Director.

Exportation
§ 479.114 Application and permit for exportation of firearms.
  Any person desiring to export a firearm without payment of the transfer tax must file with the Director
an application on Form 9 (Firearms), Application and Permit for Exportation of Firearms, in



                                                     133
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 147 of 221




quadruplicate, for a permit providing for deferment of tax liability. Part 1 of the application shall show
the name and address of the foreign consignee, number of firearms covered by the application, the
intended port of exportation, a complete description of each firearm to be exported, the name, address,
State Department license number (or date of application if not issued), and identification of the special
(occupational) tax stamp of the transferor. Part 1 of the application shall be executed under the penalties
of perjury by the transferor and shall be supported by a certified copy of a written order or contract of
sale or other evidence showing that the firearm is to be shipped to a foreign designation. Where it is
desired to make a transfer free of tax to another person who in turn will export the firearm, the transferor
shall likewise file an application supported by evidence that the transfer will start the firearm in course
of exportation, except, however, that where such transferor and exporter are registered special taxpayers
the transferor will not be required to file an application on Form 9 (Firearms).


§ 479.115 Action by Director.
  If the application is acceptable, the Director will execute the permit, Part 2 of Form 9 (Firearms), to
export the firearm described on the form and return three copies thereof to the applicant. Issuance of the
permit by the Director will suspend assertion of tax liability for a period of six (6) months from the date
of issuance. If the application is disapproved, the Director will indicate thereon the reason for such
action and return the forms to the applicant.


§ 479.116 Procedure by exporter.
  Shipment may not be made until the permit, Form 9 (Firearms), is received from the Director. If
exportation is to be made by means other than by parcel post, two copies of the form must be addressed
to the District Director of Customs at the port of exportation, and must precede or accompany the
shipment in order to permit appropriate inspection prior to lading. If exportation is to be made by parcel
post, one copy of the form must be presented to the postmaster at the office receiving the parcel who
will execute Part 4 of such form and return the form to the exporter for transmittal to the Director. In the
event exportation is not effected, all copies of the form must be immediately returned to the Director for
cancellation.

§ 479.117 Action by Customs.
  Upon receipt of a permit, Form 9 (Firearms), in duplicate, authorizing the exportation of firearms, the
District Director of Customs may order such inspection as deemed necessary prior to lading of the
merchandise. If satisfied that the shipment is proper and the information contained in the permit to
export is in agreement with information shown in the shipper's export declaration, the District Director
of Customs will, after the merchandise has been duly exported, execute the certificate of exportation
(Part 3 of Form 9 (Firearms». One copy of the form will be retained with the shipper's export declaration
and the remaining copy thereof win be transmitted to the Director.


§ 479.118 Proof of exportation.

  Within a six-month's period from date of issuance of the permit to export firearms, the exporter shall
furnish or cause to be furnished to the Director (a) the certificate of exportation (Part 3 of Form 9


                                                    134
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 148 of 221




(Firearms» executed by the District Director of Customs as provided in § 479.117, or (b) the certificate
of mailing by parcel post (Part 4 of Form 9 (Firearms» executed by the postmaster of the post office
receiving the parcel containing the firearm, or (c) a certificate of lading executed by a Customs officer of
the foreign country to which the firearm is exported, or Cd) a sworn statement of the foreign consignee
covering the receipt of the firearm, or (e) the return receipt, or a reproduced copy thereof, signed by the
addressee or his agent, where the shipment of a firearm was made by insured or registered parcel post.
Issuance of a permit to export a firearm and furnishing of evidence establishing such exportation under
this section will relieve the actual exporter and the person selling to the exporter for exportation from
transfer tax liability. Where satisfactory evidence of exportation of a firearm is not furnished within the
stated period, the transfer tax will be assessed.

§ 479.119 Transportation of firearms to effect exportation.

  Notwithstanding any provision of § 478.28 of this chapter, it shall not be required that authorization be
obtained from the Director for the transportation in interstate or foreign commerce of a firearm in order
to effect the exportation of a firearm authorized under the provisions of this subpart.

§479.120 Refunds.

  Where, after payment of tax by the manufacturer, a firearm is exported, and satisfactory proof of
exportation (see § 479.118) is furnished, a claim for refund may be submitted on Form 843 (see §
479.172). If the manufacturer waives all claim for the amount to be refunded, the refund shall be made
to the exporter. A claim for refund by an exporter of tax paid by a manufacturer should be accompanied
by waiver of the manufacturer and proof of tax payment by the latter.


§ 479.121 Insular possessions.

  Transfers of firearms to persons in the insular possessions of the United States are exempt from
transfer tax, provided title in cases involving change of title (and custody or control, in cases not
involving change of title), does not pass to the transferee or his agent in the United States. However,
such exempt transactions must be covered by approved permits and supporting documents
corresponding to those required in the case of firearms exported to foreign countries (see §§ 479.114 and
479.115), except that the Director may vary the requirements herein set forth in accordance with the
requirements of the governing authority of the insular possession. Shipments to the insular possessions
will not be authorized without compliance with the requirements of the governing authorities thereof. In
the case of a nontaxable transfer to a person in such insular possession, the exemption extends only to
such transfer and not to prior transfers.

Arms Export Control Act

§ 479.122 Requirements.

 (a) Persons engaged in the business of importing firearms are required by the Arms Export Control
Act (22 U.S.C. 2778) to register with the Director. (See Part 447 of this chapter.)



                                                    135
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 149 of 221




   (b) Persons engaged in the business of exporting firearms caliber .22 or larger are subject to the
requirements of a license issued by the Secretary of State. Application for such license should be made
to the Office of Munitions Control, Department of State, Washington, DC 20502, prior to exporting
firearms.

Subpart I-Records and Returns

§ 479.131 Records.

   For the purposes of this part, each manufacturer, importer, and dealer in firearms shall keep and
maintain such records regarding the manufacture, importation, acquisition (whether by making, transfer,
or otherwise), receipt, and disposition of firearms as are prescribed, and in the manner and place
required, by part 478 of this chapter. In addition, each manufacturer, importer, and dealer shall maintain,
in chronological order, at his place of business a separate record consisting of the documents required by
this part showing the registration of any firearm to him. If firearms owned or possessed by a
manufacturer, importer, or dealer are stored or kept on premises other than the place of business shown
on his special (occupational) tax stamp, the record establishing registration shall show where such
firearms are stored or kept. The records required by this part shall be readily accessible for inspection at
all reasonable times by ATF officers.

(Approved by the Office of Management and Budget under control number 1512-0387)

Subpart J-Stolen or Lost Firearms or Documents

§ 479.141 Stolen or lost firearms.

Whenever any registered firearm is stolen or lost, the person losing possession thereof will, immediately
upon discovery of such theft or loss, make a report to the Director showing the following: (a) Name and
address of the person in whose name the firearm is registered, (b) kind of firearm, (c) serial number, (d)
model, (e) caliber, (I) manufacturer of the firearm, (g) date and place of theft or loss, and (h) complete
statement of facts and circumstances surrounding such theft or loss.

§ 479.142 Stolen or lost documents.

  When any Form 1,2,3,4,5, 6A, or 10 (Firearms) evidencing possession of a firearm is stolen, lost, or
destroyed, the person losing possession will immediately upon discovery of the theft, loss, or destruction
report the matter to the Director. The report will show in detail the circumstances of the theft, loss, or
destruction and will include all known facts which may serve to identify the document. Upon receipt of
the report, the Director will make such investigation as appears appropriate and may issue a duplicate
document upon such conditions as the circumstances warrant.

Subpart K-Examination of Books and Records

§ 479.151 Failure to make returns: Substitute returns.

  If any person required by this part to make returns shall fail or refuse to make any such return within



                                                    136
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 150 of 221




the time prescribed by this part or designated by the Director, then the return shall be made by an ATF
officer upon inspection of the books, but the making of such return by an A TF officer shall not relieve
the person from any default or penalty incurred by reason of failure to make such return.

§ 479.152 Penalties (records and returns).

  Any person failing to keep records or make returns, or making, or causing the making of, a false entry
on any application, return or record, knowing such entry to be false, is liable to fine and imprisonment as
provided in section 5871, I.R.C.

Subpart L-Distribution and Sale of Stamps

§ 479.161 stamps.

National Firearms Act

"National Firearms Act" stamps evidencing payment of the transfer tax or tax on the making of a firearm
are maintained by the Director. The remittance for purchase of the appropriate tax stamp shall be
submitted with the application. Upon approval of the application, the Director will cause the appropriate
tax to be paid by affixing the appropriate stamp to the application.

§ 479.162 Stamps authorized.
  Adhesive stamps of the $5 and $200 denomination, bearing the words "National Firearms Act," have
been prepared and only such stamps shall be used for the payment of the transfer tax and for the tax on
the making of a firearm.


§ 479.163 Reuse of stamps prohibited.

 A stamp once affixed to one document cannot lawfully be removed and affixed to another. Any person
willfully reusing such a stamp shall be subject to the penalty prescribed by 26 U.S.C. 7208.

Subpart M-Redemption of or Allowance for Stamps or Refunds

§ 479.171 Redemption of or allowance for stamps.

  Where a National Firearms Act stamp is destroyed, mutilated or rendered useless after purchase, and
before liability has been incurred, such stamp may be redeemed by giving another stamp in lieu thereof.
Claim for redemption of the stamp should be filed on ATF Form 2635 (5620.8) with the Director. Such
claim shall be accompanied by the stamp or by a satisfactory explanation of the reasons why the stamp
cannot be returned, and shall be filed within 3 years after the purchase of the stamp.

§ 479.172 Refunds.

 As indicated in this part, the transfer tax or tax on the making of a firearm is ordinarily paid by the
purchase and affixing of stamps, while special tax stamps are issued in payment of special


                                                    137
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 151 of 221




(occupational) taxes. However, in exceptional cases, transfer tax, tax on the making of firearms, and/or
special (occupational) tax may be paid pursuant to assessment. Claims for refunds of such taxes, paid
pursuant to assessment, shall be filed on ATF Form 2635 (5620.8) within 3 years next after payment of
the taxes. Such claims shall be filed with the regional director (compliance) serving the region in which
the tax was paid. (For provisions relating to hand-carried documents and manner of filing, see 26 CFR
301.60911 (b) and 301.6402-2(a).) When an applicant to make or transfer a firearm wishes a refund of
the tax paid on an approved application where the firearm was not made pursuant to an approved Form 1
(Firearms) or transfer of the firearm did not take place pursuant to an approved Form 4 (Firearms), the
applicant shall file a claim for refund of the tax on ATF Form 2635 (5620.8) with the Director. The
claim shall be accompanied by the approved application bearing the stamp and an explanation why the
tax liability was not incurred. Such claim shall be filed within 3 years next after payment of the tax.


Subpart N-Penalties and Forfeitures


§ 479.181 Penalties.

  Any person who violates or fails to comply with the requirements of 26 U.S.C. Chapter 53 shall, upon
conviction, be subject to the penalties imposed under 26 U.S.C. 5871.

§ 479.182 Forfeitures.

  Any firearm involved in any violation of the provisions of 26 U.S.C. Chapter 53, shall be subject to
seizure, and forfeiture under the internal revenue laws: Provided, however, That the disposition of
forfeited firearms shall be in conformance with the requirements of 26 U.S.C. 5872. In addition, any
vessel, vehicle or aircraft used to transport, carry, conveyor conceal or possess any firearm with respect
to which there has been committed any violation of any provision of 26 U.S.C. Chapter 53, or the
regulations in this part issued pursuant thereto, shall be subject to seizure and forfeiture under the
Customs laws, as provided by the act of August 9, 1939 (49 U.S.C. App., Chapter 11).

Subpart O-Other Laws Applicable

§ 479.191 Applicability of other provisions of internal revenue laws.
 All of the provisions of the internal revenue laws not inconsistent with the provisions of 26 U.S.C.
Chapter 53 shall be applicable with respect to the taxes imposed by 26 U.S.C. 5801, 5811, and 5821 (see
26 U.S.C.5846).

§ 479.192 Commerce in firearms and ammunition.
  For provisions relating to commerce in firearms and ammunition, including the movement of
destructive devices, machine guns, short-barreled shotguns, or short-barreled rifles, see 18 U.S.C.
Chapter 44, and Part 478 of this chapter issued pursuant thereto.

§ 479.193 Arms Export Control

 For provisions relating to the registration and licensing of persons engaged in the business of


                                                   138
         Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 152 of 221




manufacturing, importing or exporting arms, ammunition, or implements of war, see the Arms Export
Control Act (22 U.S.C. 2778), and the regulations issued pursuant thereto. (See also Part 447 of this
chapter.)




                                                  139
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 153 of 221




                                                     APPENDIX B

                                 RULINGS AND ATF ARTICLES

27 CFR 479.11232: MEANING OF TERMS

The AR15 auto sear is a machine gun as defined by 26 U.S.C. 5845(b)

ATF Rul. 81-4

The Bureau of Alcohol, Tobacco and Firearms has examined an auto sear known by the various trade
names including “AR15 Auto Sear,” “Drop In Auto Sear,” and “Auto Sear II,” which consists of a sear
mounting body, sear, return spring, and pivot pin. The Bureau finds that the single addition of this auto
sear to certain AR15 type semiautomatic rifles, manufactured with M16 internal components already
installed, will convert such rifles into machine guns.

The National Firearms Act, 26 U.S.C. 5845(b) defines “machine gun” to include any combination of
parts designed and intended for use in converting a weapon to shoot automatically more than one shot,
without manual reloading, by a single function of the trigger.

Held: The auto sear known by various trade names including “AR15 Auto Sear,” “Drop In Auto Sear,”
and “Auto Sear II,” is a combination of parts designed and intended for use in converting a weapon to
shoot automatically more than one shot, without manual reloading, by a single function of the trigger.
Consequently, the auto sear is a machine gun as defined by 26 U.S.C. 5845(b).

With respect to the machine gun classification of the auto sear under the National Firearms Act,
pursuant to 26 U.S.C. 7805(b), this ruling will not be applied to auto sears manufactured before
November 1, 1981. Accordingly, auto sears manufactured on or after November 1, 1981, will be subject
to all of the provisions of the National Firearms Act and 27 C.F.R. Part 479.

Editor’s Note: Regardless of the date of manufacture of a drop in auto sear, possession of such a
sear and certain M16 fire control parts is possession of a machine gun as defined by the NFA.
Specifically, these parts are a combination of parts designed and intended for use in converting a
weapon into a machine gun as defined in the NFA. (See “Important Information Concerning
AR15-Type rifles” which follows)

IMPORTANT INFORMATION CONCERNING AR-15 TYPE RIFLES

ATF has encountered various AR-15 type rifles such as those manufactured by Colt, E.A. Company,
SGW, Sendra and others which have been assembled with fire control components designed for use in
M16 machine guns.


232
   The citations to 27 CFR part 179 have been rewritten as 27 CFR part 479 in conformance with the reorganization of title
27 CFR which became effective on January 24, 2003.



                                                           140
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 154 of 221




 The vast majority of these rifles which have been assembled with an M16 bolt carrier, hammer, trigger,
disconnector and selector will fire automatically merely by manipulation of the selector or removal of
the disconnector. Many of these rifles using less than the 5 M16 parts listed above will also shoot
automatically by manipulation of the selector or removal of the disconnector.

Any weapon which shoots automatically, more than 1 shot, without manual reloading, by a single
function of the trigger, is a machine gun as defined in 26 U.S.C. 5845(b), the National Firearms Act
(NFA). In addition, the definition of machine gun also includes any combination of parts from which a
machine gun may be assembled, if such parts are in possession or under the control of a person. An AR-
15 type assault rifle which fires more than one shot by a single function o the trigger is a machine gun
under the NFA. Any machine gun is subject to the NFA and the possession of an unregistered machine
gun could the possessor to criminal prosecution.

Additionally, these rifles could pose a safety hazard in that they may fire automatically without the user
being aware that the weapon will fire more than 1 shot with a single pull of the trigger.

In order to avoid violations of the NFA, M16, hammers, triggers, disconnectors, selectors and bolt
carriers must not be used in assembly of AR-15 type semiautomatic rifles, unless the M16 parts have
been modified to AR-15 Model SP1 configuration. Any AR-15 type rifles which have been assembled
with M16 internal components should have those parts removed and replaced with AR-15 Model SP1
type parts which are available commercially. The M16 components also may be modified to AR-15
Model SP1 configuration.

It is important to note that any modification of the M16 parts should be attempted by fully qualified
personnel only.

Should you have any questions concerning AR-15 type rifles with M16 parts, please contact your
nearest ATF office. Our telephone numbers are listed in the “United States Government” section of
your telephone directory under the “United States Department of Justice.”


27 CFR 479.11: MEANING OF TERMS

The KG-9 pistol is a machinegun as defined in the National Firearms Act.

ATF Rul. 82-2

The Bureau of Alcohol, Tobacco and Firearms has examined a firearm identified as the KG-9 pistol. The
KG-9 is a 9 millimeter caliber, semiautomatic firearm which is blowback operated and which fires from
the open bolt position with the bolt incorporating a fixed firing pin. In addition, a component part of the
weapon is a disconnector which prevents more than one shot being fired with a single function of the
trigger.

The disconnector is designed in the KG-9 pistol in such a way that a simple modification to it, such as
cutting, filing, or grinding, allows the pistol to operate automatically. Thus, this simple modification to
the disconnector together with the configuration of the above design features (blowback operation, firing
from the open bolt position, and fixed firing pin) in the KG-9 permits the firearm to shoot automatically,


                                                   141
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 155 of 221




more than one shot, without manual reloading, by a single function of the trigger. The above
combination of design features as employed in the KG-9 is normally not found in the typical sporting
firearm.

The National Firearms Act, 26 U.S.C. 5845(b), defines a machine gun to include any weapon which
shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot,
without manual reloading, by a single function of the trigger.

The “shoots automatically” definition covers weapons that will function automatically. The “readily
restorable” definition defines weapons which previously could shoot automatically but will not in their
present condition. The “designed” definition includes those weapons which have not previously
functioned as machine guns but possess design features which facilitate full automatic fire by simple
modification or elimination of existing component parts.

Held: The KG-9 pistol is designed to shoot automatically more than one shot, without manual reloading,
by a single function of the trigger. Consequently, the KG-9 pistol is a machine gun as defined in section
5845(b) of the Act.

With respect to the machine gun classification of the KG-9 pistol under the National Firearms Act,
pursuant to 26 U.S.C. § 7805(b), this ruling will not be applied to KG-9 pistols manufactured before
January 19, 1982. Accordingly, KG-9 pistols manufactured on or after January 19, 1982, will be subject
to all the provisions of the National Firearms Act and 27 C.F.R., Part 479.

27 CFR 479.11: MEANING OF TERMS

The SM10 and SM11A1 pistols and SAC carbines are machineguns as defined in the National
Firearms Act.

ATF Rul. 82-8

The Bureau of Alcohol, Tobacco and Firearms has reexamined firearms identified as SM10 pistols,
SM11A1 pistols, and SAC carbines .The SM10 is a 9 millimeter or .45ACP caliber, semiautomatic
firearm; the SM11A1 is a .380ACP caliber, semiautomatic firearm. And the SAC carbine is a 9
millimeter or .45ACP caliber, semiautomatic firearm. The weapons are blowback operated, fire from the
open bolt position with the bolt incorporating a fixed firing pin, and the barrels of the pistols are
threaded to accept a silencer. In addition, component parts of the weapons are a disconnector and a trip
which prevent more than one shot being fired with a single function of the trigger.

The disconnector and trip are designed in the SM10 and SM11A1 pistols and in the SAC carbine
(firearms) in such a way that a simple modification to them, such as cutting, filing, or grinding, allows
the firearms to operate automatically. Thus, this simple modification to the disconnector or trip together
with the configuration of the above design features (blowback operation, firing from the open bolt
position, and fixed firing pin) in the SM10 and SM11A1pistols and in the SAC carbine, permits the
firearms to shoot automatically, more than one shot, without manual reloading, by a single function of
the trigger. The above combination of design features as employed in the SM10 and SM11A1 pistols
and the SAC carbine are normally not found in the typical sporting firearm.



                                                   142
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 156 of 221




The National Firearms Act, 26 U.S.C. § 5845(b), defines a machine gun to include any weapon which
shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot,
without manual reloading, by a single function of the trigger.

The “shoots automatically” definition covers weapons that will function automatically. The “readily
restorable” definition defines weapons which previously could shoot automatically but will not in their
present condition. The “designed” definition includes those weapons which have not previously
functioned as machine guns but possess design features which facilitate full automatic fire by simple
modification or elimination of existing component parts.

Held: The SM10 and SM11A1 pistols and the SAC carbine are designed to shoot automatically more
than one shot, without manual reloading, by a single function of the trigger. Consequently, the SM10
and SM11A1 pistols and SAC carbines are machine guns as defined in Section 5845(b) of the Act.

With respect to the machine gun classification of the SM10 and SM11A1 pistols and SAC carbines,
under the National Firearms Act, pursuant to 26 U.S.C. 7805(b), this ruling will not be applied to SM10
and SM11A1 pistols and SAC carbines manufactured or assembled before June, 21, 1982. Accordingly,
SM10 and SM11A1 pistols and SAC carbines, manufactured or assembled on or after June 21, 1982,
will be subject to all the provisions of the National Firearms Act and 27 C.F.R., Part 479.


27 CFR 479.11: MEANING OF TERMS

The YAC STEN MK II carbine is a machine gun as defined in the National Firearms Act.

ATF Rul. 83-5

The Bureau of Alcohol, Tobacco and Firearms has examined a firearm identified as YAC STEN MK II
carbine. The YAC STEN MKII carbine is a 9 millimeter caliber, semiautomatic firearm which has
identical design characteristics to the original selective fire STEN submachine gun designed by Reginald
Vernon Shepherd and Harold John Turpin. The weapon is blowback operated and fires from the open
bolt position with the bolt incorporating a fixed firing pin. In addition, a component part of the weapon
is a trip lever (disconnector) which has been modified to prevent more than one shot being fired with a
single function of the trigger.

The trip lever (disconnector) is designed in such a way that a simple modification to it, such as bending,
breaking or cutting, allows the weapon to operate automatically. Thus, this simple modification to the
trip lever (disconnector) or trip together with STEN submachine gun design features and components in
the YAC STEN MK II carbine, permits the firearm to shoot automatically, more than one shot, without
manual reloading, by a single function of the trigger. The above combination of machine gun design
features as employed in the YAC STEN MK II carbine are normally not found in the typical sporting
firearm.

The National Firearms Act, 26 U.S.C. 5845(b), defines a machine gun to include any weapon which
shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot,
without manual reloading, by a single function of the trigger.



                                                   143
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 157 of 221




The “shoots automatically” definition covers weapons that will function automatically. The “readily
restorable” definition defines weapons which previously could shoot automatically but will not in their
present condition. The “designed” definition includes those weapons which have not previously
functioned as machine guns but possess specific machine gun design features which facilitate full
automatic fire by simple modification or elimination of existing component parts.

Held: The YAC STEN MK II carbine is designed to shoot automatically more than one shot, without
manual reloading, by a single function of the trigger. Consequently, the YAC STEN MK II
semiautomatic carbine is a machine gun as defined in Section 5845(b) of the Act.

27 CFR 479.111: IMPORTATION PROCEDURE

A National Firearms Act (NFA) firearm may not be imported for use as a sample for sales to law
enforcement agencies if the firearm is a curio or relic unless it is established that the firearm is
particularly suitable for use as a law enforcement weapon.

ATF Rul. 85-2

The Bureau of Alcohol, Tobacco and Firearms has approved a number of applications to import
National Firearms Act (NFA) firearms for the use of registered importers to generate orders for such
firearms from law enforcement agencies.

A review of the characteristics of the NFA firearms approved for importation as sales samples indicates
that some of the firearms are not being imported for the purposes contemplated by the statute. Some of
the NFA firearms imported are, in fact, curios or relics and are more suitable for use as collector’s items
than law enforcement weapons.

Importations of NFA firearms are permitted by 26 U.S.C. 5844, which provides in pertinent part:

“No firearms shall be imported or brought into the United States or any territory under its control or
jurisdiction unless the importer establishes, under regulations as may be prescribed by the Secretary, that
the firearm to be imported or brought in is:

   (1) being imported or brought in for the use of the United States or any department., independent
       establishment, or agency thereof or any State or possession or any political subdivision thereof;
       or
   (2) ***
   (3) being imported or brought in solely for … use as a sample by a registered importer or registered
       dealer;

except that, the Secretary may permit the conditional importation or bringing in of a firearm for
examination and testing in connection with classifying the firearm.”

The sole purpose of the statute permitting the importation of NFA firearms as sales samples is to permit
registered importers to generate orders for firearms from government agencies, on the basis of the
sample.



                                                    144
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 158 of 221




The implementing regulation, 27 CFR Section 479.111, provides that the person importing or bringing a
firearm into the United States or any territory under its control or jurisdiction has the burden of proof to
affirmatively establish that the firearm is being imported or brought in for one of the authorized
purposes. In addition, a detailed explanation of why the importation falls within one of the authorized
purposes must be attached to the application to import. The mere statement that an NFA firearm is being
imported as a sales sample for demonstration to law enforcement agencies does not meet the required
burden of proof and is not a detailed explanation of why the importation falls within the import
standards.

Held, an application to import a National Firearms Act firearm as a sample in connection with sales of
such firearms to law enforcement agencies will not be approved if the firearm is determined to be a curio
or relic unless it is established by specific information that the firearm is particularly suitable for use as a
law enforcement weapon. For example, the importer must provide detailed information as to why a sales
sample of a particular weapon is suitable for law enforcement purposes and the expected customers who
would require a demonstration of the weapon. Information as to the availability of firearms to fill
subsequent orders would help meet the burden of establishing use as a sales sample. Also, letters from
law enforcement agencies expressing a need for a particular model or interest in seeing a demonstration
of a particular firearm would be relevant.

Editor’s Note:

The importation of machine guns for use as sales samples must also meet the requirements of 27
CFR 479.105(d).

26 U.S.C. § 5845(f)(2): DESTRUCTIVE DEVICE (Nonsporting shotgun having a bore of more
than one-half inch in diameter)

The USAS-12 shotgun has a bore of more than one-half inch in diameter and is not generally
recognized as particularly suitable for sporting purposes. Therefore, it is classified as a destructive
device for purposes of the National Firearms Act, 26 U.S.C. Chapter 53.
ATF Rul. 94-1

The Bureau of Alcohol, Tobacco and Firearms (ATF) has examined a firearm identified as the USAS-12
shotgun to determine whether it is a destructive device as that term is used in the National Firearms Act
(NFA), 26 U.S.C. Chapter 53.

The USAS-12 is a 12 gauge, gas-operated, autoloading semiautomatic shotgun which is chambered for
12 gauge 2 ¾-inch ammunition. It has an 18 ¼-inch barrel, is approximately 38 inches long, and weighs
12.4 pounds unloaded and approximately 15 pounds with a loaded magazine, depending on the capacity
of the magazine. The USAS-12 is equipped with a 12 round detachable box magazine, but a 28 round
detachable drum magazine is also available. The shotgun is approximately 11 inches deep with a box
magazine. There is an integral carrying handle on top of the receiver which houses a rifle –type aperture
rear and adjustable post-type front sight. The USAS-12 has a separate combat-style pistol grip located
on the bottom of the receiver, forward of the buttstock. An optional telescopic sight may be attached to
the carrying handle. The barrel is located below the operating mechanism in such fashion that the barrel
is in a straight line with the center of the buttstock.


                                                      145
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 159 of 221




Section 5845(f), Title 26 U.S.C., classifies certain weapons as “destructive devices” which are subject to
the registration and tax provisions of the NFA. Section 5845(f)(2) provides the following:

(f) Destructive Device – The term “destructive device” means* * *

(2) any type of weapon by whatever name known which will, or which may be readily converted to,
expel a projectile by the action of an explosive or other propellant, the barrel or barrels of which have a
bore of more than one-half inch in diameter, except a shotgun or shotgun shell the Secretary or his
delegate finds is generally recognized as particularly suitable for sporting purposes.

A “sporting purpose” test which is almost identical to that in section 5845(f)(2) appears in 18 U.S.C. §
925(d)(3). This provision of the Gun Control Act of 21968 (GCA) provides that the Secretary shall
authorize a firearm to be imported into the United States if the firearm is “generally recognized as
particularly suitable for or readily adaptable to sporting purposes.” With the exception of the “readily
adaptable” language, this provision is identical to the sporting shotgun exception to the destructive
device definition. The definition of “destructive device” in the GCA (18 U.S.C. § 921(a)(4)) is identical
to that in the NFA.

In determining whether shotguns with a bore diameter of more than one-half inch in diameter are
“generally recognized as particularly suitable for sporting purposes” and thus are not destructive devices
under the NFA, we believe it is appropriate to use the same criteria used for evaluating shotguns under
the “sporting purposes” test of section 925(d)(3). Congress used virtually identical language in
describing the weapons subject to the two statutory schemes, and the language was added to the GCA
and the NFA at the same time.

In connection with the determination of importability, ATF determined that the USAS-12 shotgun was
not eligible for importation under the sporting purposes test in section 925(d)(3). In reaching this
determination, ATF evaluated the weight, size, bulk, designed magazine capacity, configuration, and
other characteristics of the USAS-12. It was determined that the weight of the USAS-12, 12.4 pounds,
made it much heavier than traditional 12 gauge sporting shotguns, which made it awkward to carry for
extended periods, as in hunting, and cumbersome to fire at multiple small moving targets, as in skeet and
trap shooting. The width of the USAS-12 with drum magazine, approximately 6 inches, and the depth
with box magazine, in excess of 11 inches, far exceed that of traditional sporting shotguns, which do not
exceed 3 inches in width and 4 inches in depth. The large size and bulk of the USAS-12 made it
extremely difficult to maneuver quickly enough to engage moving targets as is necessary in hunting,
skeet, and trap shooting. The detachable box magazine with 12 cartridge capacity and the detachable
drum magazine with 28 cartridge capacity were or a larger capacity than traditional repeating sporting
shotguns, which generally contain tubular magazines with a capacity of 3 – 5 cartridges. Additionally,
detachable magazines permit more rapid reloading than do tubular magazines. Finally, the combat-style
pistol grip, the barrel-to-buttstock configuration, the bayonet lug, and the overall appearance and general
shape of the weapon were radically different from traditional sporting shotguns and strikingly similar to
shotguns designed specifically for or modified for combat and law enforcement use.

Section 7805(b), title 26 U.S.C., provides that the Secretary may prescribe the extent, if any, to which
any ruling relating to the internal revenue laws shall be applied without retroactive effect. Accordingly,



                                                    146
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 160 of 221




all rulings issued under the Internal Revenue Code are applied retroactively unless they specifically
provide otherwise. Pursuant to section 7805(b), the Director, as the delegate of the Secretary, may
prescribe the extent to which any ruling will apply without retroactive effect.

Held: TheUSAS-12 is a shotgun with a bore of more than one-half inch in diameter which is not
particularly suitable for sporting purposes. The weight, size, bulk, designed magazine capacity,
configuration, and other factors indicate that the USAS-12 is a semiautomatic version of a military type
assault shotgun. Accordingly, the USAS-12 is a destructive device as that term is used in 26 U.S.C. §
5845(f)(2). Pursuant to section 7805(b), this ruling is applied prospectively effective March 1, 1994,
with respect to the making, transfer, and special (occupational) taxes imposed by the NFA. All other
provisions of the NFA apply retroactively effective March 1, 1994.



26 U.S.C. § 5845(f)(2): DESTRUCTIVE DEVICE (Non-sporting shotgun having a bore of more
than one-half inch in diameter)

The Striker-12/Streetsweeper shotgun has a bore of more than one-half inch in diameter and is
not generally recognized as particularly suitable for sporting purposes. Therefore, it is classified
as a destructive device for purposes of the National Firearms Act, 26 U.S.C. Chapter 53.

ATF Rul. 94-2

The Bureau of Alcohol, Tobacco and Firearms (ATF) has examined a firearm identified as the Striker-
12/Streetsweeper shotgun to determine whether it is a destructive device as that term is used in the
National Firearms Act (NFA), 26 U.S.C. Chapter 53.

The Striker-12 and Streetsweeper shotguns are virtually identical 12 - gauge shotguns with a spring-
driven revolving magazine. The magazine has a 12 round capacity, The shotgun has a fixed stock or
folding stock and may be fired with the folding stock collapsed. The shotgun with 18-inch barrel is 37
inches in length with the stock extended, and 26 .5 inches in length with the stock folded. The shotgun is
5.7 inches in width and weighs 9.24 pounds unloaded. The Striker/Streetsweeper has two pistol grips,
one in the center of the firearm below the buttstock, and one on the forearm. The Striker/Streetsweeper
was designed and developed in South Africa as a military, security, and anti-terrorist weapon. Various
types of 12-gauge cartridges can be fired from the shotgun, and a rapid indexing procedure allows
various types of ammunition to be loaded into the cylinder and selected for firing. All 12 rounds can be
fired from the shotgun in 3 seconds or less.

Section 5845(f), Title 26 U.S.C., classifies certain weapons as “destructive devices” which are subject to
the registration and tax provisions of the NFA. Section 5845(f)(2) provides as follows:

(f) Destructive Device – The term “destructive device” means* * *

(2) any type of weapon by whatever name known which will, or which may be readily converted to,
expel a projectile by the action of an explosive or other propellant, the barrel or barrels of which have a
bore of more than one-half inch in diameter, except a shotgun or shotgun shell the Secretary or his
delegate finds is generally recognized as particularly suitable for sporting purposes.


                                                    147
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 161 of 221




A “sporting purpose” test which is almost identical to that in section 5845(f)(2) appears in 18 U.S.C. §
925(d)(3). This provision of the Gun Control Act of 21968 (GCA) provides that the Secretary shall
authorize a firearm to be imported into the United States if the firearm is “generally recognized as
particularly suitable for or readily adaptable to sporting purposes.” With the exception of the “readily
adaptable” language, this provision is identical to the sporting shotgun exception to the destructive
device definition. The definition of “destructive device” in the GCA (18 U.S.C. § 921(a)(4)) is identical
to that in the NFA.

In determining whether shotguns with a bore diameter of more than one-half inch in diameter are
“generally recognized as particularly suitable for sporting purposes” and thus are not destructive devices
under the NFA, we believe it is appropriate to use the same criteria used for evaluating shotguns under
the “sporting purposes” test of section 925(d)(3). Congress used virtually identical language in
describing the weapons subject to the two statutory schemes, and the language was added to the GCA
and the NFA at the same time.

1n 1984, ATF ruled that the Striker – 12 was not eligible for importation under section 925(d)(3) since it
is not particularly suitable for or readily adaptable to sporting purposes. In making this determination,
the 1984 letter-ruling notes that the Striker was being used in a number of “combat” shooting events. In
a letter dated June 30, 1986, ATF again denied importation of the Striker – 12, on the basis that it did not
meet the “sporting purposes” test of section 925(d)(3). This letter states that, “We believe the weapon to
have been specifically designed for military and law enforcement uses.”

In evaluating the physical characteristics of the Striker – 12 /Streetsweeper, ATF concludes that the
weight, bulk, designed magazine capacity, configuration, and other features indicate that it was designed
primarily for military and law enforcement use and is not particularly suitable for sporting purposes.

 The weight of the Striker – 12/Streetsweeper, 9.24 pounds unloaded, is on the high end for traditional
12-gauge sporting shotguns, which generally weigh between 7 and 10 pounds. Thus, the weight of the
Striker – 12/Streetsweepe, makes it awkward to carry for extended periods, as in hunting, and
cumbersome to fire at multiple small moving targets, as in skeet and trap shooting. The width of the
Striker – 12/Streetsweeper, 5.7 inches, far exceeds that of traditional sporting shotguns, which do not
exceed three inches in width or four inches in depth. The large size and bulk of the Striker –
12/Streetsweeper make it extremely difficult to maneuver quickly enough to engage moving targets as is
necessary in hunting, skeet and trap shooting. The spring driven revolving magazine with 12 –cartridge
capacity is a much larger capacity than traditional repeating shotguns, which generally contain tubular
magazines with a capacity of 3 – 5 cartridges. The folding shoulder stock and the two pistol grips are not
typical of sporting-type shotguns. Finally, the overall appearance and general shape of the weapon are
radically different from traditional sporting shotguns and strikingly similar to shotguns designed
specifically for or modified for combat and law enforcement use.

Section 7805(b), title 26 U.S.C., provides that the Secretary may prescribe the extent, if any, to which
any ruling relating to the internal revenue laws shall be applied without retroactive effect. Accordingly,
all rulings issued under the Internal Revenue Code are applied retroactively unless they specifically
provide otherwise. Pursuant to section 7805(b), the Director, as the delegate of the Secretary, may
prescribe the extent to which any ruling will apply without retroactive effect.



                                                    148
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 162 of 221




Held: The Striker – 12/Streetsweeper is a shotgun with a bore of more than one-half inch in diameter
which is not particularly suitable for sporting purposes. The weight, size, bulk, designed magazine
capacity, configuration, and other factors indicate that the Striker – 12/Streetsweeper is a military-type
shotgun, as opposed to a shotgun particularly suitable for sporting purposes. Accordingly, the Striker –
12/Streetsweeper is a destructive device as that term is used in 26 U.S.C. § 5845(f)(2). Pursuant to
section 7805(b), this ruling is applied prospectively effective March 1, 1994, with respect to the making,
transfer, and special (occupational) taxes imposed by the NFA. All other provisions of the NFA apply
retroactively effective March 1, 1994.


18 U.S.C. § 921(a)(4)
DESTRUCTIVE DEVICE

26 U.S.C. § 5845(f)(2):
DESTRUCTIVE DEVICE

(Firearm having a bore of more than one-half inch in diameter)

37/38 mm gas/flare guns possessed with cartridges containing wood pellets, rubber pellets or balls,
or bean bags are classified as destructive devices for purposes of the Gun Control Act, 18 U.S.C.
Chapter 44, and the National Firearms Act, 26 U.S.C. Chapter 53.

ATF Rul. 95-3

The Bureau of Alcohol, Tobacco and Firearms (ATF) has examined various 37/38 mm gas/flare guns in
combination with certain types of ammunition to determine whether these are destructive devices as
defined in the Gun Control Act (GCA), 18 U.S.C. Chapter 44, and the National Firearms Act (NFA), 26
U.S.C. Chapter 53.

Section 5845(f), Title 26 U.S.C., classifies certain weapons as “destructive devices” which are subject to
the registration and tax provisions of the NFA. Section 5845(f)(2) provides the following:
(f) Destructive Device – The term “destructive device” means* * *

(2) any type of weapon by whatever name known which will, or which may be readily converted to,
expel a projectile by the action of an explosive or other propellant, the barrel or barrels of which have a
bore of more than one-half inch in diameter, except a shotgun or shotgun shell the Secretary or his
delegate finds is generally recognized as particularly suitable for sporting purposes: . .”

Section 5845(f)(3) excludes from the term “destructive device” any device which is neither designed or
redesigned for use as a weapon and any device, although originally designed for use as a weapon, which
is redesigned for use as a signaling, pyrotechnic,Line throwing, safety, or similar device.

The definition of “destructive device” in the GCA (18 U.S.C. § 921(a)(4)) is identical to that in the
NFA.



                                                    149
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 163 of 221




ATF has previously held that devices designed for expelling tear gas or pyrotechnic signals are not
weapons and are exempt from the destructive device definition. However, ammunition designed to be
used against individuals is available for these 37/38 mm devices. This “anti-personnel” ammunition
consists of cartridges containing wood pellets, rubber pellets or balls, and bean bags.

When a gas/flare gun is possessed with “anti-personnel” type ammunition, it clearly becomes an
instrument of offensive or defensive combat and is capable of use as a weapon. Since these gas/flare
guns have a bore diameter greater than one-half inch, fire a projectile by means or an explosive, and,
when possessed with “anti-personnel” ammunition, are capable of use as weapons, the combination of
the gas/flare gun and “anti-personnel” ammunition is a destructive as defined in the GCA and the NFA.
As a result, registration as a destructive device is required. Any person possessing a gas/flare gun with
which “anti-personnel” ammunition will be used must register the making of a destructive device prior
to the acquisition of any “anti-personnel” ammunition. In addition, the gas/flare guns are classified as
firearms as defined by the GCA when possessed with “anti-personnel” type ammunition.

Each gas/flare gun possessed with ant–personnel ammunition will be required to be identified as
required by law and regulations (27 C.F.R. §§ 478.92and 479.102), including a serial number. Any
person manufacturing the gas/flare gun and “anti-personnel” ammunition must, if selling them in
combination, have the appropriate Federal firearms license as a manufacturer of destructive devices and
must have paid the special (occupational) tax as a manufacturer of National Firearms Act firearms. Any
person importing the gas/flare gun and the “anti-personnel” type ammunition must, if importing them in
combination, have the appropriate Federal firearms license as an importer of destructive devices and
must have paid the special (occupational) tax as an importer of National Firearms Act firearms.

Further, the “anti-personnel” ammunition to be used in the gas/flare launchers is ammunition for
destructive devices for purposes of the GCA. Any person manufacturing the “anti-personnel”
ammunition ,must have the appropriate Federal firearms license as a manufacturer of ammunition for
destructive devices. Any person importing the “anti-personnel” ammunition must have the appropriate
Federal firearms license as an importer of ammunition for destructive devices.

HELD: 37/38 mm gas/flare guns possessed with “anti-personnel” ammunition, consisting of cartridges
containing wood pellets, rubber pellets or balls, or bean bags, are destructive devices as that term is used
in 18 U.S.C. § 921(a)(4) and 26 U.S.C. 5845(f)(2).


26 USC 5844, 18 USC 922(o), 22 USC 2778: IMPORTATION OF BROWNING M1919 TYPE
RECEIVERS FOR UNRESTRICTED COMMERCIAL SALE.

An ATF – approved method of destruction for the Browning M 1919 type machinegun will result in the
severed portions of the receiver being importable for unrestricted commercial sale.

ATF Rul. 2003-1

The Bureau of Alcohol, Tobacco and Firearms (ATF) has received inquiries about modifications
necessary to the receiver of a Browning M1919 type machinegun to make it importable under 26 U.S.C.
5844 and 18 U.S.C. 922(o) for unrestricted commercial sale.



                                                    150
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 164 of 221




The Browning M1919 is a machinegun as defined in 26 U.S.C. 5845(b). The receiver of a Browning
M1919 is also a machinegun as defined. Various manufacturers made Browning M1919 style
machineguns in caliber .30-06 and 7.62x51mm (.308). The M1919 is a recoil operated, belt-fed
machinegun designed to be fired from a mount.

Section 5844 of title 26, United States Code, makes it unlawful to import any firearm into the United
States, unless the firearm to be imported or brought in is: (1) being imported for use by the United States
or any department, independent establishment, or agency thereof or any State or possession or any
political subdivision thereof; or (2) the firearm is being imported for scientific or research purposes; or
(3) it is being imported solely for testing or use as a model by a registered or dealer. Additionally, the
Secretary may permit the conditional importation of a firearm for examination and testing in connection
with classifying the firearm.

Section 922(o) of Title 18, United States Code, makes it unlawful for any person to transfer or possess a
machinegun, except a transfer to or by the United States or any department or agency thereof or a State
or department, agency or political subdivision thereof; or any lawful transfer or lawful possession of a
machinegun lawfully possessed before May 19, 1986.

A review of the statutes above indicates that machinegun and machinegun receivers cannot be lawfully
imported for unrestricted commercial sale. Accordingly. Machinegun receivers may be imported for
commercial sale only if they are destroyed in a manner that will prevent their function and future use as
a firearm. The resulting severed receiver portions would not be subject to the provisions of 26 U.S.C.
5844 or 18 U.S.C. 922(o); however, these articles would be subject the provisions of the Arms Export
Control Act, 18 U.S.C. 925, 22 U.S.C. 2778, and implementing regulation at 27 CFR Part 47. It is
important to note that these machinegun receivers must be destroyed and cannot be imported whether
they are serviceable or unserviceable.

An ATF-approved method of destruction for a Browning M1919 type machinegun receiver requires
three diagonal torch cuts that sever or pass through the following areas: (1) the trunion or barrel
mounting block (corner to corner), (2) the center area of the bolt handle slot, and (3) the cover catch and
back plate spline. All cutting must be done with a cutting torch having a tip of sufficient size to displace
at least ¼ inch of material at each location. Each cut must completely sever the receiver in the
designated areas and must be done with a diagonal torch cut. Using a bandsaw or a cut-off wheel to
destroy the receiver does not ensure destruction of the weapon.




                                                    151
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 165 of 221




This method of destruction is illustrated in the diagram below.




Alternative methods of destruction may also be acceptable. These alternative methods must be
equivalent in degree to the approved method of destruction. Receivers that are not sufficiently modified
cannot be approved for importation. To ensure compliance with the law, it is recommended that the
importer submit in writing the alternative method of destruction to the ATF Firearms Technology
Branch (FTB) for review and approval prior to importation.

Held, an ATF-approved method of destruction for a Browning M1919 type machinegun receiver will
result in the severed portions of the receiver being importable for unrestricted commercial sale. The
severed articles would not be subject to the provisions of 26 U.S.C. 5844 or 18 U.S.C. 922(o), but would
continue to be subject to the provisions of the Arms Export Control Act, 22 U.S.C. 2778. Alternative
methods of destruction may also be acceptable. It is recommended that such methods be reviewed and
approved by the ATF Firearms Technology Branch prior to the weapon’s importation.


Date signed: January 24, 2003




                                                   152
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 166 of 221




26 USC 5844, 18 USC 922(o), 22 USC 2778: IMPORTATION OF FN FAL TYPE RECEIVERS
FOR UNRESTRICTED COMMERCIAL SALE.

An ATF – approved method of destruction for the FN FAL type machinegun will result in the severed
portions of the receiver being importable for unrestricted commercial sale.

ATF Rul. 2003-2

The Bureau of Alcohol, Tobacco and Firearms (ATF) has received inquiries about modifications
necessary to the receiver of an FN FAL type machinegun to make it importable under 26 U.S.C. 5844
and 18 U.S.C. 922(o) for unrestricted commercial sale.

The FN FAL is a machinegun as defined in 26 U.S.C. 5845(b). The receiver of an FAL is also a
machinegun as defined. Various manufacturers made FAL style machineguns in caliber 7.62x51mm
(.308). The FAL is a gas operated, shoulder fired, magazine fed, selective fire machinegun.

Section 5844 of title 26, United States Code, makes it unlawful to import any firearm into the United
States, unless the firearm to be imported or brought in is: (1) being imported for use by the United States
or any department, independent establishment, or agency thereof or any State or possession or any
political subdivision thereof; or (2) the firearm is being imported for scientific or research purposes; or
(3) it is being imported solely for testing or use as a model by a registered or dealer. Additionally, the
Secretary may permit the conditional importation of a firearm for examination and testing in connection
with classifying the firearm.

Section 922(o) of Title 18, United States Code, makes it unlawful for any person to transfer or possess a
machinegun, except a transfer to or by the United States or any department or agency thereof or a State
or department, agency or political subdivision thereof; or any lawful transfer or lawful possession of a
machinegun lawfully possessed before May 19, 1986.

A review of the statutes above indicates that machinegun and machinegun receivers cannot be lawfully
imported for unrestricted commercial sale. Accordingly. Machinegun receivers may be imported for
commercial sale only if they are destroyed in a manner that will prevent their function and future use as
a firearm. The resulting severed receiver portions would not be subject to the provisions of 26 U.S.C.
5844 or 18 U.S.C. 922(o); however, these articles would be subject the provisions of the Arms Export
Control Act, 18 U.S.C. 925, 22 U.S.C. 2778, and implementing regulation at 27 CFR Part 47. It is
important to note that these machinegun receivers must be destroyed and cannot be imported whether
they are serviceable or unserviceable.

An ATF-approved method of destruction for an FN FAL type machinegun receiver requires three
diagonal torch cuts that sever or pass through the following areas: (1) the threaded portion of the
receiver ring and magazine well opening at bottom, (2) the hinge pin, ejector block and bolt guide rails,
and (3) the body locking lug and bolt guide rails. All cutting must be done with a cutting torch having a
tip of sufficient size to displace at least ¼ inch of material at each location. Each cut must completely
sever the receiver in the designated areas and must be done with a diagonal torch cut. Using a bandsaw
or a cut-off wheel to destroy the receiver does not ensure destruction of the weapon.




                                                   153
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 167 of 221




This method of destruction is illustrated in the diagram below.




Alternative methods of destruction may also be acceptable. These alternative methods must be
equivalent in degree to the approved method of destruction. Receivers that are not sufficiently modified
cannot be approved for importation. To ensure compliance with the law, it is recommended that the
importer submit in writing the alternative method of destruction to the ATF Firearms Technology
Branch (FTB) for review and approval prior to importation.

Held, an ATF-approved method of destruction for an FN FAL type machinegun receiver will result in
the severed portions of the receiver being importable for unrestricted commercial sale. The severed
articles would not be subject to the provisions of 26 U.S.C. 5844 or 18 U.S.C. 922(o), but would
continue to be subject to the provisions of the Arms Export Control Act, 22 U.S.C. 2778. Alternative
methods of destruction may also be acceptable. It is recommended that such methods be reviewed and
approved by the ATF Firearms Technology Branch prior to the weapon’s importation.


Date signed: January 24, 2003




                                                   154
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 168 of 221




26 USC 5844, 18 USC 922(o), 22 USC 2778: IMPORTATION OF HECKLER & KOCH G3 TYPE
RECEIVERS FOR UNRESTRICTED COMMERCIAL SALE.

An ATF – approved method of destruction for the Heckler & Koch G3 type machinegun will result in
the severed portions of the receiver being importable for unrestricted commercial sale.

ATF Rul. 2003-3

The Bureau of Alcohol, Tobacco and Firearms (ATF) has received inquiries about modifications
necessary to the receiver of a Heckler & Koch G3 machinegun to make it importable under 26 U.S.C.
5844 and 18 U.S.C. 922(o) for unrestricted commercial sale.

The G3 is a machinegun as defined in 26 U.S.C. 5845(b). The receiver of a G3 is also a machinegun as
defined. Various manufacturers made G3 style machineguns in caliber 7.62x51mm (.308). The G3 is a
delayed blowback, shoulder fired, magazine fed, selective fire machinegun.

Section 5844 of title 26, United States Code, makes it unlawful to import any firearm into the United
States, unless the firearm to be imported or brought in is: (1) being imported for use by the United States
or any department, independent establishment, or agency thereof or any State or possession or any
political subdivision thereof; or (2) the firearm is being imported for scientific or research purposes; or
(3) it is being imported solely for testing or use as a model by a registered or dealer. Additionally, the
Secretary may permit the conditional importation of a firearm for examination and testing in connection
with classifying the firearm.

Section 922(o) of Title 18, United States Code, makes it unlawful for any person to transfer or possess a
machinegun, except a transfer to or by the United States or any department or agency thereof or a State
or department, agency or political subdivision thereof; or any lawful transfer or lawful possession of a
machinegun lawfully possessed before May 19, 1986.

A review of the statutes above indicates that machinegun and machinegun receivers cannot be lawfully
imported for unrestricted commercial sale. Accordingly. Machinegun receivers may be imported for
commercial sale only if they are destroyed in a manner that will prevent their function and future use as
a firearm. The resulting severed receiver portions would not be subject to the provisions of 26 U.S.C.
5844 or 18 U.S.C. 922(o); however, these articles would be subject the provisions of the Arms Export
Control Act, 18 U.S.C. 925, 22 U.S.C. 2778, and implementing regulation at 27 CFR Part 47. It is
important to note that these machinegun receivers must be destroyed and cannot be imported whether
they are serviceable or unserviceable.

An ATF-approved method of destruction for a Heckler & Koch G3 type machinegun receiver requires
four diagonal torch cuts that sever or pass through the following areas: (1) the chamber area, (2) the grip
assembly locking pin hole, (3) the ejection port, and (4) the buttstock locking pin hole. All cutting must
be done with a cutting torch having a tip of sufficient size to displace at least ¼ inch of material at each
location. Each cut must completely sever the receiver in the designated areas and must be done with a
diagonal torch cut. Using a bandsaw or a cut-off wheel to destroy the receiver does not ensure
destruction of the weapon.




                                                    155
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 169 of 221




This method of destruction is illustrated in the diagram below.




Alternative methods of destruction may also be acceptable. These alternative methods must be
equivalent in degree to the approved method of destruction. Receivers that are not sufficiently modified
cannot be approved for importation. To ensure compliance with the law, it is recommended that the
importer submit in writing the alternative method of destruction to the ATF Firearms Technology
Branch (FTB) for review and approval prior to importation.

Held, an ATF-approved method of destruction for a Heckler & Koch G3 type machinegun receiver will
result in the severed portions of the receiver being importable for unrestricted commercial sale. The
severed articles would not be subject to the provisions of 26 U.S.C. 5844 or 18 U.S.C. 922(o), but
would continue to be subject to the provisions of the Arms Export Control Act, 22 U.S.C. 2778.
Alternative methods of destruction may also be acceptable. It is recommended that such methods be
reviewed and approved by the ATF Firearms Technology Branch prior to the weapon’s importation.


Date signed: January 24, 2003




                                                   156
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 170 of 221




26 USC 5844, 18 USC 922(o), 22 USC 2778: IMPORTATION OF STEN TYPE RECEIVERS
FOR UNRESTRICTED COMMERCIAL SALE.

An ATF – approved method of destruction for the Sten type machinegun will result in the severed
portions of the receiver being importable for unrestricted commercial sale.

ATF Rul. 2003-4

The Bureau of Alcohol, Tobacco and Firearms (ATF) has received inquiries about modifications
necessary to the receiver of a Sten type machinegun to make it importable under 26 U.S.C. 5844 and 18
U.S.C. 922(o) for unrestricted commercial sale.

The Sten is a machinegun as defined in 26 U.S.C. 5845(b). The receiver of a Sten is also a machinegun
as defined. Various manufacturers made Sten style machineguns in caliber 9x19mm (9mm Luger). The
Sten is a blowback-operated, shoulder fired, magazine fed, selective-fire submachinegun.

Section 5844 of title 26, United States Code, makes it unlawful to import any firearm into the United
States, unless the firearm to be imported or brought in is: (1) being imported for use by the United States
or any department, independent establishment, or agency thereof or any State or possession or any
political subdivision thereof; or (2) the firearm is being imported for scientific or research purposes; or
(3) it is being imported solely for testing or use as a model by a registered or dealer. Additionally, the
Secretary may permit the conditional importation of a firearm for examination and testing in connection
with classifying the firearm.

Section 922(o) of Title 18, United States Code, makes it unlawful for any person to transfer or possess a
machinegun, except a transfer to or by the United States or any department or agency thereof or a State
or department, agency or political subdivision thereof; or any lawful transfer or lawful possession of a
machinegun lawfully possessed before May 19, 1986.

A review of the statutes above indicates that machinegun and machinegun receivers cannot be lawfully
imported for unrestricted commercial sale. Accordingly. Machinegun receivers may be imported for
commercial sale only if they are destroyed in a manner that will prevent their function and future use as
a firearm. The resulting severed receiver portions would not be subject to the provisions of 26 U.S.C.
5844 or 18 U.S.C. 922(o); however, these articles would be subject the provisions of the Arms Export
Control Act, 18 U.S.C. 925, 22 U.S.C. 2778, and implementing regulation at 27 CFR Part 47. It is
important to note that these machinegun receivers must be destroyed and cannot be imported whether
they are serviceable or unserviceable.

An ATF-approved method of destruction for a Sten type machinegun receiver requires three diagonal
torch cuts that sever or pass through the following areas: (1) the threaded portion of the
receiver/chamber area, (2) the return spring cap socket, and (3) the sear slot in the lower side of the
receiver. All cutting must be done with a cutting torch having a tip of sufficient size to displace at least
¼ inch of material at each location. Each cut must completely sever the receiver in the designated areas
and must be done with a diagonal torch cut. Using a bandsaw or a cut-off wheel to destroy the receiver
does not ensure destruction of the weapon.




                                                    157
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 171 of 221




This method of destruction is illustrated in the diagram below.




Alternative methods of destruction may also be acceptable. These alternative methods must be
equivalent in degree to the approved method of destruction. Receivers that are not sufficiently modified
cannot be approved for importation. To ensure compliance with the law, it is recommended that the
importer submit in writing the alternative method of destruction to the ATF Firearms Technology
Branch (FTB) for review and approval prior to importation.

Held, an ATF-approved method of destruction for a Sten type machinegun receiver will result in the
severed portions of the receiver being importable for unrestricted commercial sale. The severed articles
would not be subject to the provisions of 26 U.S.C. 5844 or 18 U.S.C. 922(o), but would continue to be
subject to the provisions of the Arms Export Control Act, 22 U.S.C. 2778. Alternative methods of
destruction may also be acceptable. It is recommended that such methods be reviewed and approved by
the ATF Firearms Technology Branch prior to the weapon’s importation.


Date signed: January 24, 2003




                                                   158
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 172 of 221




26 U.S.C. 5812, 5841, 5844, 5861, 5872
27 CFR 479.11, 479.26, 479.105, 479.111, 479.112, 479.114 – 479.119: IMPORTATION OF
FIREARMS SUBJECT TO THE NATIONAL FIREARMS ACT.

18 U.S.C. 921(a)(3), 922(i), 922(o), 923(e), 924(d), 925(d)(3)
27 CFR 478.11, 478.22, 478.111 – 478.113: IMPORTATION OF MACHINEGUNS,
DESTRUCTIVE DEVICES, SHORT –BARREL SHOTGUNS, SHORT-BARREL RIFLES,
FIREARMS SILENCERS, AND OTHER FIREARMS SUBJECT TO THE NATIONAL
FIREARMS ACT.

22 U.S.C. 2778
27 CFR 447.11, 447.21: TEMPORARY IMPORTATION OF DEFENSE ARTICLES

The Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) has approved an alternate method or
procedure for importers to use when temporarily importing firearms subject to the National Firearms
Act, the Gun Control Act and the Arms Export Control Act for inspection, testing, calibration, repair, or
incorporation into another defense article.


ATF Rul. 2004-2

The Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) has received numerous inquiries from
importers who wish to temporarily import firearms subject to the Gun Control Act of 1968 (GCA), 18
U.S.C. Chapter 44, and the National Firearms Act (NFA), 26 U.S.C. Chapter 53, for inspection, testing,
calibration, repair, or incorporation into another defense article. Importers advise ATF that they
generally obtain a temporary import license, DSP-61, from the Department of State authorizing the
importation or comply with one of the regulatory exemptions from licensing in 22 CFR 123.4. They ask
whether such a license or exemption is sufficient to satisfy the requirements of the GCA and NFA.

Statutory Background

1. The National Firearms Act

The NFA imposes restrictions on certain firearms, including registration requirements, transfer approval
requirements, and import restrictions. 26 U.S.C. 5812, 5841, 5844. The term “firearm” is defined in 26
U.S.C. 5845(a) to include machineguns, short-barrel shotguns, short-barrel rifles, silencers, destructive
devices, and “any other weapons.” Section 5844 of the NFA provides that no firearm may be imported
into the United States unless the importer establishes that the firearm to be imported is –

               (1) Being imported or brought in for the use of the United States or any department,
                   independent establishment, or agency thereof or any State or possession or any
                   political subdivision thereof; or

               (2) Being imported or brought in for scientific or research purposes; or



                                                   159
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 173 of 221




               (3) Being imported or brought in solely for testing or use as a model by a registered
                   manufacturer or solely for use as a sample by a registered importer or registered
                   dealer.

Regulations implementing the NFA in 27 CFR Part 479 require importers to obtain an ATF Form 6,
Application and Permit for Importation of Firearms, Ammunition and Implements of War, prior to
importing NFA firearms into the United States. 27 CFR 479.111. In addition, the regulations require
importers to register the firearms they import by filing with the Director an accurate notice on Form 2,
Notice of Firearms Manufactured or Imported, executed under the penalties of perjury, showing the
importation of the firearm. 27 CFR 479.112. When an NFA firearm is to be exported from the United
States, the exporter must file with the Director an application on form 9, Application and Permit for
Exportation of Firearms, to obtain authorization to export the firearm. 27 CFR 479.114-119.

Regulations in 27 CFR Part 479 indicate that NFA firearms may be imported for scientific or research
purposes or for testing or use as a model by a registered manufacturer or as a sample by a registered
importer or a registered dealer. 27 CFR 479.111(a). However, section 479.105(c), implementing section
922(o) of the GCA, clarifies that machineguns manufactured on or after May 19, 1986, may be imported
only with a purchase order for transfer to a governmental entity, or as a dealer’s sales sample pursuant to
section 479.105(d).

The regulations in Part 479 give the Director the authority to approve an alternate method or procedure
in lieu of a method or procedure specifically prescribed in the regulations when it is found that:

               (1) The alternate method or procedure is within the purpose of, and consistent with the
                   effect intended by, the specifically prescribed method or procedure and that the
                   alternate method or procedure is substantially equivalent to that specifically
                   prescribed method or procedure; and

               (2) Good cause is shown for the use of the alternate method or procedure.

               (3) The alternate method or procedure will not be contrary to any provision of law and
                   will not result in an increase in cost to the Government or hinder the effective
                   administration of the GCA or regulations issued thereunder.

                   27 CFR 479.26

2. The Gun Control Act

Import provisions of the GCA, 18 U.S.C. 922(i) and 925(d)(3), generally prohibit the importation of
firearms subject to the NFA, except for the use of governmental entities. 18 U.S.C. 925(a)(1). The term
“firearm” is defined in section 921(a)(3) to include any weapon which will or is designed to or may be
readily converted to expel a projectile by the action of an explosive; the frame or receiver of any such
weapon; any firearm silencer; and any destructive device. In addition, section 922(o) of the GCA
prohibits the transfer or possession of a machinegun manufactured on or after May 19, 1986, except for
the official use of governmental entities.




                                                   160
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 174 of 221




Regulations implementing the GCA in 27 CFR part 478 require that persons importing firearms into the
United States obtain an approved ATF Form 6, Application and Permit for Importation of Firearms,
Ammunition and Implements of War, prior to bringing the firearm into the United States. 27 CFR
478.111-114. Regulations in Part 478 provide that the Director may approve an alternate method or
procedure in lieu of a method or procedure specifically prescribed by the GCA and regulations when it
is found that:

               (1) The alternate method or procedure is within the purpose of, and consistent with the
                   effect intended by, the specifically prescribed method or procedure and that the
                   alternate method or procedure is substantially equivalent to that specifically
                   prescribed method or procedure; and

               (2) Good cause is shown for the use of the alternate method or procedure.

               (2) The alternate method or procedure will not be contrary to any provision of law and
                   will not result in an increase in cost to the Government or hinder the effective
                   administration of the GCA or regulations issued thereunder.

               27 CFR 478.22


3. The Arms Export Control Act
The Arms Export Control Act (AECA), 22 U.S.C. 2778, gives the President the authority to control the
export and import of defense articles and defense services in furtherance of world peace and the security
and foreign policy of the United States. Authority to administer the permanent import provisions of the
AECA was delegated to Attorney General, while the authority to administer the export and temporary
import provisions of the AECA was delegated to the Secretary of State, Executive Order 11958 of
January 18, 1977, as amended by Executive Order 13333 of January 23, 2003, 3 CFR Executive Order
13284.
The term “defense article” is defined in 27 CFR 447.11 as any item designated in sections 447.21 or
447.22. Section 447.21, the U.S. Munitions Import List, includes a number of defense articles that are
also subject to the GCA and NFA. Category I, “Firearms,” includes nonautomatic and semiautomatic
firearms to caliber .50 inclusive, combat shotguns, shotguns with barrels less than 18 inches in length,
and firearms silencers and suppressors. All Category I firearms are subject to the GCA. “Combat
shotguns” include the USAS-12 shotgun and the Striker-12/Streetsweeper shotgun, which have been
classified as destructive devices under the GCA and NFA. In addition, all shotguns with barrels of less
than 18 inches in length are subject to both the GCA and NFA. All rifles with barrels of less than 16
inches in length are subject to both the GCA and NFA, and silencers are subject to both the GCA and
NFA.
Category II, “Artillery Projectors,” includes guns over .50, howitzers, mortars, and recoilless rifles.
Firearms over .50 caliber have a bore of more than one-half inch in diameter and are “destructive
devices” as defined in the GCA and NFA.




                                                    161
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 175 of 221




Category IV, “launch Vehicles, Guided Missiles, Ballistic Missiles, Rockets, torpedoes, Bombs and
Mines,” includes rockets, bombs, grenades, torpedoes, and land and naval mines. All these articles are
“destructive devices” as defined in the GCA and NFA.
Regulations of the Department of State implementing the AECA generally require a temporary import
license, DSP-61, for the temporary import and subsequent export of unclassified defense articles, unless
otherwise exempted. 22 CFR 123.3. Regulations in 22 CFR 123.4 provide an exemption from licensing
if the item temporarily imported:
       (1) Is serviced (e.g., inspection, testing, calibration or repair, including overhaul, reconditioning
           and one-to-one replacement of any defective items, parts or components, but excluding any
           modification, enhancement, upgrade or other form of alteration or improvement that changes
           the basic performance of the item), and is subsequently returned to the country from which it
           was imported. Shipment may be made by the U.S. importer or a foreign government
           representative of the country from which the goods were imported; or

       (2) Is to be enhanced, upgraded or incorporated into another item whish has already been
           authorized by the Office of Defense Trade Controls for permanent export; or

       (3) Is imported for the purpose of exhibition, demonstration or marketing in the United States
           and is subsequently returned to the country from which it was imported; or

       (4) Has been rejected for permanent import by the Department of the Treasury [after January 24,
           2003, the Department of Justice] and is being returned to the country from which it was
           shipped; or

       (5) Is approved for such import under the U.S. Foreign Military Sales (FMS) program pursuant
           to an executed U.S. Department of Defense Letter of Offer and Acceptance (LOA).

Willful violations of the AECA are punishable by imprisonment for not more than 10 years, a fine of not
more than $1,000,000, or both. 22 U.S.C. 2778©. Articles imported in violation of the AECA are also
subject to seizure and forfeiture. 18 U.S.C. 545.
Discussion
A temporary import license authorizing the temporary importation and subsequent export of a defense
article by the Department of State satisfies all legal requirements under the AECA. Importers may also
comply with AECA requirements if the importation meets one of the exemptions in 22 CFR 123.4.
However, if the defense article is subject to the GCA and NFA, the importer must also comply with the
requirements of those statutes. Neither the GCA nor NFA make a distinction between temporary
importation and permanent importation, as is the case under the AECA. Regulations implementing the
GCA and NFA make it clear that an “importation” occurs when firearms are brought into the territory of
the United States. 27 CFR 478.11 and 479.11. Accordingly, any bringing of firearms into the territory of
the United States is subject to the import provisions of the GCA and NFA. Issuance of a temporary
import license by the Department of State, or exemption from licensing under regulations in 22 CFR
Part 123, will not excuse compliance with the GCA and NFA.




                                                    162
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 176 of 221




The statutes and regulations outlined above do not address the importation of machineguns
manufactured after May 19, 1986, for scientific or research purposes or for testing, repair, or for use as a
model by a manufacturer or importer. Nor do the regulations address the importation of post-86
machineguns for repair, inspection, calibration, or incorporation into another defense article.
For other” defense articles” that are subject to the requirements of the GCA and NFA, such as silencers,
destructive devices, and short-barrel weapons, ATF has the authority to approve the importation of such
firearms for scientific or research purposes or for testing or use as a model or sample by a registered
importer or a registered dealer. However, such importation must comply with all applicable provisions
of the NFA, including filing of a Form2, Notice of Firearms Manufactured or Imported, to effect
registration. If such articles are subsequently exported, a Form 9, Application and Permit for Permanent
Exportation of Firearms, must also be approved prior to exportation.


As with post-86 machineguns, neither the law nor regulation specifically address the importation of
firearms subject to the NFA for purposes of repair, inspection, calibration, or for incorporation into
another defense article.
ATF recognizes that inspection, repair, calibration, incorporation into another defense article, and
reconditioning of machineguns, destructive devices, and other NFA firearms is often necessary for
National defense. These defense articles are frequently sold to allies of the United States for their
legitimate defense needs. Accordingly, ATF believes it is appropriate to recognize an alternate method
that allows importers to temporarily import these firearms, subject to requirements to ensure the security
of these defense articles while they are in the United States and accountability of the persons who import
them.
Pursuant to 27 CFR 478.22 and 479.26, ATF hereby authorizes an alternate method or procedure for
importers of defense articles to use for temporary importation of such articles for inspection, calibration,
repair, or incorporation into another defense article when such articles are subject to the requirements of
the NFA and GCA. The procedure requires that importers-
       (1) Be qualified under the GCA and NFA to import the type of firearms sought for importation;

       (2) Obtain a temporary import license, DSP-61, from the Department of State in accordance with
           22CFR 123.3 OR qualify for a temporary import license exemption pursuant to 22 CFR
           123.4;

       (3) Within 15 days of the release of the firearms from Customs custody, file an ATF Form2,
           Notice of Firearms Manufactured or Imported, showing the importation of the firearms. The
           DSP-61 must be attached to the Form 2. If the importation is subject to a licensing exemption
           under 22 VFR 123.4, the importer must submit with the ATF Form 2 a statement, under
           penalty of perjury, attesting to the exemption and stating that the article will be exported
           within four years of its importation into the United States;

       (4) Maintain the defense articles in a secure place and manner to ensure that the articles are not
           diverted to criminal or terrorist use; and

       (5) Export the articles within 4 years of importation into the United States.



                                                    163
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 177 of 221




Importers who follow the procedures outlined above will be in compliance with the provisions of the
GCA, NFA, and AECA administered and enforced by ATF. All other provisions of the law must be
followed.
ATF finds that the procedure outlined above meets the legal requirements for an alternate method or
procedure because there is a good cause to authorize the importation of defense articles for repair,
inspection, calibration, or incorporation into another defense article. Because such defense articles are
often provided to allies of the United States, it is imperative that the original manufacturers have a
lawful method of importing such articles for repair and routing maintenance. The alternate method or
procedure is consistent with the effect intended by the procedure set forth in the GCA and NFA, because
the firearms must be registered and stored securely. Finally, the alternate method is consistent with the
requirements of the GCA and NFA and will not result in any additional costs to ATF or the Department
of State.
   “Transfers” of NFA Weapons After Importation
ATF recognizes that temporarily imported NFA firearms are sometimes “transferred” from the importer
to a contractor within the United States for inspection, testing, calibration, repair, or incorporation into
another defense article. ATF has approved a procedure for authorizing the transportation or delivery of
temporarily imported NFA firearms to licensed contractors for repair or manipulation, as noted above.
Conveyance of an NFA weapon to a licensee for purposes of inspection, testing, calibration, repair, or
incorporation into another defense article is generally not considered to be a “transfer” under 26 U.S.C.
5845(j). ATF has taken the position that temporary custody by a licensee is not a transfer for purposes of
the NFA since no sale, lease, or other disposal is intended by the owner. However, in order to document
the transaction as a temporary conveyance and make clear that an actual “transfer” of a firearm has not
taken place, ATF strongly recommends that the importer submit a Form 5, Application for Tax Exempt
Transfer and Registration of Firearm, for approval prior to conveying a firearm for repair or
manipulation. In the alternative, the importer should convey the weapon with a letter to the contractor,
stating: (1) the weapon is being temporarily conveyed for inspection, testing, calibration, repair, or
incorporation into another defense article; and (2) the approximate time period the weapon is to be in the
contractor’s possession. The transferee must be properly licensed to engage in an NFA firearms
business.
Held, pursuant to 27 CFR 478.22 and 479.26, the Bureau of Alcohol, Tobacco, Firearms and Explosives
has approved an alternate method or procedure for importers to use when temporarily importing firearms
subject to the Gun Control Act, National Firearms Act, and the Arms Export Control Act for inspection,
testing, calibration, repair, or incorporation into another defense article. This procedure applies to all
defense articles that are also subject to the NFA and GCA. The procedure requires that importers-
       (1) Be qualified under the GCA and NFA to import the type of firearms sought for importation;
       (2) Obtain a temporary import license, DSP-61, from the Department of State in accordance with
       22CFR 123.3 OR qualify for a temporary import license exemption pursuant to 22 CFR 123.4;
       (3) Within 15 days of the release of the firearms from Customs custody, file an ATF Form2,
       Notice of Firearms Manufactured or Imported, showing the importation of the firearms. The
       DSP-61 must be attached to the Form 2. If the importation is subject to a licensing exemption
       under 22 VFR 123.4, the importer must submit with the ATF Form 2 a statement, under penalty
       of perjury, attesting to the exemption and stating that the article will be exported within four
       years of its importation into the United States;


                                                    164
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 178 of 221




       (4)Maintain the defense articles in a secure place and manner to ensure that the articles are not
       diverted to criminal or terrorist use; and
       (5) Export the articles within 4 years of importation into the United States.
Held further, temporary conveyance of NFA weapons from the importer to a contractor within the
United States for purposes of inspection, testing, calibration, repair, or incorporation into another
defense article may be accomplished through advance approval of ATF Form 5, Application for Tax
Exempt Transfer and Registration of Firearm, or with a letter from the importer to the contractor stating:
(1) the weapon is being temporarily conveyed for inspection, testing, calibration, repair, or incorporation
into another defense article; and (2) the approximate time period the weapon is to be in the contractor’s
possession. The transferee must be properly licensed to engage in an NFA firearms business.


   Date signed: April 7, 2004




                                                   165
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 179 of 221




   26 U.S.C. 5845(B): DEFINITIONS (MACHINEGUN)
   27 CFR 479.11: MEANING OF TERMS
The 7.62mm Aircraft Machine Gun, identified in the U.S. military inventory as the “m-134” (Army),
“GAU-2B/A” (Air Force), and “GAU-17/A” (Navy), is a machinegun as defined by 26 U.S.C. 5845(b),
Rev. Rul. 55-528 modified.
ATF Rul. 2004-5
The Bureau of Alcohol, Tobacco, firearms and Explosives (ATF) has examined the 7.62mm Aircraft
Machine Gun, commonly referred to as a “Minigun.” The Minigun is a 36 pound, six barrel, electrically
powered machinegun. It is in the U.S. military inventory and identified as the “M-134” (Army), “GAU
2B/A” (Air force), and “GAU 17/A” (Navy). It is a lightweight and extremely reliable weapon, capable
of discharging up to 6,000 rounds per minute. It has been used on helicopters, fixed-wing aircraft, and
wheeled vehicles. It is highly adaptable, being used with pintle mounts, turrets, pods, and internal
installations.
The Minigun has six barrels and bolts which are mounted on a rotor. The firing sequence begins with the
manual operation of a trigger. On an aircraft, the trigger is commonly found on the control column, or
joy stick. Operation of the trigger causes an electric motor to turn the rotor. As the rotor turns, a stud on
each bolt travels along an elliptical groove on the inside of the housing, which causes the bolts to move
forward and rearward on tracks n the rotor. A triggering cam, or sear shoulder, trips the firing pin when
the bolt has traveled forward through the full length of the bolt track. One complete revolution of the
rotor discharges cartridges from all six barrels. The housing that surrounds the rotor, bolts and firing
mechanism constitutes the frame or receiver of the firearm.
The National Firearms Act defines “machinegun” as “any weapon which shoots, is designed to shoot, or
can be readily restored to shoot, automatically more than one shot, without manual reloading, by a single
function of the trigger.” 26 U.S.C. 5845(b). The term also includes “the frame or receiver of any such
weapon, any part designed and intended solely and exclusively, or combination of parts designed and
intended, for use in converting a weapon into a machinegun, and any combination of parts from which a
machinegun can be assembled if such parts are in the possession or under the control of a person.” Id;
see 18 U.S.C. 921(a)(23); 27 CFR 478.11, 479.11.
ATF and its predecessor agency, the Internal Revenue Service (IRS), have historically held that the
original, crank-operated Gatling Gun, and replicas thereof, are not automatic firearms or machineguns as
defined. See Rev. Rul. 55-528, 1955-2 C.B. 482. The original Gatling gun is a rapid-firing, hand-
operated weapon. The rate of fire is regulated by the rapidity of the hand cranking movement, manually
controlled by the operator. It is not a “machinegun” as that term is defined in 26 U.S.C. 5845(b) because
it is not a weapon that fires automatically.

The Minigun is not a Gatling Gun. It was not produced under the 1862 – 1893 patents of the original
Gatling Gun. While using a basic design concept of the Gatling Gun, the Minigun does not incorporate
any of Gatling’s original components and its fed mechanisms are entirely different. Critically, the
Minigun shoots more than one shot, without manual reloading, by a single function of the trigger, as
prescribed by 26 U.S.C> 5845(b). See United States v. Fleischli, 305 F. 3d 643, 655-656 (7th Cir. 2002).
See also Staples v. United States, 511 U.S. 600, 603 (1994) (automatic refers to a weapon that “once its
trigger is depressed, the weapon will automatically continue to fire until its trigger is released or the
ammunition is exhausted”); GEORGE C. NONTE, JR., FIREARMS ENCYCLOPEDIA 13 (Harper &


                                                    166
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 180 of 221




Rowe 1973) (the term “automatic” is defined to include “any firearm in which a single pull and
continuous pressure upon the trigger (or other firing device) will produce rapid discharge of successive
shots so long as ammunition remains in the magazine or feed device in other words, a machinegun”);
WEBSTER’S II NEW RIVERSIDE-UNIVERSITY DICTIONARY (1988) (defining automatically as
“acting or operating in a manner essentially independent of external influence or control”); JOHN B.
QUICK, PH.D., DICTIONARY OF WEAPONS AND MILITARY TERMS 40 (McGraw-hill 1973)
(defining automatic fire as “continuous fire from an automatic gun, lasting until pressure on the trigger
is released”).
The term “trigger” is generally held to be the part of a firearm that is used to initiate the firing sequence.
See United States v. Fleischli, 305 F.3d at 655-56 (and cases cited therein); see also ASSOCIATION OF
FIREARMS AND TOOLMARK EXAMINERS (ATFE) GLOSSARY 185 (1st ed. 1980) (“that part of a
firearm mechanism which is moved manually to cause the firearm to discharge”); WEBSTER’S II NEW
RIVERSIDE-UNIVERSITY DICTIONARY (1988) (“lever pressed by the finger in discharging a
firearm”).
Held, the 7.62mm Minigun is designed to shoot automatically more than one shot, without manual
reloading, by a single function of the trigger. Consequently, the 7.62mm Minigun is a machinegun as
defined in section 5845(b) of the National Firearms Act. See United States v. Fleischli, 305 F. 3d at 655-
56. Similarly, the housing that surrounds the rotor is the frame or receiver of the Minigun, and thus is
also a machinegun. Id .; see 18 U.S.C. 921(a)(23); 27 CFR 478.11, 479.11.
To the extent this ruling is inconsistent with Revenue Ruling 55-528 issued by the IRS, Revenue Ruling
55-528, 1955-2 C.B. 482 is hereby modified.
Date signed: August 18, 2004


Carl J. Truscott
Director




                                                     167
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 181 of 221




                               168
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 182 of 221




                               169
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 183 of 221




                               170
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 184 of 221




                               171
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 185 of 221




                               172
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 186 of 221




                               173
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 187 of 221




                               174
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 188 of 221




                              Frequently Asked Questions - Silencers
Q1: What part of a silencer must be marked?
A: The silencer must be marked in accordance with 27 C.F.R. §§ 478.92 and 479.102. The regulations
require that the markings be conspicuous and legible, meaning that the markings may be placed on any
external part, such as the outer tube or end cap.
ATF strongly recommends that manufacturers place all required markings on the outer tube of the
silencer, as this is the accepted industry standard. Moreover, this practice eliminates the need to remark
in the event an end cap bearing the markings is damaged and requires replacement.
Q2: May a Federal firearms licensee repair a silencer by replacing worn or damaged
components?
A: A person who is licensed under the Gun Control Act (GCA) to manufacture firearms and who has
paid the special (occupational) tax to manufacture National Firearms Act (NFA) firearms may replace a
component part or parts of a silencer. Repairs may not be done if they result in removal, obliteration, or
alteration of the serial number, as this would violate 18 U.S.C. § 922(k). If a silencer part bearing the
serial number, other than the outer tube, must be replaced, the new part must be marked with the same
serial number as the replacement part.
The term "repair" does not include replacement of the outer tube of the silencer. The outer tube is the
largest single part of the silencer, the main structural component of the silencer, and is the part to which
all other component parts are attached. The replacement of the outer tube is so significant an event that
it amounts to the "making" of a new silencer. As such, the new silencer must be marked, registered and
transferred in accordance with the NFA and GCA.
In the event that identical replacement parts for a silencer are not available, new and different
component parts may be used as long as the silencer retains the same dimensions and caliber. In
addition, the repair may result in a minimal reduction in the length of the outer tube due to rethreading,
but repair may not increase the length of the outer tube. Increasing the length of the outer tube
significantly affects the performance of the silencer and results in the "making" of a new silencer. As
stated above, a new silencer must be marked, registered and transferred in accordance with the NFA and
GCA. Reducing the length of the tube by a minimal amount in order to repair a silencer is often
necessary to replace damaged end caps, as the tube must be rethreaded. Such minimal reduction of the
length of the tube uses all of the original parts, does not significantly affect performance of the silencer,
and may be done as part of a repair process without making a new silencer.
Persons other than qualified manufacturers may repair silencers, but replacement parts are "silencers" as
defined in 18 U.S.C. § 921(a)(24) that must be registered and transferred in accordance with the NFA
and GCA.
Q3: May the outer tube of a registered silencer be repaired due to damage? If so, may the repair
be done by someone other than the original manufacturer?
A damaged outer tube may be repaired by any Federal firearms licensee qualified to perform
gunsmithing or by the registered owner. The repair may not alter the dimensions or caliber of the
silencer, except that the length of the outer tube may be reduced, as set forth above. The repair may not


                                                    175
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 189 of 221




be performed if it results in the removal, obliteration, or alteration of the serial number, as this would
violate 18 U.S.C. § 922(k). In that case, the silencer may be returned to the registered owner in its
original, damaged condition or destroyed. A replacement silencer must be registered and transferred to
the registrant of the damaged silencer in the same manner as a new silencer, subject to the registration
and transfer procedures of the NFA and GCA.
Q4: If the outer tube is destroyed or damaged beyond repair, may it be replaced?
A: Unless the outer tube is replaced by the manufacturer prior to its removal from the manufacturing
premises for purposes of sale or distribution (see Q6), the replacement of the outer tube amounts to the
making of a new silencer. For the registered owner to fabricate a new outer tube, he or she must submit
an ATF Form 1, Application to Make and Register a Firearm, pay the making tax of $200, and receive
ATF approval. The application to make should indicate that the new tube is being fabricated for use in
replacing a damaged outer tube on a registered silencer, and the application should indicate the make,
model and serial number of the registered silencer. It would be helpful for the applicant to include a
copy of the approved registration for the silencer. Assembly of the newly fabricated tube with the other
parts of the registered silencer does not require an additional application to make nor payment of another
making tax, as the one Form 1 will provide permission to fabricate the new tube and to assemble it with
the old silencer parts. The replacement tube must be marked in accordance with 27 C.F.R. § 479.102.
The registrant may use the same serial number that appeared on the damaged tube.
If the registered owner wishes to acquire a replacement tube from a person other than a qualified
manufacturer, the replacement tube must be registered as a new silencer by the other person and
transferred to the registered owner in accordance with the NFA and GCA. The other person must
submit an ATF Form 1, pay the $200 making tax, and receive ATF approval to make the replacement
tube. The replacement tube must be marked in accordance with 27 C.F.R. §§ 478.92 and 479.102. The
other person would then transfer the replacement tube to the owner of the damaged silencer, subject to
the transfer tax, in accordance with the NFA and GCA. The new tube may be then be assembled with
the other parts. The original damaged silencer should be reported to the NFA Branch as destroyed.
Alternatively, a qualified manufacturer may replace the tube, report the manufacture on ATF Form 2,
Notice of Firearms Manufactured or Imported, and transfer the replacement tube to the owner in
accordance with the NFA and GCA. The transfer must comply with the $200 transfer tax and all other
provisions of the NFA, as it would be a new silencer. The replacement tube must also be marked in
accordance with 27 C.F.R. §§ 478.92 and 479.102. The required markings include an individual serial
number and the name, city, and State of the manufacturer who replaced the tube. The replacement tube
may not be marked with the name, city, and State of the original manufacturer of the silencer, as this
would be a false marking. Although the new tube is a new silencer for purposes of the NFA, it would be
a replacement firearm of the same type as the original silencer, and it may be returned directly to the
registrant in interstate commerce in accordance with 18 U.S.C. § 922(a)(2). The original damaged
silencer should be reported to the NFA Branch as destroyed.
Q5: May a repair change the dimensions or caliber of a silencer?
A: If alterations to a silencer would increase the overall length or change the diameter or caliber of a
silencer, this is the making of a new silencer, as opposed to a repair. The new silencer must be
registered and transferred in accordance with the NFA and the GCA. Alterations to a registered silencer
that result in a minimal reduction in the overall length for purposes of rethreading are permissible as


                                                   176
          Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 190 of 221




repairs. However, the reduction in length may not result in the removal, obliteration, or alteration of the
existing serial number, as this would violate 18 U.S.C. § 922(k). If such a repair is necessary, the
damaged silencer should be destroyed or returned to the registrant. If it is destroyed, destruction should
be reported to the NFA Branch. Any replacement silencer must be registered and transferred in
accordance with the NFA and the GCA. See Q2 and Q3 for further information on repairs.
Q6: If a silencer is found to be defective due to the manufacturing process, may it be replaced?
A: A silencer may be replaced only under the following circumstances:
(1) A manufacturer of silencers licensed as a manufacturer under the GCA who has paid special
(occupational) tax under the NFA;
(2) prior to the time the silencer has left the manufacturer’s premises;
(3) determines that a silencer of its own manufacture is defective.
If all the above criteria are satisfied, the manufacturer may destroy the defective silencer and replace it
with another silencer. If the silencer has already been registered, the replacement silencer may be
marked with the same serial number and markings as the original silencer. If the destruction is prior to
registration on Form 2, the replacement silencer may be marked with the same serial number or another
serial number. See also Q2, Q3, and Q4.




                                                    177
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 191 of 221




APPENDIX C

                                             ATF FORMS
ATF Form 1 (5320.1)
Application to Make and Register a Firearm




                                                178
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 192 of 221




                               179
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 193 of 221




                               180
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 194 of 221




                               181
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 195 of 221



ATF Form 2 (5320.2)
Notice of Firearms Manufactured or Imported




                                              182
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 196 of 221




                               183
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 197 of 221



ATF Form 3 (5320.3)
Application for Tax-Exempt Transfer of Firearm and Registration to Special (Occupational) Taxpayer




                                                          184
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 198 of 221




                               185
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 199 of 221



ATF Form 4 (5320.4)
Application for Tax paid Transfer and Registration of Firearm




                                                           186
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 200 of 221




                               187
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 201 of 221




                               188
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 202 of 221




                               189
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 203 of 221



ATF Form 5 (5320.5)
Application for Tax Exempt Transfer and Registration of a Firearm




                                                          190
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 204 of 221




                               191
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 205 of 221




                               192
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 206 of 221




                               193
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 207 of 221



ATF Form 9 (5320.9)
Application and Permit for Permanent Exportation of Firearms

INSTRUCTIONS (See 27 CFR Part 479)




                                                          194
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 208 of 221




                               195
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 209 of 221



ATF Form 10 (5320.10)
Application for Registration of Firearms Acquired by Certain Government Entities




                                                          196
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 210 of 221




                               197
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 211 of 221



ATF Form 5320.20
Application To Transport Interstate or to Temporarily Export Certain NFA Firearms




                                                          198
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 212 of 221




                               199
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 213 of 221



ATF Form 4587 (5330.4)
Application to Register as an Importer of U.S. Munitions Import List Articles




                                                            200
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 214 of 221




                               201
           Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 215 of 221



ATF Form 5630.7
Special Tax Registration and Return, National Firearms Act




                                                             202
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 216 of 221




                               203
         Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 217 of 221




       ATF E-From 5013.3
eForm6 Access Request




                                        204
Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 218 of 221




                               205
      Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 219 of 221




                                          APPENDIX D

                            SAMPLE FORM LETTERS
FORM LETTER OF GOVERNMENT AGENCY PURCHASING
IMPORTED FIREARMS
(Note: In this example, the department is purchasing firearms from a licensed dealer. If the
order includes NFA firearms, the dealer must also be qualified under the NFA to deal in NFA
firearms. The dealer will submit the letter to the importer for attachment to the import
application.)
(Letterhead of the Department)
(Date)

Mr. John Doe
Doe’s Police Supplies
(Address)

Dear Mr. Doe:

This is an order for (quantity) (description of firearms, including type, manufacturer, model, and
caliber) at the price of (amount) each, plus shipping charges, for (name of department, sheriff’s
office, or agency).

The number of sworn full time officers in our (department, office, or agency) is (number of
officers). These officers are authorized by law to make arrests and carry firearms in the
performance of their official duties.

This order is being paid for with funds that our (department, office, or agency) is authorized to
use under law for the acquisition of equipment (Note: If funds of individual officers are being
used to buy departmental firearms for the officers’ official use, then add “including funds from
individual officers who may be required to pay in whole or in part for their equipment to carry
out their official duties.”). These firearms will be the property of our (department, office, or
agency) and are not being acquired for the purpose of resale or transfer, and they will be used to
carry out its official responsibilities and duties.

The telephone contact number for this (department, office, or agency) is (telephone number).

(If a purchase order has been issued by the department for the purchase of the firearms, then add
the statement here that “Enclosed is our (department’s, office’s, or agency’s) purchase order for
these firearms.)
                                     Sincerely yours,
(Name of department, office or agency)

By: ________________________
   (Name and title of signing official)


                                               206
       Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 220 of 221




FROM IMPORTER
FORM LETTER OF DEALER ORDERING NFA SALES
SAMPLE

         (Note: In this example, a licensed dealer qualified to deal in NFA firearms is purchasing
         an NFA sales sample from a licensed importer qualified under the NFA to import such
         firearms. This letter, together with the letter of the law
         enforcement agency requesting a demonstration of the firearm, will be attached to the
         importer’s application to import the firearm on ATF Form 6.)

(Letterhead of the Dealer)

(Date)

Mr. Richard Roe
Roe & Son, Importers
(Address)

Dear Mr. Roe:

This is an order for (describe the firearm by type, manufacturer, model, and caliber) at the price
of (amount), plus shipping charges.

The firearm will be used by Doe’s Police Supplies in a demonstration of the firearm to the (name
of the government department, office, or agency). Attached is the letter of (name of the
department, office, or agency), dated (date), requesting the demonstration.

The firearm is particularly suitable for use as a law enforcement weapon (add here a statement
showing why it is suitable for such use and cite examples of its use by other agencies if known).
The firearm is currently in production by (name and location of foreign manufacturer), so
quantities of the firearm are readily available to fill any subsequent orders for the firearm from
(name of the department, office, or agency asking for the demonstration).233

                                              Sincerely yours,

                                              Doe’s Police Supplies

                                              By:____________________
                                              (Name and title of person signing)

233
   If the dealer has no information on the availability of the firearm to fill subsequent orders, the importer should
include a statement in its letter transmitting the permit application to ATF showing availability for future sales.
Also, if the firearm is not currently in production, other facts must be shown establishing that there are quantities
available to fill future orders.



                                                          207
         Case 3:20-cv-06761-EMC Document 1-1 Filed 09/29/20 Page 221 of 221




FORM LETTER FOR GOVERNMENT AGENCY TO REQUEST
A DEMONSTRATION OF AN NFA FIREARM
(Note: In this example, the department is requesting a licensed dealer to obtain an imported
NFA “sales sample” for demonstration to the department. The dealer must be qualified under the
NFA to deal in NFA firearms. The dealer will submit the letter to the importer for attachment to
the import application.)
(Letterhead of the Department)

(Date)

Mr. John Doe
Doe’s Police Supplies
(Address)

Dear Mr. Doe:

The (name of the department, office, or agency) would like a demonstration of the (describe the
firearm by type, manufacturer, model and caliber) for possible future purchase and use of our
officers in the performance of their official duties.

The number of sworn full time officers in our (department, office, or agency) is (number of
officers). These officers are authorized by law to make arrests and carry firearms in the
performance of their official duties.

The firearm requested for demonstration is particularly suitable for use as a law enforcement
weapon. (add here a statement showing why it is suitable for such use and cite examples of its
use by other agencies if known).

The telephone contact number for this (department, office, or agency) is (telephone number).

                                     Sincerely yours,

                                     (Name of department, office, or agency)



                                     By:______________________
                                       (Name and title of signing official)




                                              208
